Exhibit 10.1


EXECUTION VERSION









--------------------------------------------------------------------------------





LOAN AGREEMENT


Dated as of April 28, 2017


between


2017-1 IH BORROWER L.P.,
as Borrower,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION    1
Section 1.1
Specific Definitions    1

Section 1.2
Index of Other Definitions    31

Section 1.3
Principles of Construction    33

Section 1.4
Pro Forma Calculations    33

ARTICLE 2

THE LOAN    34
Section 2.1
The Loan    34

2.1.1
Agreement to Lend and Borrow    34

2.1.2
Components of the Loan    34

2.1.3
Single Disbursement to Borrower    34

2.1.4
The Note    34

2.1.5
Use of Proceeds    34

Section 2.2
Interest Rate    35

2.2.1
Interest Rate    35

2.2.2
Default Rate    35

2.2.3
Interest Calculation    35

2.2.4
Usury Savings    35

Section 2.3
Loan Payments    35

2.3.1
Payments    35

2.3.2
Payments Generally    36

2.3.3
Payment on Maturity Date    36

2.3.4
Late Payment Charge    36

2.3.5
Method and Place of Payment    36

Section 2.4
Prepayments    37

2.4.1
Prepayments    37

2.4.2
Voluntary Prepayments    37

2.4.3
Mandatory Prepayments    37

2.4.4
Prepayments After Default    39

2.4.5
Prepayment/Repayment Conditions    39

Section 2.5
Transfers of Properties    40

Section 2.6
Special Releases    42

Section 2.7
Substitutions    43

Section 2.8
Yield Maintenance Premium    47

Section 2.9
[Reserved]    47

Section 2.10
Taxes    47

2.10.1
Defined Terms    47

2.10.2
Payments Free of Taxes    47

2.10.3
Payment of Other Taxes by Borrower    47

2.10.4
Indemnification by the Loan Parties    47

2.10.5
Evidence of Payments    47

2.10.6
Status of Lender    47

2.10.7
Treatment of Certain Refunds    49

2.10.8
Survival    49

Section 2.11
Quarterly Lender Calculations and Valuations    49

2.11.1
Asset Performance Calculations    49

2.11.2
Valuations    50

Section 2.12
Collateral Event Procedures    51

2.12.1
Collateral Event Calculations    51

2.12.2
Collateral Event Conditions    51

ARTICLE 3

REPRESENTATIONS AND WARRANTIES    51
Section 3.1
General Representations    52

3.1.1
Organization; Special Purpose    52

3.1.2
Proceedings; Enforceability    52

3.1.3
No Conflicts    52

3.1.4
Litigation    52

3.1.5
Agreements    53

3.1.6
Consents    53

3.1.7
Solvency    53

3.1.8
Employee Benefit Matters    53

3.1.9
Compliance with Legal Requirements    54

3.1.10
Perfection Representations    54

3.1.11
Business    55

3.1.12
Management    55

3.1.13
Financial Information    55

3.1.14
Insurance    56

3.1.15
Tax Filings    56

3.1.16
Federal Reserve Regulations    56

3.1.17
Organizational Chart    56

3.1.18
Bank Holding Company    56

3.1.19
FIRPTA    56

3.1.20
Investment Company Act    56

3.1.21
Fiscal Year    56

3.1.22
Other Debt    56

3.1.23
Contracts    57

3.1.24
Full and Accurate Disclosure    57

3.1.25
Illegal Activity    57

3.1.26
Patriot Act    57

Section 3.2
Property Representations    58

3.2.1
Property/Title    58

3.2.2
Adverse Claims    58

3.2.3
Title Insurance Owner’s Policy    58

3.2.4
Deed    59

3.2.5
Mortgage File Required Documents    59

3.2.6
Property File    59

3.2.7
Property Taxes, Other Charges and HOA Fees    59

3.2.8
Compliance with Renovation Standards    59

3.2.9
Physical Condition    59

3.2.10
Brokers    60

3.2.11
Leasing    60

3.2.12
Insurance    60

3.2.13
Lawsuits, Etc    60

3.2.14
Orders, Injunctions, Etc    60

3.2.15
Agreements Relating to the Property    60

3.2.16
Accuracy of Information Regarding Property    60

3.2.17
Compliance with Legal Requirements    61

3.2.18
Environmental Laws    61

3.2.19
Utilities and Public Access    61

3.2.20
Eminent Domain    61

3.2.21
Flood Zone    61

3.2.22
Specified Liens    61

Section 3.3
Survival of Representations    62

ARTICLE 4

COVENANTS    62
Section 4.1
Affirmative Covenants    62

4.1.1
Compliance with Laws, Etc    62

4.1.2
Preservation of Existence    62

4.1.3
Non-Property Taxes    62

4.1.4
Access to Properties    63

4.1.5
Perform Loan Documents    63

4.1.6
Awards and Insurance Benefits    63

4.1.7
Security Interest; Further Assurances    63

4.1.8
Keeping of Records and Books of Account    64

4.1.9
Special Purpose Bankruptcy Remote Entity/Separateness    64

4.1.10
Location of Records    64

4.1.11
Business and Operations    64

4.1.12
Leasing Matters    64

4.1.13
Property Management    65

4.1.14
Property Files    65

4.1.15
Security Deposits    65

4.1.16
Anti-Money Laundering    66

4.1.17
OFAC    66

4.1.18
Cooperate in Legal Proceedings    67

4.1.19
Further Assurances    67

4.1.20
Costs and Expenses    67

4.1.21
Indemnity    68

4.1.22
ERISA Matters    68

4.1.23
Formation of a Borrower TRS    69

4.1.24
Loan Proceeds    69

Section 4.2
Negative Covenants    69

4.2.1
Prohibition Against Termination or Modification    69

4.2.2
Liens Against Collateral    70

4.2.3
Transfers    70

4.2.4
Change in Business    70

4.2.5
Changes to Accounts    71

4.2.6
Dissolution, Merger, Consolidation, Etc    71

4.2.7
ERISA Matters    71

4.2.8
Indebtedness    71

4.2.9
Limitation on Transactions with Affiliates    72

4.2.10
Loan Documents    72

4.2.11
Limitation on Investments    72

4.2.12
Restricted Junior Payments    72

4.2.13
Limitation on Issuance of Equity Interests    72

4.2.14
Principal Place of Business    72

4.2.15
Change of Name, Identity or Structure    72

4.2.16
No Embargoed Persons    73

4.2.17
Zoning    73

4.2.18
Special Purpose Bankruptcy Remote Entity    73

4.2.19
No Joint Assessment    73

Section 4.3
Reporting Covenants    73

4.3.1
Financial Reporting    73

4.3.2
Reporting on Adverse Effects    75

4.3.3
Litigation    75

4.3.4
Event of Default    75

4.3.5
Other Defaults    75

4.3.6
Properties Schedule    75

4.3.7
Disqualified Properties    76

4.3.8
Security Deposits    76

4.3.9
ERISA Matters    76

4.3.10
Audited Invitation Homes Financials    77

4.3.11
Other Reports    77

4.3.12
HOA Reporting    78

4.3.13
Format Of Certain Deliveries    79

4.3.14
Confidential Designation    79

4.3.15
Rating Agency Information    79

Section 4.4
Property Covenants    79

4.4.1
Ownership of the Property    79

4.4.2
Liens Against the Property    79

4.4.3
Title Insurance for the Property    79

4.4.4
Deeds    79

4.4.5
Mortgage Documents    80

4.4.6
Condition of the Property    80

4.4.7
Compliance with Legal Requirements    80

4.4.8
Property Taxes, Other Charges and HOA Fees    80

4.4.9
Compliance with Agreements Relating to the Properties    81

4.4.10
Leasing    81

4.4.11
Verification of HOA Payments    81

ARTICLE 5

INSURANCE, CASUALTY AND CONDEMNATION    81
Section 5.1
Insurance    82

5.1.1
Insurance Policies    82

5.1.2
Insurance Company    85

5.1.3
Special Insurance Reserve    86

Section 5.2
Casualty    87

Section 5.3
Condemnation    87

Section 5.4
Restoration    88

ARTICLE 6

CASH MANAGEMENT AND RESERVE FUNDS    92
Section 6.1
Cash Management Arrangements    92

6.1.1
Rent Deposit Account and Collection Account    92

6.1.2
Investment of Funds in Collection Account, Accounts, and Rent Deposit
Account    93

6.1.3
Borrower’s Operating Account    93

6.1.4
General    94

Section 6.2
Tax Funds; HOA Funds    94

6.2.1
Deposits of Tax Funds    94

6.2.2
Release of Tax Funds    94

Section 6.3
Insurance Funds    95

6.3.1
Deposits of Insurance Funds    95

6.3.2
Release of Insurance Funds    95

6.3.3
Acceptable Blanket Policy    95

Section 6.4
Capital Expenditure Funds    95

6.4.1
Deposits of Capital Expenditure Funds    95

6.4.2
Release of Capital Expenditure Funds    96

Section 6.5
Special Insurance Reserve Account    96

6.5.1
Deposit of Special Insurance Reserve Funds    96

6.5.2
Release of Special Insurance Reserve Funds    96

Section 6.6
Casualty and Condemnation Account    96

Section 6.7
Cash Collateral Reserve    97

6.7.1
Cash Collateral Account    97

6.7.2
Withdrawal of Cash Collateral Funds    97

6.7.3
Release of Cash Collateral Funds    97

Section 6.8
Property Cash Flow Allocation    97

6.8.1
Order of Priority of Funds in Collection Account    97

6.8.2
Application During Event of Default    98

6.8.3
Annual Budget    99

6.8.4
Extraordinary Operating Expenses    99

Section 6.9
Security Interest in Reserve Funds    99

Section 6.10
Eligibility Reserve Account    100

6.10.1
Deposit of Eligibility Funds    100

6.10.2
Release of Eligibility Funds    100

Section 6.11
Release of Reserve Funds Generally    100

ARTICLE 7

PERMITTED TRANSFERS    100
Section 7.1
Permitted Transfers    100

Section 7.2
Deliverables; Cost and Expenses    103

Section 7.3
Lender Determination    104

ARTICLE 8

DEFAULTS    104
Section 8.1
Events of Default    104

Section 8.2
Remedies    106

8.2.1
Acceleration    106

8.2.2
Remedies Cumulative    106

8.2.3
Severance    107

8.2.4
Lender’s Right to Perform    108

ARTICLE 9

SECURITIZATION    108
Section 9.1
Securitization    108

Section 9.2
Securitization Indemnification    110

Section 9.3
Severance    112

9.3.6
Severance Documentation    112

9.3.7
Cooperation; Execution; Delivery    113

ARTICLE 10

MISCELLANEOUS    113
Section 10.1
Survival; Successors and Assigns    113

Section 10.2
Lender’s Discretion; Rating Agency Review Waiver    113

Section 10.3
Governing Law    114

Section 10.4
Modification, Waiver in Writing    115

Section 10.5
Notices    115

Section 10.6
Waiver of Trial by Jury    117

Section 10.7
Headings, Schedules and Exhibits    117

Section 10.8
Severability    117

Section 10.9
Preferences    117

Section 10.10
Waiver of Notice    117

Section 10.11
Remedies of Borrower    117

Section 10.12
Offsets, Counterclaims and Defenses    118

Section 10.13
No Joint Venture or Partnership; No Third Party Beneficiaries    118

Section 10.14
Publicity    118

Section 10.15
Waiver of Marshalling of Assets    118

Section 10.16
Certain Waivers    118

Section 10.17
Conflict; Construction of Documents; Reliance    119

Section 10.18
Brokers and Financial Advisors    119

Section 10.19
Prior Agreements    119

Section 10.20
Servicer    119

Section 10.21
Joint and Several Liability    119

Section 10.22
Creation of Security Interest    119

Section 10.23
Assignments and Participations    120

Section 10.24
Register and Participant Register    120

Section 10.25
Counterparts    121

Section 10.26
Set-Off    121

Section 10.27
Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets..    121

Section 10.28
Certificated Interests.    121

Section 10.29
Exculpation of Lender    122

Section 10.30
No Fiduciary Duty    122

Section 10.31
Arizona Provision    123

Section 10.32
California Provision    124

Section 10.33
Florida Provision    124

Section 10.34
Georgia Provision    125

Section 10.35
Minnesota Provisions    125

Section 10.36
Nevada Provisions    125

Section 10.37
North Carolina Provision    126

Section 10.38
South Carolina Provisions    127

Section 10.39
Washington Provisions    128








Schedules and Exhibits


Schedules:


Schedule I.A.     -    Closing Date Properties Schedule
Schedule I.B.    -    Form of Quarterly Properties Schedule
Schedule I.C.     -    Form of Quarterly Investor Rollup Report
Schedule II    -    Organizational Chart
Schedule III     -    Exceptions to Representations and Warranties
Schedule IV    -    Definition of Special Purpose Bankruptcy Remote Entity
Schedule V    -     Allocated Loan Amount
Schedule VI    -    Qualified Title Insurance Companies
Schedule VII    -    Chief Executive Office, Prior Names and Employer
Identification Number
Schedule VIII    -    Securities
Schedule IX    -    Midland Loan Services Asset Management Fees
Schedule X    -    IH Markets
Schedule XI    -    Vacant Properties
Schedule XII    -    Specified Liens
Schedule XIII     -    Security Deposit Accounts
Schedule XIV    -    Nevada HOA Schedule
Schedule XV    -    Applicable HOA Properties
Schedule XVI    -    Previously Owned Properties
Schedule XVII     -    Calculation of Yield Maintenance Premium


Exhibits:


Exhibit A    -     Form of Blocked Account Control Agreement
Exhibit B    -    Form of Property Account Control Agreement
Exhibit C    -    Form of Compliance Certificate
Exhibit D    -    Form of Tenant Direction Letter
Exhibit E-1    -    Form of Request for Release (Disqualified Properties)
Exhibit E-2    -    Form of Request for Release (Substitutions)
Exhibit E-3    -    Form of Request for Release (Transfers)
Exhibit E-4    -    Form of Request for Release (Special Releases)
Exhibit F    -    Forms of U.S. Tax Compliance Certificate
Exhibit G    -    Form of Closing Date GRC Certificate
Exhibit H    -    Form of Closing Date OSN Certificate



LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of April 28, 2017 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, having
an address at 2010 Corporate Ridge, Suite 1000, McLean, Virginia 22102 (together
with its successors and assigns, collectively, “Lender”) and 2017-1 IH BORROWER
L.P., a Delaware limited partnership, having an address at c/o Invitation Homes,
1717 Main Street, Suite 2000, Dallas, TX 75201 (together with its permitted
successors and assigns, collectively, “Borrower”).
All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.
W I T N E S S E T H :
WHEREAS, Borrower desires to obtain the Loan from Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:
Article 3    

DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 3.1    Specific Definitions.
For all purposes of this Agreement, except as otherwise expressly provided:
“2014-1 Loan” shall mean the indebtedness incurred pursuant to and evidenced by
that certain Loan Agreement, dated as of May 30, 2014, by and between Borrower
and Original Lender.
“Actual Rent Collections” means, for any period of determination, actual cash
collections of Rents in respect of the Properties by Borrower (or, for the
period prior to the Closing Date, by Borrower’s Affiliates that owned the
Properties) to the extent such Rents relate to such period of determination,
regardless of when actually collected.
“Affiliate” means, as to any Person, any other Person that (i) owns directly or
indirectly forty-nine percent (49%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person or of an Affiliate of such Person, and/or (iv) is the spouse, issue
or parent of such Person or of an Affiliate of such Person.
“Allocated Loan Amount” means, with respect to each Property as of any date of
determination, (i) from and after the Closing Date until the first Quarterly
Valuation Statement is delivered under this Agreement, an amount equal to the
portion of the Loan made with respect to such Property, as set forth on Schedule
V and (ii) from and after delivery of the first Quarterly Valuation Statement
under this Agreement, the “Allocated Loan Amount” for such Property set forth in
the most recent Quarterly Valuation Statement, in each case of clause (i) and
(ii), as the same may be reduced in accordance with Section 2.4 and adjusted in
accordance with Section 2.6(b); provided that (i) if a single Substitute
Property is substituted for a Replaced Property or portfolio of Replaced
Properties pursuant to Section 2.7, then the initial Allocated Loan Amount of
such Substitute Property shall be the Allocated Loan Amount of such Replaced
Property (or the aggregate Allocated Loan Amounts of such Replaced Properties)
immediately prior to its (or their) substitution, and (ii) if two (2) or more
Substitute Properties are substituted for a Replaced Property or portfolio of
Replaced Properties pursuant to Section 2.7, then the initial Allocated Loan
Amount of each such Substitute Property shall be a pro rata portion of the
Allocated Loan Amount of such Replaced Property (or the aggregate Allocated Loan
Amounts of such Replaced Properties) immediately prior to its (or their)
substitution, with such pro rata portion determined based on the Property Values
of the Substitute Properties. For the avoidance of doubt, in connection with
calculating the Release Amount in connection with any prepayments or Transfers
of Properties contemplated by this Agreement, Lender will determine the
Allocated Loan Amount for any individual Property as of the date Lender received
notice of the prepayment or Request for Release from Borrower.
“ALTA” means American Land Title Association, or any successor thereto.
“Annual Budget” means the operating and capital budget for the Properties in the
aggregate setting forth, on a month-by-month basis, in reasonable detail, each
line item of Borrower’s good faith estimate of anticipated Rents and other
recurring income, Operating Expenses and Capital Expenditures for the applicable
Fiscal Year.
“Applicable HOA Properties” means with respect to any Applicable HOA State, (i)
all HOA Properties located in such Applicable HOA State except for any Property
(A)(1) as to which any Liens for HOA Fees are expressly subordinated to the Lien
of the Mortgage encumbering such Property and (2) the applicable Title Insurance
Policy insures against any loss sustained by Lender if such Liens for HOA Fees,
including after-arising HOA Liens, have Priority or (B) with respect to which
Borrower (x) delivered to Lender an opinion, reasonably satisfactory to Lender,
from a nationally recognized law firm (or one with prominent standing in the
applicable state) that affirmatively concludes that any Liens for HOA Fees
(including after-arising Liens for HOA Fees) would not have Priority with
respect to such Property (which may be based on the particular terms of the HOA
declarations for such Property as set forth in the Closing Date HOA Opinion for
that state subject to certification by OS National LLC or a similar title
service) and (y) delivers to Lender an updated legal opinion with the same
conclusion (which may be in the form of a bring-down or date-down opinion with
respect to an earlier delivered opinion) within twenty (20) Business Days after
each of June 30 and December 31 (commencing with December 31, 2017), and (ii)
all HOA Properties located in such Applicable HOA State designated as an
Applicable HOA Property pursuant to Section 4.3.12(b).
“Applicable HOA State” means (i) a state in which, pursuant to applicable Legal
Requirements, (A) a Lien in favor of a homeowner’s association may be created
through the non-payment of fees assessed against a residential property by such
homeowner’s association, (B) any such Lien would extinguish the Lien of a
mortgage upon the valid and proper foreclosure of such Lien for homeowner’s
associations fees and (C) any such Lien would have priority over the lien of the
related Mortgage or (ii) a state designated as an Applicable HOA State pursuant
to Section 4.3.12(b). For the avoidance of doubt, if any reported decision of a
state appellate court would result in the foregoing clauses (i)(A), (i)(B) and
(i)(C) applying in such state, then such state shall constitute an Applicable
HOA State.
“Approved Capital Expenditures” means Capital Expenditures incurred by Borrower
and either (i) if no Trigger Period is continuing, included in the Annual Budget
or, if during a Trigger Period, an Approved Annual Budget or (ii) approved by
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed.
“Assignment of Leases and Rents” means an Assignment of Leases and Rents for
each Property or for multiple Properties located within the same county or
parish, dated as of the Closing Date (or, in connection with a Property which is
a Substitute Property, dated as of the date of the substitution), executed and
delivered by Borrower, constituting an assignment of the Lease or the Leases, as
applicable, and the proceeds thereof as Collateral for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time. The Assignment of Leases and Rents may be included as part of the Mortgage
for such Property or Properties.
“Assignment of Management Agreement” means an Assignment of Management Agreement
and Subordination of Management Fees among Borrower, Manager and Lender,
substantially in the form delivered on the date hereof by Borrower, Existing
Manager and Lender.
“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation in respect to all or any part of a Property.
“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. Section
101 et seq., as the same may be amended from time to time, and any successor
statute or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.
“Blocked Account Control Agreement” means the Cash Management Agreement among
Borrower, Collection Account Bank and Lender providing for the exclusive control
of the Collection Account and all other Accounts by Lender, substantially in the
form of Exhibit A or such other form as may be reasonably acceptable to Lender.
“Borrower GP” means 2017-1 IH Borrower G.P. LLC, a Delaware limited liability
company.
“Borrower GP Guaranty” that certain Borrower GP Guaranty, dated as of the date
hereof, executed by Borrower GP in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Borrower GP Security Agreement” that certain Security Agreement, dated as of
the date hereof, executed by Borrower GP in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Borrower Security Agreement” that certain Security Agreement, dated as of the
date hereof, executed by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Borrower TRS” means a Delaware limited liability company, corporation or
limited partnership that is a wholly-owned subsidiary of Borrower that is
treated for U.S. federal income tax purposes as a “taxable REIT subsidiary”.
“Broker Price Opinion” means a broker price opinion obtained by Lender at
Borrower’s sole cost and expense.
“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
on which national banks are not open for general business in (i) the State of
New York, (ii) the state where the corporate trust office of the Trustee is
located, or (iii) the state where the servicing offices of the Servicer are
located.
“Calculation Date” means the last day of each calendar quarter during the Term,
commencing with the calendar quarter ending June 30, 2017.
“Calculation Date Report” means, with respect to any Calculation Date, a report
by Lender delivered to Borrower setting forth the results of Lender’s
calculations of certain Property and pool-level metrics as set forth in Section
2.11.1, which calculations shall be conclusive and binding on Borrower.
“Capital Expenditures” for any period means amounts expended for replacements
and alterations to a Property and required to be capitalized according to GAAP.
“Casualty Threshold Amount” means, with respect to all Casualties arising from
any single Casualty event, an amount equal to $2,500,000.
“Closing Date” means the date of the funding of the Loan.
“Closing Date Debt Yield” means 8.10%.
“Closing Date DSCR” means 1.37:1.00.
“Closing Date GRC Certificate” means a certificate from GRC in substantially the
form of Exhibit G without any material exceptions.
“Closing Date HOA Opinions” means the opinions of counsels to Borrower executed
and delivered on or prior to the Closing Date.
“Closing Date Loan LTV” means 60.0%.
“Closing Date OSN Certificate” means a certificate from OS National, LLC, in
substantially the form of Exhibit H without any material exceptions.
“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.
“Collateral Documents” means the Borrower Security Agreement, the Borrower GP
Security Agreement, the Equity Owner Security Agreement, the Blocked Account
Control Agreement, each Property Account Control Agreement, the Assignment of
Management Agreement, each Mortgage Document and all other instruments,
documents and agreements delivered by any Loan Party pursuant to this Agreement
or any of the other Loan Documents in order to grant to Lender a Lien on any
real, personal or mixed property of that Loan Party as security for the
Obligations, as the same may be (and each of the foregoing defined terms shall
refer to such documents as they may be) amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Collateral Event” means any Transfer of one or more Properties (including any
Substitution, any Special Release and Transfer of a Property to a Borrower TRS)
pursuant to Section 2.4.3, 2.5, 2.6, 2.7 or 4.1.23.
“Collection Account” means an Eligible Account at the Collection Account Bank
established by Borrower and designated as the “Collection Account” for purposes
of this Agreement.
“Collection Account Bank” means the Eligible Institution selected by Lender to
maintain the Collection Account.
“Collections” means, without duplication, with respect to any Property, all
Rents, Other Receipts, Insurance Proceeds (whether or not Lender elects to treat
any such Insurance Proceeds as business or rental interruption Insurance
Proceeds pursuant to Section 5.4(d)), Condemnation Proceeds, Net Transfer
Proceeds, interest on amounts on deposit in the Collection Account and the
Reserve Funds, amounts paid to Borrower pursuant to the terms of the applicable
Purchase Agreement, amounts drawn on security deposits that become Collections
pursuant to Section 4.1.15, amounts paid by Borrower to the Collection Account
pursuant to this Agreement and all other payments received with respect to such
Property (except for security deposits) and all “proceeds” (as defined in
Section 9-102 of the UCC) of such Property.
“Commission” means the Securities and Exchange Commission.
“Compliance Certificate” means the certificate in the form attached hereto as
Exhibit C.
“Component” means individually or collectively, as the context may require, any
one of Component A and Component B, each as more particularly set forth in
Section 2.1.2.
“Component Outstanding Principal Balance” means, as of any given date, with
respect to each Component, the outstanding principal balance of such Component.
“Concessions” means, for any period of determination, the value of concessions
(other than free Rent) provided with respect to the Properties by Borrower (or,
for the period prior to the Closing Date, by Borrower’s Affiliates that owned
the Properties).
“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of a Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting a Property or any part thereof.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Constituent Document” means, (i) with respect to any partnership (whether
limited or general), (a) the certificate of partnership (or equivalent filings),
(b) the partnership agreement (or equivalent organizational documents) of such
partnership and (c) any document setting forth the designation, amount and/or
rights, limitations and preferences of any of such partnership’s partnership
interests or the holders thereof; (ii) with respect to any limited liability
company, (a) the certificate of formation (or the equivalent organizational
documents) of such entity, (b) the operating agreement (or the equivalent
governing documents) of such entity and (c) any document setting forth the
designation, amount and/or rights, limitations and preferences of any of such
limited liability company’s membership interests or the holders thereof; and
(iii) with respect to any other type of entity, the organizational and governing
document for such entity which are equivalent to those described in clauses (i)
and (ii) above, as applicable.
“Contest Security” means any security delivered to Lender by Borrower under
Section 4.1.3 or Section 4.4.8.
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.
“Cure Period” means (i) with respect to the failure of any Property to qualify
as an Eligible Property (other than with respect to the failure of a Property to
comply with the representation in Section 3.2.22) if such failure is reasonably
susceptible of cure as determined by Lender, a period of thirty (30) days after
the earlier of actual knowledge of such condition by a Responsible Officer of
Borrower or the Manager or notice thereof by Lender to Borrower; provided that,
if Borrower is diligently pursuing such cure during such thirty (30) day period
and such failure is susceptible of cure but cannot reasonably be cured within
such thirty (30) day period, then such cure period shall be extended for another
sixty (60) days so long as Borrower continues to diligently pursue such cure
and, provided further, that if the Obligations have been accelerated pursuant to
Section 8.2.1, then the cure period hereunder shall be reduced to zero (0) days
and (ii) with respect to the failure of a Property to comply with the
representation in Section 3.2.22, zero (0) days. If any failure of any Property
to qualify as an Eligible Property is not reasonably susceptible of cure, then
no cure period shall be available. If any failure of any Property to qualify as
an Eligible Property is due to a Voluntary Action, then no cure period shall be
available.
“Debt” means the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including the Yield Maintenance
Premium, if applicable) due to Lender from time to time in respect of the Loan
under the Note, this Agreement, the Mortgage Documents, the Environmental
Indemnity or any other Loan Document.
“Debt Service” means, with respect to any particular period of determination,
the scheduled interest payments due under the Note for such period.
“Debt Service Coverage Ratio” means, as of any date of determination, a ratio in
which:
(i)    the numerator is the Underwritten Net Cash Flow calculated for the twelve
(12) month period ending on such date of determination; and
(ii)    the denominator is (x) the sum of (A) the Underwritten Debt Service
Amount as of such date of determination and (B) the regular monthly fee of the
certificate administrator (deemed to be $6,575 per month) and the trustee
(deemed to be $250 per month) under the Servicing Agreement, multiplied by (y)
twelve (12).
“Debt Yield” means, as of any date of determination, a fraction, expressed as a
percentage, in which:
(i)    the numerator is the Underwritten Net Cash Flow calculated for the twelve
(12) month period ending on such date of determination; and
(ii)    the denominator is the Outstanding Principal Balance as of such date of
determination.
“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
constitute an Event of Default.
“Default Rate” means, with respect to each Component and any other Obligations,
a rate per annum equal to the lesser of (i) the Maximum Legal Rate and
(ii) three percent (3%) above the Interest Rate applicable to such Component.
“Deficiency” means, with respect to any Property File, (i) the failure of one or
more Specified Documents contained therein to be fully executed or to match the
information on the most recent Properties Schedule required to be delivered by
Section 4.3.6 (or, prior to the delivery of the first such Properties Schedule,
the Properties Schedule attached hereto as Schedule II.A), (ii) one or more
Specified Documents contained therein are mutilated, materially damaged or torn
or otherwise physically altered or unreadable or (iii) the absence from a
Property File of any Specified Document required to be contained in such
Property File.
“Designated HOA Properties” means, with respect to any state, HOA Properties
located in such state that (i) were not Applicable HOA Properties on the Closing
Date, (ii) become Applicable HOA Properties after the Closing Date and (iii) are
designated by Borrower to Lender in writing as Designated HOA Properties.
“Directing Certificateholder” has the meaning ascribed to such term in that
certain Trust and Servicing Agreement dated as of the date hereof among IH Asset
Receiving Limited Partnership, as depositor, Midland Loan Services, a division
of PNC Bank, National Association, as servicer and special servicer, Wells Fargo
Bank, National Association, as certificate administrator, Wilmington Trust,
National Association, as trustee and Fannie Mae, as guarantor.
“Disqualified Property” means any Property that fails to constitute an Eligible
Property (after the lapse of any applicable Cure Period) as determined by Lender
in its sole discretion, it being understood that Lender may determine upon
written notice to Borrower not less than five (5) Business Days prior to the end
of any applicable Cure Period (or, if no Cure Period exists, within ten (10)
Business Days after receipt of the notice to be provided by Borrower pursuant to
Section 4.3.7) that, even though a Property is not an Eligible Property, such
Property shall not constitute a “Disqualified Property” for any purpose under
this Agreement (provided that Lender may revoke such determination at any time
upon not less than fifteen (15) Business Days’ prior written notice to
Borrower).
“DSCR Cash Trap Trigger Test” means a test that is satisfied if the Debt Service
Coverage Ratio is greater than or equal to 1.25:1.00.
“DSCR Collateral Event Test” means a test that is satisfied if the Debt Service
Coverage Ratio is greater than or equal to 1.35:1.00.
“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution” means:
(i)    Wells Fargo Bank, National Association, so long as its long term
unsecured debt rating shall be at least “A3” from Moody’s and the equivalent by
KBRA (if then rated by KBRA);
(ii)    PNC Bank, National Association, so long as its long term deposit or
long-term unsecured debt rating shall be at least “A2” from Moody’s and the
equivalent by KBRA (if then rated by KBRA) (if the deposits are to be held in
the applicable account for more than 30 days) or such institution’s short term
deposit or short term unsecured debt rating shall be at least “P-1” from Moody’s
and the equivalent by KBRA (if then rated by KBRA) (if the deposits are to be
held in the applicable account for 30 days or less); or
(iii)    any other depository institution or trust company insured by the
Federal Deposit Insurance Corporation the short term unsecured debt obligations
or commercial paper of which are rated at least “A-1” by S&P, “P-1” by Moody’s
and F1+ by Fitch, in the case of accounts in which funds are held for thirty
(30) days or less, or, in the case of letters of credit or accounts in which
funds are held for more than thirty (30) days, the long term unsecured debt
obligations of which are rated at least “AA” by S&P, “AA” and/or F1+ (for
securities) and/or “AAAmmf” (for money market funds), by Fitch and “Aa2” by
Moody’s.
“Eligible Lease” means, as of any date of determination, a Lease for a Property
that satisfies all of the following:
(i)    the Lease reflects customary market standard terms;
(ii)    the Lease is entered into on an arms-length basis without payment
support by Borrower or its Affiliates (provided that any incentives offered to
Tenants shall not be deemed to constitute such payment support);
(iii)    the Lease had, as of its commencement date, a lease term (i.e., the
initial lease term and each renewal term) of at least six (6) months;
(iv)    the Lease is to a bona fide third-party lessee (except that no more than
25 Leases outstanding at any one time may be made to employees of Existing
Sponsor or its Affiliates);
(v)    the Lease is in compliance with all applicable Legal Requirements in all
material respects; and
(vi)    the Lease does not contain any purchase option or lease to own provision
unless expressly approved in writing by Lender.     
“Eligible Property” means, as of any date of determination, a Property that is
in compliance with each of the Property Representations and each of the Property
Covenants.
“Environmental Indemnity” means that certain Environmental Indemnity Agreement
dated as of the date hereof executed by Borrower in connection with the Loan for
the benefit of Lender.
“Environmental Laws” has the meaning set forth in the Environmental Indemnity.
“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, beneficial interests or other
equity ownership interests in such Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest from such Person.
“Equity Owner” means 2017-1 IH Equity Owner L.P., a Delaware limited
partnership.
“Equity Owner GP” means 2017-1 IH Equity Owner G.P. LLC, a Delaware limited
liability company.
“Equity Owner Guaranty” means that certain Equity Owner Guaranty, dated as of
the date hereof, executed by Equity Owner in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Equity Owner Security Agreement” means that certain Equity Owner Security
Agreement, dated as of the date hereof, executed by Equity Owner in favor of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.
“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which another entity is a member or (ii) described in Section 414(m) or (o) of
the Code of which another entity is a member, except that this clause (ii) shall
apply solely for purposes of potential liability under Section 302(b) of ERISA
and Section 412(b) of the Code and the lien created under Section 303(k) of
ERISA and Section 430(k) of the Code.
“ERISA Event” means (i) the failure to pay a minimum required contribution or
installment to a Plan on or before the due date provided under Section 430 of
the Code or Section 303 of ERISA, (ii) the filing of an application with respect
to a Plan for a waiver of the minimum funding standard under Section 412(c) of
the Code or Section 302(c) of ERISA, (iii) the failure of a Loan Party or any of
its ERISA Affiliates to pay a required contribution or installment to a
Multiemployer Plan on or before the applicable due date, (iv) any officer of any
Loan Party or any of its ERISA Affiliates knows or has reason to know that a
Plan is in “at risk” status within the meaning of Section 430(i) of the Code or
Section 303(i) of ERISA or (v) the occurrence of a Plan Termination Event.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender, (i)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (A) imposed as a result of such
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (B) that are Other Connection Taxes, (ii) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan pursuant to a law
in effect on the date on which (A) such Lender acquires such interest in the
Loan or (B) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.10, amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Lender’s failure to comply with Section 2.10.6
and (iv) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Management Agreement” means that certain Management Agreement, dated
as of the date hereof, between Borrower and Existing Manager, pursuant to which
Existing Manager is to provide management and other services with respect to the
Properties, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Existing Manager” means THR Property Management L.P.
“Existing Parent” means Invitation Homes LP, a Delaware limited partnership.
“Existing Sponsor” means Invitation Homes Operating Partnership LP, a Delaware
limited partnership.
“Fannie Mae Release Fee” means a non-refundable fee of $500 payable by Borrower
to Lender (for the account of the Directing Certificateholder) upon Borrower’s
delivery to Lender of a Request for Release in connection with any Transfer of a
Property (other than a Transfer of a Property that is part of a Substitution),
regardless of whether, in Lender’s determination, each condition precedent to
such Transfer is satisfied; provided that, in the event more than one Property
is Transferred pursuant to a single Request for Release, the aggregate of all
Fannie Mae Release Fees payable in connection therewith shall be not greater
than $25,000.
“Fannie Mae Review Fee” means a non-refundable fee of $30,000 payable by
Borrower to Lender (for the account of the Directing Certificateholder) upon
Borrower’s delivery to Lender of notice of a proposed Transfer pursuant to
Section 7.1(f) or Section 7.1(g), regardless of whether Lender grants or
withholds any consent required in connection therewith or whether, in Lender’s
determination, each condition precedent to a proposed Transfer is satisfied.
“Fannie Mae Substitution Fee” means a non-refundable fee of $1,000 payable by
Borrower to Lender (for the account of the Directing Certificateholder) upon
Borrower’s delivery to Lender of notice of a proposed Substitution of a
Substitute Property regardless of whether, in Lender’s determination, each
condition precedent to such Substitution is satisfied; provided that, in the
event any single Substitution includes more than one Substitute Property, the
aggregate of all Fannie Mae Substitution Fees payable in connection therewith
shall be not greater than $50,000.
“Fannie Mae Transfer Fee” means a non-refundable fee payable by Borrower to
Lender (for the account of the Directing Certificateholder) upon the
consummation of any Transfer pursuant to Section 7.1(f) in an amount equal to
one percent (1%) of the Outstanding Principal Balance as of the date of such
consummation.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.
“Fee Letter” means that certain fee letter dated as of the date hereof between
Borrower and Lender.
“Fiscal Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 during each year of the Term.
“Fitch” means Fitch, Inc.
“Fixture Filing” means, with respect to any jurisdiction in which any Property
or Properties are located in which a separate, stand alone fixture filing is
required or generally recorded or filed pursuant to the local law or custom (as
reasonably determined by Lender), a Uniform Commercial Code financing statement
(or other form of financing statement required in the jurisdiction in which the
applicable Property or Properties are located) recorded or filed in the real
estate records in which the applicable Property or Properties are located.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA that (i) neither is subject to ERISA nor is a governmental plan within the
meaning of Section 3(32) of ERISA and that is maintained, or contributed to, by
a Loan Party or any of its ERISA Affiliates and (ii) is mandated by a government
other than the United States (other than a state within the United States or an
instrumentality thereof) for employees of a Loan Party or any of its ERISA
Affiliates.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
“Government List” means (1) any list maintained by OFAC, (2) any other list of
terrorists, terrorist organizations or narcotics traffickers maintained pursuant
to any of the Rules and Regulations of OFAC that Lender notified Borrower in
writing is now included in “Government Lists”, or (3) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce or any other Governmental Authority with jurisdiction
over the Borrower or pursuant to any Executive Order of the President of the
United States of America that Lender notified Borrower in writing is now
included in “Government Lists”.
“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“GPR” means, as of any date of determination, the sum of (i) the annualized in
place Rents under bona fide Eligible Leases for the Properties as of such date
and (ii) the annualized market rents for Properties that are vacant as of such
date. For purposes of clause (ii), market rents shall be determined by Borrower,
or, if reasonably required by Lender, by using RentRange or another
nationally-recognized service selected by the Lender in its sole discretion
(such nationally recognized rental rate reporting service’s fee to be at
Borrower’s sole cost and expense), with such adjustments as Lender may make in
its reasonable discretion; provided that Borrower may object to any such
determination by RentRange or other nationally recognized rental rate reporting
service with any adjustments as Lender shall have made by delivering written
notice to Lender within five (5) Business Days of any such determination and, in
such event, the market rents so objected to shall be as determined by an
independent broker opinion of market rent obtained by Lender at Borrower’s sole
cost and expense.
“GRC” means Green River Capital, LLC.
“Guarantors” means Equity Owner and Borrower GP.
“Hazardous Substance” has the meaning set forth in the Environmental Indemnity.
“HOA” means a homeowners or condominium association, board, corporation or
similar entity with authority to create a Lien on a Property as a result of the
non-payment of HOA Fees that are payable with respect to such Property.
“HOA Fees” means all homeowner’s and condominium dues, fees, assessments and
impositions, and any other charges levied or assessed or imposed against a
Property, or any part thereof, by an HOA.
“HOA Policy” has the meaning set forth in Section 5.2.
“HOA Property” means a Property which is subject to an HOA.
“IH Markets” means each of the IH markets set forth on Schedule X comprised of
the metropolitan statistical areas (as defined by the United States Office of
Management and Budget most recently published) identified for such market on
Schedule X. For the avoidance of doubt, Schedule X sets forth the metropolitan
statistical areas identified for each of the IH Markets as of the Closing Date.
“Improvements” means the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on a Property.
“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
of such Person for borrowed money, for amounts drawn under a letter of credit,
or for the deferred purchase price of property for which such Person or its
assets is liable, (ii) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person would be liable if such
amounts were advanced thereunder, (iii) all amounts required to be paid by such
Person as a guaranteed payment to partners or a preferred or special dividend,
including any mandatory redemption of shares or interests, (iv) all indebtedness
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, (vi) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case for which such Person is liable or
its assets are liable, whether such Person (or its assets) is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss and
(vii) any other contractual obligation for the payment of money which are not
settled within thirty (30) days.
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
clause (i), Other Taxes.
“Independent” means, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in clause (i) or (ii) above.
“Independent Accountant” means (i) a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower and
reasonably acceptable to Lender or (ii) such other certified public
accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Lender.
“Individual Material Adverse Effect” means, in respect of a Property, any event
or condition that has a material adverse effect on the value, use, occupation,
leasing or marketability of such Property or results in any material liability
to, claim against or obligation of Lender or material liability or obligation on
the part of any Loan Party.
“Initial BPO Value” means, with respect to any Property, the “as is” value for
such Property approved by Lender and set forth in a Broker Price Opinion
obtained by Lender with such adjustments made by Lender in its sole discretion
or such other “as is” value for such Property determined by Lender in its sole
discretion with respect to such Property prior to the Closing Date or, if such
Property is a Substitute Property, as of the Substitution Date with respect
thereto.
“Insolvency Opinion” means that certain bankruptcy non-consolidation opinion
letter dated the date hereof delivered by Richards, Layton & Finger, P.A. in
connection with the Loan.
“Interest Rate” means, with respect to each Component, an interest rate per
annum equal to (a) with respect to Component A, 4.2285% and (b) with respect to
Component B, 4.2285% (or, in each case, when applicable pursuant to this
Agreement or any other Loan Document, the applicable Default Rate).
“Invitation Homes” means Invitation Homes Inc., a Maryland corporation.
“IRS” means the United States Internal Revenue Service.
“KBRA” means Kroll Bond Rating Agency, Inc.
“Lease” means a bona fide written lease, sublease, letting, license, concession
or other agreement pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in any Property by
or on behalf of Borrower (or, with respect to any Vacant Properties on the
Closing Date, prior to such Closing Date, by or on behalf of any Affiliate of
Borrower), and (i) every modification, amendment or other agreement relating to
such lease, sublease or other agreement entered into in connection with such
lease, sublease or other agreement, and (ii) every guarantee of the performance
and observance of the covenants, conditions and agreements to be performed and
observed by the Tenant.
“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, any
Secondary Market Transaction with respect to the Loan, Borrower or a Property or
any part thereof or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, including,
without limitation, the Securities Act, the Exchange Act, Regulation AB, the
rules and regulations promulgated pursuant to the Dodd-Frank Wall Street Reform
and Consumer Protection Act, zoning and land use laws, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting a Property or any part thereof,
including any which may (i) require repairs, modifications or alterations in or
to a Property or any part thereof, or (ii) in any way limit the use and
enjoyment thereof.
“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest, or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any portion of
any Collateral or any interest therein, or any direct or indirect interest in
Borrower or any Loan Party, including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.
“Loan” means the loan in the original principal amount of Nine Hundred
Ninety-Nine Million Nine Hundred Ninety-Nine Thousand Seven Hundred and No/100
Dollars ($999,999,713.00) made by Lender to Borrower pursuant to this Agreement.
“Loan Documents” means, collectively, this Agreement, the Fee Letter, the Note,
the Management Agreement, the Sponsor Guaranty, the Parent Guaranty, the Equity
Owner Guaranty, the Borrower GP Guaranty, the Environmental Indemnity, each
Collateral Document, and all other agreements, instruments and documents
delivered pursuant thereto or in connection therewith, as the same may be (and
each of the foregoing defined terms shall refer to such documents as they may
be) amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Loan LTV” means, as of any date of determination, the ratio, expressed as a
percentage, of (i) the Outstanding Principal Balance as of such date over (ii)
the aggregate Property Values of the Properties as of such date.
“Loan LTV Test” means a test that is satisfied if the Loan LTV is less than or
equal to 60%.
“Loan Party” means Borrower, each Guarantor and each Borrower TRS (if any).
“Low Debt Yield Period” shall commence if, based on the applicable Calculation
Date Report,
(w)    as of any Calculation Date occurring prior to the fifth anniversary of
the Closing Date, the Debt Yield is less than eighty-five percent (85%) of the
Closing Date Debt Yield,
(x)     as of any Calculation Date occurring from and after the fifth
anniversary of the Closing Date but prior to the sixth anniversary of the
Closing Date, the Debt Yield is less than ninety percent (90%) of the Closing
Date Debt Yield,
(y)    as of any Calculation Date occurring from and after the sixth anniversary
of the Closing Date but prior to the seventh anniversary of the Closing Date,
the Debt Yield is less than ninety-five percent (95%) of the Closing Date Debt
Yield, and
(z)    as of any Calculation Date occurring from and after the seventh
anniversary of the Closing Date, the Debt Yield is less than the Closing Date
Debt Yield,
(in each case of the foregoing, a “Low Debt Yield Trigger”), and shall end (i)
upon the Properties achieving a Debt Yield of at least the then-applicable Low
Debt Yield Trigger for two (2) consecutive Calculation Dates (based on the
applicable Calculation Date Reports) or (ii) immediately (without waiting for
two (2) consecutive Calculation Dates) upon Borrower prepaying the principal
amount of the Loan in an amount sufficient to cause the Debt Yield to be equal
to or in excess of the then-applicable Low Debt Yield Trigger on a pro forma
basis as of the most recent Calculation Date.
“Low Debt Yield Cure Prepayment” means any voluntary prepayment made by Borrower
to Lender of the principal of the Loan during any Low Debt Yield Period.
“Low DSCR Cure Prepayment” means any voluntary prepayment made by Borrower to
Lender of the principal of the Loan during any Low DSCR Period.
“Low DSCR Period” shall commence if, based on the applicable Calculation Date
Report, as of any Calculation Date, the DSCR Cash Trap Trigger Test is not
satisfied, and shall end if (i) as of any two succeeding consecutive Calculation
Dates, the DSCR Cash Trap Trigger Test shall have been satisfied (based on the
applicable Calculation Date Reports) or (ii) immediately (without waiting for
two (2) consecutive Calculation Dates) upon Borrower prepaying the principal
amount of the Loan in an amount sufficient to cause the DSCR Cash Trap Trigger
Test to be satisfied on a pro forma basis as of the most recent Calculation
Date.
“Major Contract” means (i) any management agreement relating to the Properties
or the Loan Parties, (ii) any agreement between any Loan Party and any Affiliate
of any Relevant Party and (iii) any brokerage, leasing, cleaning, maintenance,
service or other contract or agreement of any kind (other than Leases) relating
to the Properties, in each case involving payment or expense of more than One
Million and No/100 Dollars ($1,000,000) during any twelve (12) month period,
unless cancelable on thirty (30) days or less notice without requiring payment
of termination fees or payments of any kind.
“Management Agreement” means the Existing Management Agreement or a Replacement
Management Agreement pursuant to which a Qualified Manager is managing one or
more of the Properties in accordance with the terms and provisions of this
Agreement, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Management Fee Cap” means, with respect to the calendar month ending
immediately prior to each Monthly Payment Date during the Term, six percent
(6.0%) of gross Rents collected with respect to the Properties for such calendar
month.
“Manager” means Existing Manager or, if the context requires, a Qualified
Manager who is managing one or more of the Properties in accordance with the
terms and provisions of this Agreement or pursuant to a Replacement Management
Agreement.
“Material Adverse Effect” means a material adverse effect on (i) the property,
business, operations or financial condition of any Loan Party, (ii) the use,
operation or value of the Properties, taken as a whole, (iii) the ability of
Borrower to repay the principal and interest of the Loan when due or to satisfy
any of Borrower’s other obligations under the Loan Documents, or (iv) the
enforceability or validity of any Loan Document, the perfection or priority of
any Lien created under any Loan Document or the rights, interests and remedies
of Lender under any Loan Document.
“Maturity Date” means the Stated Maturity Date, or such earlier date on which
the final payment of principal of the Note becomes due and payable as herein or
therein provided, whether at the Stated Maturity Date, by declaration of
acceleration, or otherwise.
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such Governmental Authority whose
laws are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.
“Minimum Disbursement Amount” means One Hundred Thousand and No/100 Dollars
($100,000).
“Monthly Debt Service Payment Amount” means, for each Monthly Payment Date, an
amount equal to the interest which is then due on all the Components of the Loan
at the Interest Rate in the aggregate for the Interest Period ending on the last
day of the calendar month immediately preceding such Monthly Payment Date
(subject, with respect to the Monthly Payment Date occurring on the Maturity
Date, to the last sentence of Section 2.3.2).
“Monthly Payment Date” means the ninth (9th) day of every calendar month
occurring during the Term, commencing with June 9, 2017.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a Mortgage (which, with respect to Properties located in the
state of Florida, may be amended and restated) or Deed of Trust or Deed to
Secure Debt, as applicable, for each Property or for multiple Properties located
within the same county or parish, dated as of the Closing Date (or, in
connection with a Property which is a Substitute Property, dated as of the
Substitution Date), executed and delivered by Borrower, constituting a Lien on
the Improvements and such Property or Properties, as applicable, as Collateral
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Mortgage Documents” means the Mortgages, the Assignments of Leases and Rents
and the Fixture Filings.
“Multiemployer Plan” means a “multiemployer plan” within the meaning of Section
414(f) of the Code or Section 3(37) of ERISA to which contributions are required
to be made by any Loan Party or any of its ERISA Affiliates or to which any such
entity has any liability.
“Net Assets” means, with respect to any Person, the difference between (i) the
fair market value of such Person’s assets and (ii) such Person’s liabilities
determined in accordance with GAAP.
“Net Proceeds” means (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 5.1.1 (a)(i) and (iii) as a result of damage to or
destruction of a Property, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Insurance Proceeds”), or (ii) the net amount of an Award, after deduction
of Lender’s reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.
“Net Transfer Proceeds” means, with respect to the Transfer of any Property, the
gross sales price for such Property (including any earnest money, down payment
or similar deposit included in the total sales price paid by the purchaser),
less Transfer Expenses.
“New BPO Date” means (i) the applicable Transfer Date of any Release Property or
Special Release Property with respect to which Lender elects to obtain a new
Broker Price Opinion and (ii) the applicable Substitution Date of any Replaced
Property or Substitute Property.
“Non-Property Taxes” means all Taxes other than Property Taxes and Other
Charges.
“NRSRO” means any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of Section
15E of the Exchange Act, without regard to whether or not such credit rating
agency has been engaged by Lender or its designees in connection with, or in
anticipation of, a Securitization.
“Obligations” means, collectively, Borrower’s obligations for the payment of the
Debt and the performance by the Loan Parties of the Other Obligations.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or another Loan Party.
“Operating Expenses” means, for any period, without duplication, all expenses
actually paid or payable by Borrower (or, for the period prior to the Closing
Date, by Borrower’s Affiliates that owned the Properties) during such period in
connection with the administration, operation, management, maintenance, repair
and use of the Properties, determined on an accrual basis, and, except to the
extent otherwise provided in this definition, in accordance with GAAP. Operating
Expenses specifically shall include, without duplication, (i) all operating
expenses incurred in such period based on quarterly financial statements
delivered to Lender in accordance with Section 4.3.1(a), (ii) cost of utilities,
inventories, and fixed asset supplies consumed in the operation of the
Properties (iii) management fees in an amount equal to the greater of (A) actual
management fees or (B) the Management Fee Cap, (iv) administrative, payroll,
security and general expenses for the Properties, (v) costs and fees of
Independent professionals (including, without limitation, legal, accounting,
consultants and other professional expenses), technical consultants, operational
experts (including quality assurance inspectors) or other third parties retained
to perform services required or permitted hereunder, (vi) computer processing
charges, (vii) operational equipment and other lease payments to the extent
constituting operating expenses under GAAP, (viii) Property Taxes, Other Charges
and HOA Fees, (ix) insurance premiums, (x) Property maintenance expenses and
(xi) all reserves required by Lender hereunder (without duplication).
Notwithstanding the foregoing, Operating Expenses shall not include
(A) depreciation or amortization, (B) income taxes or other charges in the
nature of income taxes, (C) any expenses (including legal, accounting and other
professional fees, expenses and disbursements) incurred in connection with the
making of the Loan or the sale, exchange, transfer, financing or refinancing of
all or any portion of any Property or in connection with the recovery of
Insurance Proceeds or Awards which are applied to prepay the Note, (D) Capital
Expenditures, (E) Debt Service, (F) expenses incurred in connection with the
acquisition, initial renovation and initial leasing of Properties and other
activities undertaken prior to such initial lease that do not constitute
recurring operating expenses to be paid by Borrower, including eviction of
existing tenants, incentive payments to tenants and other similar expenses, (G)
any item of expense which would otherwise be considered within Operating
Expenses pursuant to the provisions above but is paid directly by any Tenant
under a Lease, (H) any service that is required to be provided by the Manager
pursuant to the Management Agreement without compensation or reimbursement
(other than the management fee set forth in the Management Agreement), (I) any
expenses that relate to a Property from and after the release of such Property
in accordance with Section 2.4.3, 2.5, 2.6 or 2.7 hereof, (J) bad debt expense
with respect to Rents, (K) the value of any free rent or Concessions provided
with respect to the Properties, (L) any loss that is covered by the Policies
including any portion of a loss that is subject to a deductible under the
Policies or (M) corporate overhead expenses incurred by Borrower’s Affiliates.
“Original Lender” means German American Capital Corporation, a Maryland
corporation.
“Other Charges” means all (i) impositions other than Property Taxes, (ii)
charges, liens or fees levied or assessed or imposed against a Property by a
Governmental Authority in connection with code violations, and (iii) any other
charges levied or assessed or imposed against a Property or any part thereof
other than Property Taxes or HOA Fees.
“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Obligations” means (i) the performance of all obligations of the Loan
Parties contained herein; (ii) the performance of each obligation of the
Relevant Parties contained in any other Loan Document; and (iii) the performance
of each obligation of the Relevant Parties contained in any renewal, extension,
amendment, restatement, modification, consolidation, change of, or substitution
or replacement for, all or any part of this Agreement, the Note or any other
Loan Document.
“Other Receipts” for any period of determination, any actual net cash flow
receipts received by Borrower (or, for the period prior to the Closing Date, by
Borrower’s Affiliates that owned the Properties) from sources other than Rents,
such as fees, payments or other compensation from any Tenant (but excluding any
security deposits), with respect to the Properties to the extent they are
recurring in nature and properly included as operating income for such period in
accordance with GAAP.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Outstanding Principal Balance” means, as of any date, the aggregate Component
Outstanding Principal Balances of the Components of the Loan.
“Parent” means Existing Parent or, following a Permitted Transfer pursuant to
Section 7.1(f), the Qualified Transferee that owns not less than 51% of the
direct or indirect legal and beneficial interests in Borrower and the other Loan
Parties and that Controls (directly or indirectly) Borrower, each other Loan
Party and each SPC Party.
“Parent Guaranty” means that certain Parent Guaranty, dated as of the date
hereof, executed by the Existing Parent in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Investments” means:
(i)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States including, without limitation, obligations of: the U.S. Treasury
(all direct or fully guaranteed obligations), the Farmers Home Administration
(certificates of beneficial ownership), the General Services Administration
(participation certificates), the U.S. Maritime Administration (guaranteed Title
XI financing), the Small Business Administration (guaranteed participation
certificates and guaranteed pool certificates), the U.S. Department of Housing
and Urban Development (local authority bonds) and the Washington Metropolitan
Area Transit Authority (guaranteed transit bonds); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;
(ii)    federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, (A) in the case of such investments with maturities of 30
days or less, the short term obligations of which are rated in the highest short
term rating category by each Rating Agency (or, if there are no Securities then
rated by any Rating Agency, by S&P (to the extent rated thereby) and Moody’s),
and the long term obligations of which are rated at least “A2” by Moody’s (or,
if the Securities are then rated by any Rating Agency, such lower rating for
which the Required Parties’ Approval is received with respect to Moody’s), (B)
in the case of such investments with maturities of three months or less, but
more than 30 days, the short term obligations of which are rated in the highest
short term rating category by each Rating Agency (or, if there are no Securities
then rated by any Rating Agency, by S&P (to the extent rated thereby) and
Moody’s), and the long term obligations of which are rated at least “A1” by
Moody’s (or, if the Securities are then rated by any Rating Agency, such lower
rating for which the Required Parties’ Approval is received with respect to
Moody’s), (C) in the case of such investments with maturities of six (6) months
or less, but more than three months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
there are no Securities then rated by any Rating Agency, by S&P (to the extent
rated thereby) and Moody’s), and the long term obligations of which are rated at
least “Aa3” by Moody’s (or, if the Securities are then rated by any Rating
Agency, such lower rating for which the Required Parties’ Approval is received
with respect to Moody’s), and (D) in the case of such investments with
maturities of more than six (6) months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
there are no Securities then rated by any Rating Agency, by S&P (to the extent
rated thereby) and Moody’s), and the long term obligations of which are rated
“Aaa” by Moody’s (or, if the Securities are then rated by any Rating Agency,
such lower rating for which the Required Parties’ Approval is received with
respect to Moody’s); provided, however, that the investments described in this
clause must (1) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (2) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (3) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (4) such investments must not be subject to liquidation prior to
their maturity;
(iii)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, (A) in
the case of such investments with maturities of 30 days or less, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if there are no Securities then rated by any Rating Agency,
by S&P (to the extent rated thereby) and Moody’s), and the long term obligations
of which are rated at least “A2” by Moody’s (or, if the Securities are then
rated by any Rating Agency, such lower rating for which the Required Parties’
Approval is received with respect to Moody’s), (B) in the case of such
investments with maturities of three months or less, but more than 30 days, the
short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if there are no Securities then rated by any
Rating Agency, by S&P (to the extent rated thereby) and Moody’s), and the long
term obligations of which are rated at least “A1” by Moody’s (or, if the
Securities are then rated by any Rating Agency, such lower rating for which the
Required Parties’ Approval is received with respect to Moody’s), (C) in the case
of such investments with maturities of six (6) months or less, but more than
three months, the short term obligations of which are rated in the highest short
term rating category by each Rating Agency (or, if there are no Securities then
rated by any Rating Agency, by S&P (to the extent rated thereby) and Moody’s),
and the long term obligations of which are rated at least “Aa3” by Moody’s (or,
if the Securities are then rated by any Rating Agency, such lower rating for
which the Required Parties’ Approval is received with respect to Moody’s), and
(D) in the case of such investments with maturities of more than six (6) months,
the short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if there are no Securities then rated by any
Rating Agency, by S&P (to the extent rated thereby) and Moody’s), and the long
term obligations of which are rated “Aaa” by Moody’s (or, if the Securities are
then rated by any Rating Agency, such lower rating for which the Required
Parties’ Approval is received with respect to Moody’s); provided, however, that
the investments described in this clause must (1) have a predetermined fixed
dollar of principal due at maturity that cannot vary or change, (2) if rated by
S&P, must not have an “r” highlighter affixed to their rating, (3) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (4) such investments must not be subject to
liquidation prior to their maturity;
(iv)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if there are no Securities then rated by
any Rating Agency, by S&P (to the extent rated thereby) and Moody’s in its
highest long-term unsecured rating category); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;
(v)    commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days (A) in the case of such investments with maturities of
30 days or less, the short term obligations of which are rated in the highest
short term rating category by each Rating Agency (or, if there are no Securities
then rated by any Rating Agency, by S&P (to the extent rated thereby) and
Moody’s), and the long term obligations of which are rated at least “A2” by
Moody’s (or, if the Securities are then rated by any Rating Agency, such lower
rating for which the Required Parties’ Approval is received with respect to
Moody’s), (B) in the case of such investments with maturities of three months or
less, but more than 30 days, the short term obligations of which are rated in
the highest short term rating category by each Rating Agency (or, if there are
no Securities then rated by any Rating Agency, by S&P (to the extent rated
thereby) and Moody’s), and the long term obligations of which are rated at least
“A1” by Moody’s (or, if the Securities are then rated by any Rating Agency, such
lower rating for which the Required Parties’ Approval is received with respect
to Moody’s), (C) in the case of such investments with maturities of six (6)
months or less, but more than three months, the short term obligations of which
are rated in the highest short term rating category by each Rating Agency (or,
if there are no Securities then rated by any Rating Agency, by S&P (to the
extent rated thereby) and Moody’s), and the long term obligations of which are
rated at least “Aa3” by Moody’s (or, if the Securities are then rated by any
Rating Agency, such lower rating for which the Required Parties’ Approval is
received with respect to Moody’s), and (D) in the case of such investments with
maturities of more than six (6) months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
there are no Securities then rated by any Rating Agency, by S&P (to the extent
rated thereby) and Moody’s), and the long term obligations of which are rated
“Aaa” by Moody’s (or, if the Securities are then rated by any Rating Agency,
such lower rating for which the Required Parties’ Approval is received with
respect to Moody’s); provided, however, that the investments described in this
clause must (1) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (2) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (3) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (4) such investments must not be subject to liquidation prior to
their maturity;
(vi)    units of taxable money market funds, which funds are regulated
investment companies and are invested solely in obligations backed by the full
faith and credit of the United States, which funds have the highest rating
available from each Rating Agency (or, if not rated by all Rating Agencies, if
the Securities are then rated by any Rating Agency, rated by at least one Rating
Agency and for which the Required Parties’ Approval is received and, if the
Securities are not then rated by any Rating Agency, which funds have the highest
rating available from Moody’s) for money market funds; and
(vii)    any other security, obligation or investment for which the Required
Parties’ Approval has been obtained;
provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment and provided,
further, that each investment described hereunder must have (x) a predetermined
fixed amount of principal due at maturity (that cannot vary or change) and (y)
an original maturity of not more than 365 days and a remaining maturity of not
more than thirty (30) days.
“Permitted Liens” means, collectively, (i) the Liens and security interests
created by the Loan Documents, (ii) all encumbrances and other matters disclosed
in the Title Insurance Policies for the Properties and, with respect to any
Substitute Property, as Lender has approved in writing in Lender’s reasonable
discretion, (iii) Liens, if any, for Non-Property Taxes or Property Taxes
imposed by any Governmental Authority not yet due or delinquent, (iv) Liens
arising after the Closing Date for Non-Property Taxes, Property Taxes, Other
Charges or HOA Fees being contested in accordance with Section 4.1.3 or Section
4.4.8, (v) any workers’, mechanics’ or other similar Liens on a Property which
(x) if arising on or prior to the Closing Date are affirmatively covered or
insured over by Title Insurance Policies or, (y) if arising after the Closing
Date, are bonded or discharged within sixty (60) days after Borrower first
receives written notice of such Lien, (vi) all easements, rights-of-way,
restrictions and other similar non-monetary encumbrances recorded against and
affecting any Property and that would not reasonably be expected to and do not
have an Individual Material Adverse Effect on the Property, (vii) such other
title and survey exceptions as Lender has approved or may approve in writing in
Lender’s reasonable discretion, (viii) the Specified Liens and (ix) rights of
Tenants as Tenants only under Leases permitted hereunder.
“Permitted Sponsor Transfer” means (A) the sale of publicly traded securities on
a nationally recognized securities exchange or a Public Distribution or (B) a
Qualified Public Sale. For the avoidance of doubt, any transaction that is a
Permitted Sponsor Transfer will be deemed not to be a Sponsor Change of Control.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.
“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA that
is established, maintained or contributed to by any Loan Party or any of its
ERISA Affiliates (or as to which such entity has any liability) and that is
covered by Title IV of ERISA, other than a Multiemployer Plan.
“Plan Termination Event” means (i) any event described in Section 4043 of ERISA
with respect to any Plan; (ii) the withdrawal of any Loan Party or any of its
ERISA Affiliates from a Plan during a plan year in which such Loan Party or such
ERISA Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the imposition of an obligation on any Loan Party or any of its
ERISA Affiliates under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution of proceedings by the PBGC to
terminate a Plan or by any similar foreign governmental authority to terminate a
Foreign Plan; (v) any event or condition which could reasonably constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (vi) the institution of proceedings by a
foreign governmental authority to appoint a trustee to administer any Foreign
Plan; or (vii) the partial or complete withdrawal of any Loan Party or any of
its ERISA Affiliates from a Multiemployer Plan or Foreign Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
“Pool Geographic Test” means a test that is satisfied if:
(i)    the Properties are located in at least eight (8) states and at least ten
(10) IH Markets;
(ii)     there is no IH Market as to which the portion of Underwritten Net Cash
Flow attributable to the Properties located therein is greater than 30% of
Underwritten Net Cash Flow; and
(iii)     the portion of Underwritten Net Cash Flow attributable to the
Properties located in the Specified IH Markets, collectively, is not greater
than 55% of Underwritten Net Cash Flow.
“Prepayment Notice” means a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4.2, which date shall be no earlier than ten (10) days after the
date of such Prepayment Notice and no later than ninety (90) days after the date
of such Prepayment Notice. A Prepayment Notice may be revoked in writing by
Borrower, or may be modified in writing by Borrower to a new specified Business
Day, in each case, on or prior to the proposed prepayment date set forth in such
Prepayment Notice; provided that such new Business Day shall be no earlier than
such proposed prepayment date. If revoked (as opposed to modified), any new
Prepayment Notice shall comply with the timeframes set forth above. Borrower
shall pay to Lender all out-of-pocket costs and expenses (if any) incurred by
Lender in connection with Borrower’s permitted revocation or modification of any
Prepayment Notice.
“Previously-Owned Properties” shall mean each of those properties shown on
Schedule XVI, which are no longer owned by Borrower as of the date hereof. None
of the Previously-Owned Properties are Properties.
“Previously-Owned Properties Liabilities” shall mean any and all liabilities,
losses, damages, costs and expenses of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel for Borrower, the Borrower GP,
Equity Owner and/or Lender), that are imposed on, incurred by, or asserted
against Borrower, the Borrower GP, Equity Owner or Lender in any manner relating
to or arising out of the Previously-Owned Properties or the 2014-1 Loan.
“Previously-Owned Properties Transferee” shall mean THR Property Holdco L.P..
“Priority” means that the valid and proper foreclosure of a Lien for HOA Fees
will extinguish the Lien of the Mortgage with respect to the relevant HOA
Property.
“Properties Schedule” means the data tape of Properties attached hereto as
Schedule I.A. as of the Closing Date, as updated on a quarterly basis in the
form attached hereto as Schedule I.B. pursuant to Section 4.3.6.
“Property” means, individually, and “Properties” means, collectively, (i) the
residential real properties described on the Properties Schedule as of the
Closing Date and encumbered by the Mortgages and (ii) any residential real
properties that are Substitute Properties; provided that if the Allocated Loan
Amount for any Property has been reduced to zero and all interest and other
Obligations related thereto that are required to be paid on or prior to the date
when the Allocated Loan Amount for such Property is required to be repaid have
been repaid in full, and the Lien of the Mortgage Documents related to such
Property have been released, then such residential real property shall no longer
be a Property hereunder. The Properties include the Improvements now or
hereafter erected or installed thereon and other personal property owned by
Borrower located thereon, together with all rights pertaining to such real
property, Improvements and personal property.
“Property Account Bank” means the Eligible Institution at which a Property
Account is maintained.
“Property Account Control Agreement” means the Deposit Account Control Agreement
dated the date hereof among Borrower, Lender, Manager and a Property Account
Bank, providing for springing control by Lender, substantially in the form set
forth as Exhibit B attached hereto or such other form as may be reasonably
acceptable to Lender.
“Property Accounts” means the Rent Deposit Accounts and Borrower’s Operating
Account.
“Property Covenants” means those covenants set forth in Section 4.4 and the
covenants contained in Section 4 of the Environmental Indemnity.
“Property Cut Off Date” means December 31, 2016.
“Property File” means with respect to each Property:
(i)    The Purchase Agreement, auction receipt or other applicable purchase
documentation reasonably satisfactory to Lender;
(ii)    The documentation described in Sections 3.2.3, 3.2.4, 3.2.5, 4.4.3,
4.4.4, and 4.4.5;
(iii)    Evidence reasonably satisfactory to Lender of the insurance policies
required by Section 5.1.1 with respect to such Property;
(iv)    The executed Lease and any renewals, amendments or modification of the
Lease or any new Lease, each of which shall be delivered to the Property File
within ten (10) days after execution thereof (provided, that if such Property is
a Vacant Property, such Property will be disclosed in the Property File as a
Vacant Property until an Eligible Lease is executed with respect to such
Property); and
(v)    The Broker Price Opinion for such Property.
“Property LTV Test” means a test that is satisfied with respect to any Property
if the ratio, expressed as a percentage, of (i) the Allocated Loan Amount for
such Property over (ii) the Property Value of such Property is less than or
equal to 60%.
“Property Representations” means those representations and warranties set forth
in Section 3.2 and Section 3 of the Environmental Indemnity.
“Property Taxes” means any real estate and personal property taxes, assessments,
water charges, sewer rents, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto now or hereafter levied
or assessed or imposed by a Governmental Authority against any Property, any
Collateral, any part of either of the foregoing or Borrower.
“Property Value” means, with respect to any Property as of any date of
determination, (i) if such date of determination is a New BPO Date for such
Property, the “as is” value for such Property approved by Lender as set forth in
a Broker Price Opinion obtained by Lender with such adjustments made by Lender
in its sole discretion or such other “as is” value determined by Lender in its
sole discretion with respect to such Property in connection with the related
Collateral Event, and (ii) otherwise, the “as is” value for such Property set
forth in the most recent Quarterly Valuation Statement (or, prior to the
delivery of the first such Quarterly Valuation Statement, the Initial BPO Value
of such Property); provided that, in the case of this clause (ii), unless Lender
otherwise agrees in its sole discretion, the Property Value of any Disqualified
Property shall be zero for all purposes of this Agreement.
“Public Distribution” means any transaction in which the public sale of
securities is not directed, directly or indirectly, by the transferor to any
Person whose identity is known by the transferor to be the acquirer of such
securities.
“Public Vehicle” means a Person whose securities are listed and traded on a
national securities exchange and shall include a majority owned subsidiary of
any such Person or any operating partnership through which such Person conducts
all or substantially all of its business.
“Purchase Agreement” means the purchase agreement with respect to the purchase
of a Property entered into by Borrower or its Affiliate and a third party seller
of a Property who is not an Affiliate of any Loan Party.
“Qualified Manager” means (i) Existing Manager, (ii) any Person that is under
common Control with Existing Manager or Existing Sponsor and/or (iii) a
reputable Person that has at least two (2) years’ experience in the management
of at least two hundred and fifty (250) residential rental properties in each
metropolitan statistical area in which the applicable Properties to be managed
by such Person are located and is not the subject of a bankruptcy or similar
proceeding; provided, that in the case of the foregoing clause (iii), Borrower
shall have obtained the Required Parties’ Approval in respect of the management
of the Properties by such Person; and provided, further, that in the case of the
foregoing clause (ii) and clause (iii), if such Person is an Affiliate of
Borrower, Borrower shall have obtained an additional Insolvency Opinion if such
an opinion is requested by Lender.
“Qualified Public Sale” means the sale, transfer or conveyance (but not a
pledge), in one or a series of related transactions (i) of more than fifty
percent (50%) of the direct or indirect legal or beneficial interests in Sponsor
or any Sponsor Parent Entity to a Qualified Public Vehicle or (ii) through which
Sponsor or any Sponsor Parent Entity becomes, or is merged with or into, a
Qualified Public Vehicle.
“Qualified Public Vehicle” means a Public Vehicle in which, after giving effect
to the applicable Transfer, no single Person (individually or taken together
with Affiliates of such Person) owns more than fifty percent (50%) of the direct
or indirect legal or beneficial interests in such Public Vehicle.
“Qualified Title Insurance Company” means each title insurance company listed on
Schedule VI and any other title insurance company unless such title insurance
company is disqualified by Lender in its sole discretion by notice to Borrower.
“Qualified Transferee” means any Person that (A) has a net worth of not less
than Three Hundred Million and No/100 Dollars ($300,000,000) (exclusive of such
Person’s direct or indirect interest in the Properties and Borrower), (B) has
not been the subject of a voluntary or involuntary (to the extent the same has
not been discharged) bankruptcy proceeding or any governmental or regulatory
investigation which resulted in a final, nonappealable conviction for criminal
activity involving moral turpitude, (C) is (or is under common Control with a
Person that is) regularly engaged in the management, ownership or operation of
one to four unit residential rental properties, (D) confirms in writing to
Lender that the representation and warranty in Section 3.1.26 in respect of such
Person is true and accurate, and (E) with respect to the applicable Transfer to
such Person, Borrower shall have obtained the Required Parties’ Approval.
“Qualifying Prepayment” means any prepayment of the Loan in an amount greater
than or equal to 5% of the Outstanding Principal Balance (prior to giving effect
thereto) as of the date of such prepayment.  
“Quarterly HOA Report” has the meaning set forth in Section 4.3.12(a).
“Rating Agency” means, as of any date, each nationally-recognized statistical
rating organization (e.g. S&P, Moody’s, Fitch, DBRS, Inc., Morningstar, Inc.,
Kroll or any successor to any of the foregoing), if any, that has been engaged
by Lender or its designees as of such date in connection with, or in
anticipation of, a Securitization until such time, if any, where any such
nationally-recognized statistical rating organization no longer rates (or
anticipates rating) any of the certificates issued in connection with such
Securitization (but, for the avoidance of doubt, excluding any unsolicited
ratings).
“Records” means all leases, agreements, instruments, documents, books, records
and other information (including, without limitation, tapes, disks, punch cards
and related property and rights) maintained with respect to Properties or the
Loan Parties, other than the Property Files.
“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the releases (Asset Backed Securities, Securities Act Release
No. 33-8518, 70 Fed. Reg. 1,506-1,631 (Jan. 7, 2005) and Asset-Backed
Securities, Securities Act Release No. 33-9638, 79 Fed. Reg. 57,184 (Sept. 24,
2014)) or by the staff of the Commission, or as may be provided by the
Commission or its staff from time to time. Each of the parties hereto
acknowledge that the Regulation AB provisions herein shall be construed as if
the Certificates were publicly registered and reporting were required at all
times.
“Related Loan” means a loan to an Affiliate of Borrower or any Guarantor or
secured by a Related Property, that is included in a Securitization with the
Loan, and any other loan that is cross-collateralized with the Loan.
“Related Property” means a parcel of real property, together with improvements
thereon and personal property related thereto, that is “related” within the
meaning of the definition of Significant Obligor, to a Property.
“Release Amount” means, for a Property, the following applicable amount together
with any other amounts specified in Section 2.4.5:
(i)    in connection with the Transfer of a Property (other than a Designated
HOA Property) pursuant to Section 2.5 or any failure of a Property to qualify as
an Eligible Property due to the occurrence of a Voluntary Action (such
Properties, “Release Premium Properties”), (A) one hundred five percent (105%)
of the Allocated Loan Amount for such Property if the sum of the initial
Allocated Loan Amounts of all Release Premium Properties and all Special Release
Properties, including such Property, is less than $99,999,971.30, (B) one
hundred ten percent (110%) of the Allocated Loan Amount for such Property if the
sum of the initial Allocated Loan Amounts of all Release Premium Properties and
all Special Release Properties, including such Property, is equal to or greater
than $99,999,971.30 but less than $149,999,957.95, (C) one hundred fifteen
percent (115%) of the Allocated Loan Amount for such Property if the sum of the
initial Allocated Loan Amounts of all Release Premium Properties and all Special
Release Properties, including such Property, is equal to or greater than
$149,999,957.95 but less than $199,999,942.60, and (D) one hundred twenty
percent (120%) of the Allocated Loan Amount for such Property if the sum of the
initial Allocated Loan Amounts of all Release Premium Properties and all Special
Release Properties, including such Property, is equal to or greater than
$199,999,942.60;
(ii)    in connection with any failure of a Property to qualify as an Eligible
Property other than due to the occurrence of a Voluntary Action that is not
cured within the applicable Cure Period, an amount equal to one hundred percent
(100%) of the Allocated Loan Amount for such Property;
(iii)    in connection with any Condemnation or Casualty of any Property for
which prepayment of the Release Amount is required pursuant to Section 5.3 or
Section 5.4, one hundred percent (100%) of the Allocated Loan Amount for such
Property; and
(iv)    in connection with the Transfer of a Designated HOA Property, a
percentage of the Allocated Loan Amount for such Property that is equal to the
lesser of (A) the percentage that would have been applicable under clause (i)
hereof if such Property were not a Designated HOA Property and (B) if the
Borrower has obtained Required Parties’ Approval with respect thereto, the
percentage that is set forth in such Required Parties’ Approval; provided such
percentage shall be at least one hundred percent (100%).
“Relevant Party” means each Loan Party, Equity Owner GP, Parent and Sponsor
(and, collectively “Relevant Parties”).
“REMIC Trust” means a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code.
“Renovation Standards” means the maintenance, repairs, improvements and
installations that are necessary for a Property to conform to applicable
material Legal Requirements and not deviate materially from local rental market
standards for the area in which such Property is located.
“Rents” means, with respect to each Property, all rents and rent equivalents and
any fees, payments or other compensation from any Tenant (except for security
deposits).
“Repayment Date” means the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4.
“Replacement Management Agreement” means, collectively, (i) either (A) a
management agreement with a Qualified Manager, substantially in the same form
and substance as the Existing Management Agreement, (B) a management agreement
with a Qualified Manager, which management agreement shall be reasonably
acceptable to Lender in form and substance; provided that, with respect to this
clause (B), (x) if such management agreement provides for the payment of
management fees in excess of those fees provided for under the Existing
Management Agreement, then Borrower shall have obtained the Required Parties’
Approval and (y) otherwise, Lender, at its option, may require that Borrower
shall have obtained the Required Parties’ Approval with respect to such
management agreement, or (C) a management agreement with a Manager approved by
Lender in accordance with Section 4.1.13(b)(y) and satisfying the conditions set
forth in the proviso to clause (B) above, and (ii) an assignment of management
agreement and subordination of management fees substantially in the form of the
Assignment of Management Agreement dated as of the date hereof (or such other
form as shall be reasonably acceptable to Lender and the Qualified Manager).
“Reportable Event” has the meaning set forth in Section 4043 of ERISA.
“Request for Release” means a request for release of a Property in connection
with any Transfer of a Property, substantially in the form attached hereto as
Exhibit E-1, E-2, E-3 or E-4, as applicable.
“Required Parties’ Approval” means (i) the written approval of Lender and (ii)
in the event that any Securities are then rated by any Rating Agency, a written
affirmation from each such Rating Agency that the credit rating of the
Securities by such Rating Agency immediately prior to the occurrence of the
event with respect to which such affirmation is sought will not be qualified,
downgraded or withdrawn as a result of the occurrence of such event, which
affirmation may be granted or withheld in such Rating Agency’s sole and absolute
discretion, provided that upon receipt of a written acknowledgment or waiver
(which may be in electronic form and whether or not specifically identifying the
matter or in general, press release form) from a Rating Agency indicating its
decision not to review or to waive review of the matter for which such
affirmation is sought, the requirement to obtain Rating Agency such affirmation
did not exist for such matter at such time) with respect to such Rating Agency.
“Reserve Funds” means, collectively, all funds deposited by Borrower with Lender
or Collection Account Bank pursuant to Article 6, including, but not limited to,
the Capital Expenditure Funds, the Insurance Funds, the Tax Funds, the HOA
Funds, the Casualty and Condemnation Funds, the Cash Collateral Funds, the
Special Insurance Reserve Funds and the Eligibility Funds.
“Reserve Release Date” means any Business Day as requested by Borrower pursuant
to a Reserve Release Request; provided that there shall be no more than one
Reserve Release Date in any calendar month.
“Reserve Release Request” means any written request by Borrower for a release of
Reserves Funds made in accordance with Article 6.
“Responsible Officer” means, as to any Person, the chief executive officer or
president or, with respect to financial matters, the chief financial officer or
treasurer of such Person; provided, that in the event any such officer is
unavailable at any time he or she is required to take any action hereunder,
Responsible Officer means any officer authorized to act on such officer’s behalf
as demonstrated by a certified resolution.
“Restoration” means the repair and restoration of a Property after a Casualty as
nearly as possible to the condition such Property was in immediately prior to
such Casualty, with such material alterations as may be approved by Lender, such
approval not to be unreasonably withheld, delayed or conditioned.
“Restricted Junior Payment” means, with respect to any Person, (i) any dividend
or other distribution of any nature (cash, securities, assets, Indebtedness or
otherwise) and any payment, by virtue of redemption, retirement or otherwise, on
any class of Equity Interests or subordinate Indebtedness issued by such Person,
whether such Equity Interests are now or may hereafter be authorized or
outstanding and any distribution in respect of any of the foregoing, whether
directly or indirectly, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interests or subordinate Indebtedness of such Person now or hereafter
outstanding, or (iii) any payment of management or similar fees by such Person
(other than payment of management fees under any Management Agreement to the
extent expressly permitted by this Agreement); provided, any payments made on
the Loan (including Component B) shall not be deemed “Restricted Junior
Payments.”
“Restricted Pledge Party” means, collectively, Borrower, each Borrower TRS, any
Guarantor, and any other direct or indirect equity holder in Borrower, any
Borrower TRS or any Guarantor up to, but not including, the first direct or
indirect equity holder that has substantial assets other than the Properties and
the other Collateral.
“Rule 144” means Rule 144 (or any successor rule of similar effect) promulgated
under the Securities Act.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Securities Act” means the Securities Act of 1933, as amended, and all rules and
regulations promulgated thereunder, as in effect from time to time.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“Solvent” means, with respect to any Person or any consolidated group, on any
date of determination, that on such date (i) the fair saleable value of such
Person’s or consolidated group’s assets exceeds its total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities, (ii) the fair saleable value of such Person’s or
consolidated group’s assets exceeds its probable liabilities, as applicable,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured, (iii) such Person’s or consolidated group’s
assets do not constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted and (iv) such Person or consolidated
group does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by it and the amounts to be payable on
or in respect of its obligations).
“Special Release” means any Transfer of, and associated release of security
interest in and Lien on, Properties pursuant to Section 2.6.
“Special Release Property” means each Property Transferred pursuant to a Special
Release.
“Specified Documents” means, with respect to any Property File, each document
listed in the definition of “Property File”.
“Specified IH Markets” means the metropolitan statistical areas (as defined by
the United States Office of Management and Budget) encompassed within the
Phoenix, Atlanta, Tampa and Sacramento IH Markets. For the avoidance of doubt,
on the Closing Date, the Specified IH Markets are: Atlanta-Sandy
Springs-Roswell, GA Metropolitan Statistical Area; Chico, CA Metropolitan
Statistical Area; Gainesville, GA Metropolitan Statistical Area; Lakeland-Winter
Haven, FL Metropolitan Statistical Area; Napa, CA Metropolitan Statistical Area;
North Port-Sarasota-Bradenton, FL Metropolitan Statistical Area;
Phoenix-Mesa-Scottsdale, AZ Metropolitan Statistical Area;
Sacramento--Roseville--Arden-Arcade, CA Metropolitan Statistical Area; San
Francisco-Oakland-Hayward, CA Metropolitan Statistical Area; Stockton-Lodi, CA
Metropolitan Statistical Area; Tampa-St. Petersburg-Clearwater, FL Metropolitan
Statistical Area; Vallejo-Fairfield; CA Metropolitan Statistical Area; and Yuba
City, CA Metropolitan Statistical Area.


“Specified Liens” means the Liens described on Schedule XII affecting one or
more of the Properties as of the Closing Date, provided that all such Liens on
the affected Properties are affirmatively covered by Title Insurance Policies.
“Sponsor” means Existing Sponsor or, following a Permitted Transfer pursuant to
Section 7.1(f), the Qualified Transferee that owns not less than 51% of the
direct or indirect legal and beneficial interests in Borrower and the other Loan
Parties and that Controls (directly or indirectly) Borrower, each other Loan
Party and each SPC Party.
“Sponsor Change of Control” means the acquisition after the Closing Date by any
Person (individually or taken together with Affiliates of such Person) in one or
a series of transactions of fifty percent (50%) or more of the direct legal or
beneficial ownership interests in Sponsor, other than as a result of a Permitted
Sponsor Transfer.
“Sponsor Corporate Transaction” means (i) a merger or consolidation or other
business combination of Sponsor Parent Entity and/or any of its Affiliates
(other than Borrower or any entity between Borrower and Sponsor Parent Entity)
with or into any other Person, (ii) the sale of all or substantially all of the
direct or indirect assets of Sponsor Parent Entity and/or any of its Affiliates
(other than Borrower or any entity between them and Sponsor Parent Entity or the
assets of any of the foregoing Persons) to any other Person, (iii) a spin-off,
spin-out or other similar transaction, the result of which is consistent with
the foregoing clause (i) or (ii) or (iv) any combination of the foregoing
clauses (i), (ii) and (iii) in one or more series of steps.


“Sponsor Financial Covenant” means the requirement that Sponsor maintain Net
Assets of not less than One Hundred Fifty Million and No/100 Dollars
($150,000,000) (exclusive of the direct or indirect interest in Borrower held by
Sponsor).
“Sponsor Guaranty” means that certain Sponsor Guaranty, dated as of the date
hereof, executed by Existing Sponsor in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Sponsor Parent Entity” means any Person that owns, directly or indirectly,
fifty percent (50%) or more of the legal and beneficial interests in Sponsor.
“Stated Maturity Date” means June 9, 2027.
“Substitution Date” means the date of the consummation of any Substitution
pursuant to Section 2.7.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant” means any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of a Property.
“Term” means the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.
“Title Insurance Owner’s Policy” means, with respect to each Property, an ALTA
owner title insurance policy issued by a Qualified Title Insurance Company in a
form reasonably acceptable to Lender (or, if such Property is in a state which
does not permit the issuance of such ALTA policy, such form as shall be
permitted in such state and determined to be reasonably acceptable to Lender)
issued with respect to such Property and insuring the legal title to such
Property, as applicable, posted to Lender’s online data room pursuant to Section
4.1.14 with electronic or written notification to Lender of such posting.
“Title Insurance Policy” means, with respect to each Property or multiple
Properties encumbered by the same Mortgage, an ALTA mortgagee title insurance
policy issued by a Qualified Title Insurance Company containing such
endorsements as Lender may reasonably require (to the extent available in the
state where the Property or the Properties, as applicable, are located) in a
form reasonably acceptable to Lender (or, if such Property or the Properties, as
applicable, are located in a state which does not permit the issuance of such
ALTA policy, such form as shall be permitted in such state and determined to be
reasonably acceptable to Lender) issued with respect to such Property or
Properties, as applicable, and insuring the Lien of the Mortgage Documents
encumbering such Property or Properties (subject to Permitted Liens), as
applicable, and posted to Lender’s online data room pursuant to Section 4.1.14
with electronic or written notification to Lender of such posting.
“Transfer Date” means the date upon which a Transfer of a Property is
consummated (including, for the avoidance of doubt, the date of the consummation
of any Special Release, but excluding any Substitution Date).
“Transfer Expenses” means, with respect to the Transfer of any Property, the
reasonable expenses of Borrower incurred in connection therewith not to exceed
six percent (6.0%) of all gross amounts realized with respect thereto, for any
of the following: (i) third party real estate commissions, (ii) the closing
costs of the purchaser of such Property actually paid by Borrower and
(iii) Borrower’s miscellaneous closings costs, including, but not limited to
title, escrow and appraisal costs and expenses.
“Trigger Period” shall commence upon the occurrence of (i) an Event of Default,
(ii) the commencement of a Low DSCR Period or (iii) the commencement of a Low
Debt Yield Period; and shall end if, (A) with respect to a Trigger Period
continuing pursuant to clause (i), the Event of Default commencing the Trigger
Period has been cured and such cure has been accepted by Lender (and no other
Event of Default is then continuing), (B) with respect to a Trigger Period
continuing due to clause (ii), the Low DSCR Period has ended pursuant to the
terms hereof and (C) with respect to a Trigger Period continuing due to clause
(iii), the Low Debt Yield Period has ended pursuant to the terms hereof.
“Trust Fund Expenses” means (i) any interest payable to the Servicer, or any
special servicer, trustee, operating advisor, custodian, or certificate
administrator in connection with the Loan or the Properties pursuant to the
Servicing Agreement in respect of advances made by any of the foregoing;
provided, however, that Borrower shall only be obligated to pay any amounts
described in this clause (i) if and to the extent such interest exceeds the sum
of the Default Rate interest and late payment charges payable pursuant to
Section 2.3.4 in respect of the event giving rise to the related advances; (ii)
all special servicing fees, work-out, liquidation fees and other fees payable to
any special servicer under the Servicing Agreement (A) after the Loan is
transferred to the special servicer as a result of (1) the occurrence of an
Event of Default or (2) an acknowledgement by Borrower in writing that the Loan
is likely to go into default, or (B) in connection with any Borrower requested
or consensual work-out or modification of the Loan; (iii) the regular monthly
fee of the certificate administrator (capped at $6,575 per month) and the
trustee (capped at $250 per month) under the Servicing Agreement, (iv) the fees
and expenses of Midland Loan Services as Servicer as set forth in Schedule IX,
(v) the costs and expenses of any Servicer (including costs and expenses of any
third party hired by such Servicer) in connection with (A) the determination of
market rents for purposes of and in accordance with clause (ii) of the
definition of “GPR” and (B) the verification of information set forth in any
Quarterly HOA Reports delivered pursuant to Section 4.3.12, as well as the
verification and/or preparation of any reports related to HOA compliance
required to be performed by the Servicer under the Servicing Agreement and
(vi) except for the regular monthly fees payable to the master servicer and any
operating advisor, any other cost, fee or expense of the Servicer, the trustee,
the operating advisor, Directing Certificateholder and any certificate
administrator under the Servicing Agreement (A) after the Loan is transferred to
the special servicer as a result of (1) the occurrence of an Event of Default or
(2) an acknowledgement by Borrower in writing that the Loan is likely to go into
default, (B) the occurrence of an Event of Default under clauses (i), (ii) or
(iii) of Section 8.1 or (C) in connection with any Borrower requested or
consensual work out or modification of the Loan or any other special waiver or
approval requests made by Borrower or any Guarantor during the term of the Loan
(in each case including, but not limited to, (1) any costs and expenses in
connection with Broker Price Opinions and, where Broker Price Opinions are not
sufficient in accordance customary mortgage servicing standards, appraisals of
the Properties or the Equity Interests in Borrower (or any updates to Broker
Price Opinions or such appraisals) conducted by or on behalf of the Servicer,
(2) property inspections conducted by or on behalf of the Servicer, (3) lien
searches conducted by or on behalf of the Servicer, (4) any reimbursements to
the trustee, the Servicer, the operating advisor, any certificate administrator
thereunder and related Persons of each of the foregoing, or the trust fund,
pursuant to the Servicing Agreement, (5) any indemnification to Persons entitled
thereto under the Servicing Agreement, (6) any litigation expenses arising from
an Event of Default and (7) the cost of any Required Parties’ Approval or other
consents (including deemed consents and deemed confirmations) and/or opinions of
counsel, if any, in each case of this clause (vi)(C)(7), required to be obtained
pursuant to the Servicing Agreement in connection with servicing or
administering the Loan or the Properties and administration of the trust fund.
“Trustee” means any trustee holding the Loan or any Component in a
Securitization.
“U.S. Dollars” refers to lawful money of the United States.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which any of the Cash Management Accounts are located, as the case may
be.
“Underwritten Capital Expenditures” means, as of any date of determination, for
the twelve (12) month period ending on such date, the product of (i) the number
of Properties multiplied by (ii) $750.
“Underwritten Debt Service Amount” means, as of any date of determination for
any period, based on the then outstanding principal amount of the Loan and
Interest Rate, the level monthly interest and principal payment amount that
would be necessary to fully amortize the Loan by the Assumed Amortization Period
End Date. For purposes of this definition, “Assumed Amortization End Date”
means, as of any date of determination, (i) from and after the Closing Date
until the date of the first Qualifying Prepayment, if any, the thirtieth
anniversary of the Closing Date, (ii) from and after the date of the first
Qualifying Prepayment, if any, until the next Qualifying Prepayment, if any, the
thirtieth anniversary of the date of such first Qualifying Prepayment and (iii)
thereafter, the thirtieth anniversary of the date of the most recent Qualifying
Prepayment, if any.
“Underwritten Net Cash Flow” means, as of any date of determination, the excess
of: (i) for the twelve (12) month period ending on such date, the sum of (A) the
lesser of (1) GPR multiplied by 94%, and (2) Actual Rent Collections, and (B)
Other Receipts; over (ii) for the twelve (12) month period ending on such date,
the sum of (A) Operating Expenses, adjusted to reflect exclusion of amounts
representing non-recurring expenses, (B) Underwritten Capital Expenditures and
(C) Concessions; provided that Underwritten Net Cash Flow shall not include
(a) any Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
any Property, (c)  any item of income otherwise included in Underwritten Net
Cash Flow but paid directly by any Tenant to a Person other than Borrower as an
offset or deduction against Rent payable by such Tenant, provided such item of
income is for payment of an item of expense (such as payments for utilities paid
directly to a utility company) and such expense is otherwise excluded from the
definition of Operating Expenses pursuant to clause “(G)” of the definition
thereof, (d) security deposits received from Tenants until forfeited or applied,
(e) any lease buy-out or surrender payment from any Tenant (including any
payment relating to unamortized tenant improvements and/or leasing commissions)
and (f) the Underwritten Net Cash Flow of any Property that is a Disqualified
Property shall be zero for all purposes of this Agreement. provided, further,
except as otherwise provided in Section 2.12.1 with respect to a Substitute
Property, that for purposes of any calculation of Debt Yield or DSCR or any
other determination as to whether a condition to a Transfer (including a
Substitution or Special Release) is satisfied, Underwritten Net Cash Flow shall
be as reflected in the most recent Calculation Date Report or (or, prior to the
delivery of the first such Calculation Date Report, as used for determining the
Closing Date Debt Yield and Closing Date DSCR).
“United States” means the United States of America.
“Vacant Property” means, individually, and “Vacant Properties” means,
collectively, the Properties listed on Schedule XI attached hereto which are not
leased to or occupied by any Tenant as of the Property Cut Off Date.
“Voluntary Action” means, in respect of any Property, a voluntary action or
omission by any Loan Party or an action or omission by any third party
authorized by a Loan Party that, in each case, such Loan Party intends to result
in (i) an imposition of a Lien (other than a Permitted Lien) on such Property,
(ii) a Transfer of such Property or (iii) such Property becoming a Disqualified
Property.
“Yield Maintenance End Date” means the Monthly Payment Date occurring in
December 2026.
“Yield Maintenance Premium” means, with respect to any Component prepaid, the
amount calculated pursuant to the formula set forth on Schedule XVII attached
hereto.
Section 3.2    Index of Other Definitions. The following terms are defined in
the Sections, Schedules or Loan Documents as indicated below:
“Acceptable Blanket Policy” – 5.1.1(c)
“Acceptable LLC” – Schedule IV
“Account Collateral” – 6.9
“Accounts” – 6.1.1
“Act” – Schedule IV
“Agreement” – Introductory Paragraph
“Anti-Money Laundering Laws” – 4.1.16
“Approved Annual Budget” – 6.8.3
“Approved Extraordinary Operating Expense” – 6.8.4
“Approved Initial Budget” – 6.8.3
“Available Cash” – 6.8.1(i)
“Borrower” – Introductory Paragraph
“Borrower’s Operating Account” – 6.1.3
“Calculation Date Metrics” – 2.11.1
“Capital Expenditure Account” – 6.4.1
“Capital Expenditure Funds” – 6.4.1
“Cash Collateral Account” – 6.7.1
“Cash Collateral Floor” – 6.7.2
“Cash Collateral Funds” – 6.7.1
“Cash Management Accounts” – 6.9
“Casualty” – 5.2    
“Casualty and Condemnation Account” – 6.6
“Casualty and Condemnation Funds” – 6.6
“Casualty Consultant” – 5.4(d)(iii)
“Casualty Retainage” – 5.4(d)(iv)
“Cause” – Schedule IV
“Collateral Event Report” – 2.12.1
“Committee” – Schedule IV
“Condemnation Proceeds” – Net Proceeds Definition
“Covered Disclosure Information” – 9.2(b)
“Disclosure Document” – 9.2(a)
“Eligibility Funds” – 6.10.1
“Eligibility Reserve Account” – 6.10.1
“Embargoed Person” – 4.2.16
“Equity Certificate” – 10.28(a)
“ERISA Plan” – 3.1.8(a)
“Event of Default” – 8.1
“Excess Deductible”- 5.1.3
“Exchange Act” – 9.2(a)
“Exchange Act Filing” – 9.1(d)
“Extraordinary Operating Expense” – 6.8.4
“Fully Condemned Property” – 5.3(b)
“Fully Condemned Property Prepayment Amount” – 5.3(b)
“Guarantor’s Permitted Indebtedness” – 4.2.8
“HOA Funds” – 6.2.3
“HOA Subaccount” – 6.2.3
“Indemnified Liabilities” – 4.1.21
“Independent Director” – Schedule IV
“Independent Manager” – Schedule IV
“Initial Interest Period” – 2.3.1
“Insurance Account” – 6.3.1
“Insurance Funds” – 6.3.1
“Insurance Premiums” – 5.1.1(b)
“Insurance Proceeds” – Net Proceeds Definition
“Interest Period” – 2.3.2
“Issuer” – 9.2(b)
“Lender” – Introductory Paragraph
“Lender Group” – 9.2(b)
“Liabilities” – 9.2(b)
“Live Data Files” – 4.3.13
“Low Debt Yield Trigger” – Low Debt Yield Period Definition
“Margin Stock” – 3.1.16
“Material Action” – Schedule IV
“Monthly Budgeted Amount” – 6.8.3
“Nationally Recognized Service Company” – Schedule IV
“Net Proceeds Deficiency” – 5.4(d)(vi)
“Note” – 2.1.4
“Notice” – 10.5
“Participant Register” – 10.24
“Patriot Act Offense” – 3.1.26
“Permitted Indebtedness” – 4.2.8
“Permitted Transfers” – 7.1
“Policy” and “Policies” – 5.1.1(b)
“Quarterly HOA Report” – 4.3.12(a)
“Quarterly Valuation Statement” – 2.11.2
“Register” – 10.24
“Registrar” – 10.24
“Release Premium Properties” – Release Amount Definition
“Release Property” – 2.5
“Rent Deposit Account” – 6.1.1
“Rent Deposit Account Retained Amount” – 6.1.1
“Rent Deposit Bank” – 6.1.1
“Replaced Property” and “Replaced Properties” – 2.7
“Review Waiver” – 10.2(b)
“Secondary Market Transaction” – 9.1(a)
“Securities” – 9.1(a)
“Securitization” – 9.1(a)
“Securities Act” – 9.2(a)
“Security Deposit Account” – 4.1.15(a)
“Servicer” – 10.20
“Servicing Agreement” – 10.20
“Sole Member” – Schedule IV
“SPC Party” – Schedule IV
“Special Insurance Reserve Account” – 6.5.1
“Special Insurance Reserve Funds” – 6.5.1
“Special Member” – Schedule IV
“Special Purpose Bankruptcy Remote Entity” – Schedule IV
“Specified Calculation Date Deliveries” – 2.11
“Subsequent Parent” – 7.1(j)
“Subsequent Sponsor” – 7.1(h)
“Substitute Mortgage Documents” – 2.7(xiii)
“Substitute Property” and “Substitute Properties” – 2.7
“Substitution” – 2.7
“Tax Account” – 6.2.1
“Tax Funds” – 6.2.1
“Tenant Direction Letter” – 6.1.1
“Transfer” – 4.2.3
“Underwriter Group” – 9.2(b)
“Updated Information” – 9.1(b)(i)
“U.S. Tax Compliance Certificate” – 2.10.6(b)(ii)(C)


Section 3.3    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document as a
whole and not to any particular provision hereof or thereof. When used in this
Agreement or any other Loan Document, the word “including” shall mean “including
but not limited to”. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined.
Section 3.4    Pro Forma Calculations. With respect to any determination to be
made on a “pro forma basis” with respect to any transaction or event or giving
“pro forma effect” to any transaction or event as of a specified date, such
determination shall be made by adjusting the applicable Calculation Date Metrics
set forth in the Calculation Date Report for such specified date based on the
assumption that  such transaction had been consummated or such event had
occurred on the first day of the period for which such Calculation Date Metrics
were determined.
Article 4    

THE LOAN
Section 4.1    The Loan.
4.1.6    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.
4.1.7    Components of the Loan. For purposes of the computation of the interest
accrued on the Loan from time to time and certain other computations set forth
herein, the Loan shall be divided into multiple components designated as
“Component A” and “Component B”. The following table sets forth the initial
Component Outstanding Principal Balance of each such Component.
Component
Initial Principal Amount
Component A
$944,500,000.00
Component B
$55,499,713.00



4.1.8    Single Disbursement to Borrower. Borrower shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.
4.1.9    The Note. The Loan and all of the Components thereof shall be evidenced
by that certain Amended and Restated Promissory Note of even date herewith, in
the stated principal amount of Nine Hundred Ninety-Nine Million Nine Hundred
Ninety-Nine Thousand Seven Hundred Thirteen and No/100 Dollars ($999,999,713.00)
executed by Borrower and payable to the order of Lender in evidence of each of
the Components of the Loan (as the same may hereafter be amended, supplemented,
restated, increased, extended or consolidated from time to time, the “Note”) and
shall be repaid in accordance with the terms of this Agreement, the Note and the
other Loan Documents. If the Note is mutilated or defaced and is surrendered to
the Borrower, or if there shall be delivered to the Borrower evidence to its
reasonable satisfaction of the destruction, loss or theft of the Note, then the
Borrower shall execute and deliver, in lieu of the mutilated, defaced, destroyed
lost or stolen Note, a new Note, of like tenor (including the same date of
issuance) and equal principal or face amount and bearing interest from the date
to which interest has been paid on the mutilated, defaced, destroyed, lost or
stolen Note; provided that the applicant for a replacement Note shall indemnify
Borrower for any liability, obligation, loss or damages the Borrower may incur
in connection with any enforcement, collection or attempted enforcement or
collection of the destroyed, lost or stolen Note. In the event that, as of the
date a replacement Note is requested, the principal amount of any such
mutilated, defaced, destroyed, stolen or lost Note shall have become, or will
within the next succeeding fifteen (15) days become, due and payable in
accordance with its terms, the Borrower may, at its discretion, not authenticate
and deliver such a replacement Note. Borrower shall not be required to incur any
material cost or expense in procuring any such indemnity or with the
preparation, execution, authentication and delivery of any such replacement
Note.
4.1.10    Use of Proceeds. Borrower shall use proceeds of the Loan to (a) repay
and discharge any existing indebtedness relating to the Properties, (b) make
initial deposits of the Reserve Funds, (c) make distributions to Equity Owner
and Borrower GP, (d) pay costs and expenses incurred in connection with the
closing of the Loan and the related Securitization, and (e) to the extent any
proceeds remain after satisfying clauses (a) through (d) above, for such lawful
purpose as Borrower shall designate.
Section 4.2    Interest Rate.
4.2.6    Interest Rate. Each Component of the Loan shall accrue interest
throughout the Term at the Interest Rate applicable to such Component. The total
interest accrued under the Loan shall be the sum of the interest accrued on the
Component Outstanding Principal Balance of each of the Components. Borrower
shall pay to Lender on each Monthly Payment Date the interest accrued or to be
accrued on the Loan for the related Interest Period.
4.2.7    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Component Outstanding
Principal Balance of each of the Components and, to the extent not prohibited by
applicable law, all other portions of the Debt, shall accrue interest at the
Default Rate, calculated from the date such payment was due or, if later, such
Default shall have occurred, without regard to any grace or cure periods
contained herein. Interest at the Default Rate shall be paid immediately upon
demand, which demand may be made as frequently as Lender shall elect, to the
extent not prohibited by applicable law.
4.2.8    Interest Calculation. With respect to the Initial Interest Period,
interest on each Component is equal to the product of (a) the actual number of
days elapsed during the Initial Interest Period, (b) the Interest Rate for such
Component divided by three hundred sixty (360) and (c) the average daily
Outstanding Principal Balance of such Component during the Initial Interest
Period. Thereafter, interest on the Loan and other Obligations due on each
Monthly Payment Date shall be equal to the aggregate interest due on each
Component of the Loan and any other Obligations outstanding with respect to each
such Monthly Payment Date.  With respect to each such Monthly Payment Date,
interest on each Component and any other Obligations shall be calculated on the
basis of twelve (12) thirty (30)-day months so that the interest owing on each
Monthly Payment Date for each Component shall be equal to the product of
(i) one-twelfth (1/12th), (ii) the Interest Rate for such Component, and
(iii) the average daily Outstanding Principal Balance of each such Component
during the applicable Interest Period (or, in the case of any other Obligations,
the amount of such other Obligations).  The accrual period for calculating
interest due on each Monthly Payment Date shall be the Interest Period which
ends on the last day of the calendar month immediately preceding the month in
which such Monthly Payment Date occurs.


4.2.9    Usury Savings. This Agreement and the other Loan Documents are subject
to the express condition that at no time shall Borrower be required to pay
interest on the Outstanding Principal Balance at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Outstanding Principal Balance at a rate in excess of the Maximum Legal Rate, the
Interest Rate shall be deemed to be immediately reduced to the Maximum Legal
Rate and all previous payments in excess of the Maximum Legal Rate shall be
deemed to have been payments in reduction of principal and not on account of the
interest due hereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the sums due under the Loan, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.
Section 4.3    Loan Payments.
4.3.6    Payments. Borrower shall pay to Lender (a) on the Closing Date, an
amount equal to the sum of (i) interest only on the Outstanding Principal
Balance of the Components from the Closing Date up to and including April 30,
2017 (the “Initial Interest Period”), which interest shall be calculated in
accordance with the provisions of Section 2.2, (ii) all amounts required in
respect of Reserve Funds as set forth in Article 6, and (iii) the regular
monthly certificate administrator fee (deemed to be $6,575 per month) and the
regular monthly trustee fee (deemed to be $250 per month) under the Servicing
Agreement for the month of April 2017 and (b) on the Monthly Payment Date
occurring in June 2017 and each Monthly Payment Date thereafter during the Term,
an amount equal to the sum of (i) the Monthly Debt Service Payment Amount, which
payment shall be applied in accordance with Article 6, (ii) all amounts required
in respect of Reserve Funds as set forth in Article 6 and (iii) the regular
monthly certificate administrator fee (deemed to be $6,575 per month) and the
regular monthly trustee fee (deemed to be $250 per month) under the Servicing
Agreement. 


4.3.7    Payments Generally. After the Initial Interest Period, during the term
of the Loan, the interest accrual period for each Monthly Payment Date (each, an
“Interest Period”) shall be the calendar month immediately preceding the
calendar month in which the related Monthly Payment Date occurs.  For purposes
of making payments hereunder, but not for purposes of calculating Interest
Periods, if the Monthly Payment Date or a Maturity Date (including the Stated
Maturity Date) is not a Business Day, then amounts due on such date shall be due
on the immediately preceding Business Day. Lender shall have the right from time
to time, in its sole discretion, upon not less than ten (10) days prior written
notice to Borrower, to change the Monthly Payment Date to a different calendar
day and, if requested by Lender, Borrower shall promptly execute an amendment to
this Agreement to evidence such change; provided, however, that if Lender shall
have elected to change the Monthly Payment Date as aforesaid, the Stated
Maturity Date and any other date in the Loan Documents which corresponds with a
Monthly Payment Date shall be automatically amended to reflect the Monthly
Payment Date as so adjusted. With respect to payments of principal due on any
Component on the Maturity Date, interest shall be payable at the Interest Rate,
through and including the day immediately preceding the Maturity Date.
4.3.8    Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage Documents and the
other Loan Documents.
4.3.9    Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (other than the Outstanding Principal Balance due and
payable on the Maturity Date) is not paid by Borrower on the date on which it is
due, Borrower shall pay to Lender upon demand an amount equal to the lesser of
four percent (4%) of such unpaid sum or the Maximum Legal Rate times such unpaid
sum in order to defray the expense incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Borrower Security
Agreement, the Mortgage Documents and the other Loan Documents to the extent
permitted by law.
4.3.10    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 2:00 p.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.
(b)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the immediately preceding Business Day.
(c)    All payments required to be made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.
Section 4.4    Prepayments.
4.4.6    Prepayments. Except as otherwise provided herein, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Stated
Maturity Date.
4.4.7    Voluntary Prepayments. Provided that Borrower shall timely deliver to
Lender a Prepayment Notice, Borrower may prepay all or any portion of the
Outstanding Principal Balance and any other amounts outstanding under the Note,
this Agreement, the Mortgage Documents and any of the other Loan Documents, on
any Business Day, provided that Borrower shall comply with the provisions of and
pay to Lender the amounts set forth in Section 2.4.5, including, if such
prepayment is made prior to the Yield Maintenance End Date, any applicable Yield
Maintenance Premium. Each such prepayment shall be in a minimum principal amount
equal to One Million and No/100 Dollars ($1,000,000) and in integral multiples
of One Hundred Thousand and No/100 Dollars ($100,000) in excess thereof and
shall be made and applied in the manner set forth in Section 2.4.5.
4.4.8    Mandatory Prepayments.
(a)    Disqualified Properties. If at any time any Property shall become a
Disqualified Property, Borrower shall, no later than the close of business on
the fifteenth (15th) Business Day following the last day of the applicable Cure
Period, if any, give notice thereof to Lender and prepay the Debt in the
applicable Release Amount with respect to such Property; provided that, for the
avoidance of doubt, such Property shall not be released from the applicable
Mortgage Documents and the Collateral located at such Property shall not be
released from the security interest and Lien thereon unless and until the
satisfaction of the conditions set forth below (or, in the case Borrower elects
to conduct a Substitution as contemplated in the last sentence of this Section
2.4.3(a), the conditions set forth in Section 2.7). No Yield Maintenance Premium
shall be owing on any such prepayment (except in connection with a prepayment
made prior to the Yield Maintenance End Date for a Property that became a
Disqualified Property as a result of a Voluntary Action). After the prepayment
of the Debt by the Release Amount with respect to a Disqualified Property as
provided above, Lender shall release the Disqualified Property from the
applicable Mortgage Documents and related Lien, provided, that the following
conditions precedent to such Transfer are satisfied as determined by Lender in
its sole discretion and Borrower is notified in writing of Lender’s
determination in accordance with Section 2.12:
(i)    Borrower shall have submitted to Lender, not less than fifteen (15)
Business Days prior to the Transfer Date, a Request for Release, together with
all attachments thereto and evidence reasonably satisfactory to Lender that the
conditions precedent set forth in this Section 2.4.3(a) will be satisfied upon
the consummation of such Transfer, and shall pay to Lender the Fannie Mae
Release Fee concurrently therewith;
(ii)    Borrower shall have submitted to Lender, not less than fifteen (15)
Business Days prior to the Transfer Date, a draft release for the applicable
Mortgage Documents (and, in the event the Mortgage and the Assignment of Leases
and Rents applicable to the Release Property encumber other Property(ies) in
addition to the Release Property, such release shall be a partial release that
relates only to the Release Property and does not affect the Liens and security
interests encumbering or on the other Property(ies)) in form and substance
appropriate for the jurisdiction in which the Release Property is located and
shall contain standard provisions protecting the rights of Lender. In addition,
Borrower shall have provided all other documentation of a ministerial or
administrative nature that Lender reasonably requires to be delivered by
Borrower in connection with such Transfer;
(iii)    Borrower shall have paid all taxes and all reasonable out-of-pocket
costs and expenses incurred by Lender and/or its Servicer in connection with any
such Transfer and the current reasonable and customary fee being assessed by
Servicer for its own account to effect such Transfer;
(iv)    Borrower shall furnish or cause to be furnished to Lender in such manner
and in such detail as may be requested by Lender such information, documents,
records or reports as may be requested by Lender in connection with evaluating
whether such Transfer satisfies the conditions set forth in this Section
2.4.3(a);
(v)    the Disqualified Property shall be Transferred to a Person other than
Borrower or any other Loan Party;
(vi)    such Disqualified Property is a separate legal parcel from the property
remaining encumbered by Mortgages; and
(vii)    Borrower shall deliver to Lender an Officer’s Certificate certifying
that this Section 2.4.3(a) has been complied with in its entirety.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, if the Loan is included in a REMIC Trust and the ratio, expressed as a
percentage, of the Outstanding Principal Balance to the value of the remaining
Properties (as determined by Lender in its sole discretion using any
commercially reasonable method permitted to a REMIC Trust; and which shall
exclude the value of any personal property (other than fixtures) or going
concern value, if any) exceeds or would exceed one hundred twenty-five percent
(125%) immediately after giving effect to the Transfer of the Release Property,
no Transfer will be permitted unless the Outstanding Principal Balance is
prepaid by an amount not less than the greater of (i) the Release Amount or (ii)
the least amount that is a “qualified amount” as that term is defined in IRS
Revenue Procedure 2010-30, as the same may be amended, replaced, supplemented or
modified from time to time, unless Lender receives an opinion of counsel that,
if this paragraph is applicable but not followed or is no longer applicable at
the time of such release, the Securitization will not fail to maintain its
status as a REMIC Trust as a result of the Transfer of the Release Property.
Further, no Transfer will be permitted unless immediately after such Transfer,
the Outstanding Principal Balance will not exceed one hundred percent (100%) of
the aggregate fair market value of the remaining Properties (which fair market
value is determined for these purposes based on the aggregate Property Values of
the remaining Properties).
Notwithstanding the foregoing, in lieu of such prepayment, Borrower may either
(1) deposit an amount equal to one hundred percent (100%) of the Allocated Loan
Amount for such Disqualified Property in the Eligibility Reserve Account in
accordance with and subject to Section 6.10 or (2) substitute a Disqualified
Property or a portfolio of Disqualified Properties with a substitute Eligible
Property or a portfolio of Eligible Properties in accordance with and subject to
Section 2.7, which shall (x) in the cause of clause (1), be completed no later
than the due date for the prepayment otherwise required under this Section
2.4.3(a) and (y) in the case of clause (2), be notified by Borrower no later
than the due date for the prepayment otherwise required under this Section
2.4.3(a) and completed no later than 45 days after the due date for the
prepayment otherwise required under Section 2.4.3(a).
(b)    Transfer. If at any time any Property is Transferred to any Person (other
than for the avoidance of doubt, (i) to a Borrower TRS, (ii) in connection with
a Substitution, (iii) a Transfer of a Disqualified Property, (iv) a Transfer of
a Property as a result of a Condemnation or Casualty or (v) a Special Release,
in which case of the foregoing clauses (i) through (v), Section 4.1.23, Section
2.7, Section 2.4.3(a), Section 2.4.3(c) or Section 2.6, respectively, shall
apply), then Borrower shall, no later than the close of business on the day on
which such Transfer occurs, give notice thereof to Lender and prepay the Debt in
the applicable Release Amount with respect to such Property; provided that, for
the avoidance of doubt, such Property shall not be released from the applicable
Mortgage Documents and the Collateral located at such Property shall not be
released from the security interest and Lien thereon unless and until the
satisfaction of the conditions set forth in Section 2.5.
(c)    Condemnation or Casualty. If Borrower is required to make any prepayment
under Section 5.3 or Section 5.4 as a result of a Condemnation or Casualty, on
the next occurring Monthly Payment Date following the date on which Lender
actually receives the applicable Net Proceeds, one hundred percent (100%) of
such Net Proceeds and all other amounts required to be prepaid pursuant to
Section 5.3 or Section 5.4, as applicable, shall be applied to the prepayment of
the Debt in accordance with Section 2.4.5(d); provided that, for the avoidance
of doubt, such Property shall not be released from the applicable Mortgage
Documents and the Collateral located at such Property shall not be released from
the security interest and Lien thereon unless and until the satisfaction of the
conditions set forth in Section 2.5. Notwithstanding anything herein to the
contrary, no Yield Maintenance Premium shall be due in connection with any
prepayment made pursuant to this Section 2.4.3(c).
(d)    Application of Mandatory Prepayments. Each prepayment pursuant to this
Section 2.4.3 shall be made and applied in the manner set forth in Section
2.4.5.
(e)    Payment from Collection Account. Lender may collect any prepayment
required under this Section 2.4.3 from the Collection Account on the date such
prepayment is payable hereunder.
4.4.9    Prepayments After Default.
(a)    If, during the continuance of an Event of Default, payment of all or any
part of the Debt is tendered by Borrower and accepted by Lender or is otherwise
recovered by Lender (including through application of any Reserve Funds), such
tender or recovery shall be deemed to be a voluntary prepayment by Borrower in
violation of the prohibition against prepayment set forth in Section 2.4.1, and
Borrower shall pay, as part of the Debt, all of: (i) all accrued interest
calculated at the Interest Rate on the amount of principal being prepaid through
and including the date of such prepayment and any other interest then due and,
if such tender and acceptance is not made on a Monthly Payment Date, interest
that would have accrued at the Interest Rate on the amount of principal being
prepaid to, but not including, the next Monthly Payment Date and (ii) an amount
equal to the applicable Yield Maintenance Premium (if made before the Yield
Maintenance End Date).
(b)    Notwithstanding anything contained herein to the contrary, upon the
occurrence and during the continuance of any Event of Default, any payment of
principal, interest and other amounts payable under the Loan Documents from
whatever source may be applied by Lender among the Components and other
Obligations as Lender shall determine in its sole and absolute discretion.
4.4.10    Prepayment/Repayment Conditions.
(a)    On the date on which a prepayment, voluntary or mandatory, is made under
the Note or as required under this Agreement, which date must be a Business Day,
Borrower shall pay to Lender:
(i)    all accrued and unpaid interest calculated at the Interest Rate on the
amount of principal being prepaid on the applicable Component or Components
through and including the Repayment Date together with, if the Repayment Date is
not a Monthly Payment Date, all interest accruing through the end of the
Interest Period in which such Repayment Date occurs;
(ii)    the Yield Maintenance Premium applicable thereto (if such prepayment
occurs prior to the Yield Maintenance End Date, including recoveries or
prepayments following an Event of Default); provided that no Yield Maintenance
Premium shall be due in connection with a prepayment under Section 2.4.3(a)
(except in connection with a prepayment prior to the Yield Maintenance End Date
that arises as a result of a Voluntary Action) or Section 2.4.3(c); and
(iii)    all other sums, then due under the Note, this Agreement and the other
Loan Documents.
(b)    [Reserved].
(c)    Borrower shall pay all reasonable costs and expenses of Lender incurred
in connection with the repayment or prepayment (including without limitation
reasonable attorneys’ fees and expenses and costs and expenses related to the
Transfer or Substitution of any Property); provided, for the avoidance of doubt,
this provision shall not apply with respect to Taxes.
(d)    Except during an Event of Default, prepayments shall be applied by Lender
in the following order of priority: (i) first, to any amounts (other than
principal, interest, and Yield Maintenance Premium) then due and payable under
the Loan Documents, including any costs and expenses of Lender in connection
with such prepayment; (ii) second, interest payable pursuant to Section
2.4.5(a)(i) on the applicable Component or Components being prepaid pursuant to
this clause (d) at the Interest Rate; (iii) third, Yield Maintenance Premium, to
the extent applicable, on the applicable Component or Components being prepaid
pursuant to this clause (d) and (iv) fourth, to principal, applied as set forth
in clause (e) below.
(e)    Any prepayments of principal of the Loan made pursuant to this Section
2.4.5 shall be applied to the Loan (i) first, to Component A until the Component
Outstanding Principal Balance of Component A is reduced to zero and (ii) second,
to Component B until the Component Outstanding Principal Balance of Component B
is reduced to zero.
(f)    Prepayments under Section 2.4.2 shall reduce the Allocated Loan Amounts
for each Property on a pro rata basis. Prepayments under Section 2.4.3 shall
reduce the Allocated Loan Amount with respect to the applicable Property, until
the Allocated Loan Amount and any interest, fees or other Obligations
attributable thereto is zero and any excess of such prepayment shall be applied
to reduce the Allocated Loan Amounts for the remaining Properties on a pro rata
basis.
(g)    Lender shall, upon the written request and at the expense of Borrower,
upon payment in full of the Debt in accordance with the terms and provisions of
the Loan Documents, release the Liens of the Mortgage Documents and the
Collateral Documents and cause the trustees under any of the Mortgages to
reconvey the applicable Properties to Borrower and cause Wells Fargo Bank,
National Association, as Certificate Administrator (under and as defined in the
Servicing Agreement) or any other Certificate Administrator under the Servicing
Agreement, to deliver to Borrower (or to such other Person as Borrower may
direct in writing) any certificates delivered to it representing an ownership
interest in any direct or indirect owner of Borrower under the Collateral
Documents. In connection with the releases of the Liens, Borrower shall submit
to Lender, forms of releases of Liens (and related Loan Documents) for execution
by Lender. Such releases shall be the forms appropriate in the jurisdictions in
which the Properties are located and contain standard provisions protecting the
rights of Lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
releases, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Legal Requirements, and (ii) will
effect such release in accordance with the terms of this Agreement. Borrower
shall pay all out-of-pocket costs, taxes and expenses associated with the
release of the Liens of the Mortgage Documents, including Lender’s reasonable
attorneys’ fees.
Section 4.5    Transfers of Properties. Borrower may Transfer any Property
(each, a “Release Property”) and Lender shall release the Release Property from
the applicable Mortgage Documents and release the security interest and Lien on
any Collateral located at such Property; provided that, except in the case of a
Transfer and associated release of a Fully-Condemned Property or Property
subject to a Casualty or as otherwise consented to by Lender in its sole
discretion, (i) there shall be no more than one date in each calendar quarter on
which any Transfers and associated releases occur and (ii) no Transfer or
associated release shall occur prior to the first anniversary of the Closing
Date or after the Yield Maintenance End Date; and provided, further, that,
unless otherwise consented to by Lender in its sole discretion, the following
conditions precedent to such Transfer are satisfied as determined by Lender in
its sole discretion and Borrower is notified in writing of Lender’s
determination in accordance with Section 2.12:
(a)    Borrower shall submit to Lender, not less than forty-five (45) days prior
to the Transfer Date, a Request for Release, together with all attachments
thereto and evidence reasonably satisfactory to Lender that the conditions
precedent set forth in this Section 2.5 will be satisfied upon the consummation
of such Transfer, and shall pay to Lender the Fannie Mae Release Fee
concurrently therewith;
(b)    No Default or Event of Default has occurred and is continuing;
(c)    (i) After giving pro forma effect to the elimination of the Underwritten
Net Cash Flow for the Release Property and the repayment of the Loan in the
applicable Release Amount, as of the most recent Calculation Date, (x) the DSCR
Collateral Event Test is satisfied and (y) the Debt Service Coverage Ratio is
not less than the Debt Service Coverage Ratio immediately prior to such Transfer
and (ii) after giving effect to such Transfer, (x) the Loan LTV Test is
satisfied and (y) the Loan LTV is not greater than the Loan LTV immediately
prior to such Transfer, in each case, as determined by Lender in accordance with
Section 2.12.1;
(d)    After giving pro forma effect to the elimination of the Underwritten Net
Cash Flow for the Release Property, the Pool Geographic Test is satisfied as of
the most recent Calculation Date, as determined by Lender in accordance with
Section 2.12.1; provided that, if such Release Property is located in a
Specified IH Market, clause (iii) of the Pool Geographic Test shall be deemed
inapplicable for satisfaction of this clause (d);
(e)    The Release Property shall be Transferred to a Person other than
Borrower, any other Loan Party or, unless such Release Property is a Designated
HOA Property, a Fully-Condemned Property or a Property subject to a Casualty,
any Affiliate of Borrower or any other Loan Party (other than Borrower or any
other Loan Party);
(f)    Except for a release of a Designated HOA Property, a Fully-Condemned
Property, or a Property subject to a Casualty, the Release Property shall be
Transferred pursuant to a bona fide all-cash sale of the Release Property on
arms-length terms and conditions, as determined by Lender in its sole
discretion;
(g)    On or prior to the Transfer Date, Borrower shall prepay the Outstanding
Principal Balance by an amount equal to the applicable Release Amount for the
Release Property and Borrower shall comply with the provisions and pay to Lender
the amounts set forth in Section 2.4.5;
(h)    If a Trigger Period is continuing on the Transfer Date, the excess, if
any, of (i) the Net Transfer Proceeds for the Release Property over (ii) the
applicable Release Amount for the Release Property and any other amounts payable
to Lender in connection with such Transfer, shall be deposited into the Cash
Collateral Account;
(i)    Borrower shall furnish or cause to be furnished to Lender in such manner
and in such detail as may be requested by Lender such information, documents,
records or reports as may be requested by Lender in connection with evaluating
whether such Transfer satisfies the conditions set forth in this Section 2.5;
(j)    Borrower shall submit to Lender, not less than thirty (30) days prior to
the Transfer Date , a draft release for the applicable Mortgage Documents (and,
in the event the Mortgage and the Assignment of Leases and Rents applicable to
the Release Property encumber other Property(ies) in addition to the Release
Property, such release shall be a partial release that relates only to the
Release Property and does not affect the Liens and security interests
encumbering or on the other Property(ies)), in each case, in form and substance
appropriate for the jurisdiction in which the Release Property is located and
shall contain standard provisions protecting the rights of Lender. In addition,
Borrower shall provide all other documentation of a ministerial or
administrative nature that Lender reasonably requires to be delivered by
Borrower in connection with such Transfer;
(k)    Borrower shall have paid all taxes and all reasonable out-of-pocket costs
and expenses incurred by Lender and/or its Servicer in connection with any such
Transfer and the current reasonable and customary fee being assessed by Servicer
for its own account to effect such Transfer;
(l)    The Release Property is a separate legal parcel from the property
remaining encumbered by Mortgages; and
(m)    Borrower shall deliver to Lender an Officer’s Certificate certifying that
this Section 2.5 has been complied with in its entirety.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, if the Loan is included in a REMIC Trust and the ratio, expressed as a
percentage, of the Outstanding Principal Balance to the value of the remaining
Properties (as determined by Lender in its sole discretion using any
commercially reasonable method permitted to a REMIC Trust; and which shall
exclude the value of any personal property (other than fixtures) or going
concern value, if any) exceeds or would exceed one hundred twenty-five percent
(125%) immediately after giving effect to the Transfer of the Release Property,
no Transfer will be permitted unless the Outstanding Principal Balance is
prepaid by an amount not less than the greater of (i) the Release Amount or (ii)
the least amount that is a “qualified amount” as that term is defined in IRS
Revenue Procedure 2010-30, as the same may be amended, replaced, supplemented or
modified from time to time, unless Lender receives an opinion of counsel that,
if this paragraph is applicable but not followed or is no longer applicable at
the time of such release, the Securitization will not fail to maintain its
status as a REMIC Trust as a result of the Transfer of the Release Property.
Further, no Transfer will be permitted unless immediately after such Transfer,
the Outstanding Principal Balance will not exceed one hundred percent (100%) of
the aggregate fair market value of the remaining Properties (which fair market
value is determined for these purposes based on the aggregate Property Values of
the remaining Properties).
Notwithstanding anything in the contrary, this Section 2.5 shall not apply to
(1) any Transfer and associated release that is part of a Substitution (which
shall be governed by Section 2.7), (2) except as otherwise expressly provided in
Section 2.6, any Transfer and associated release that is part of a Special
Release (which shall be governed by Section 2.6), (3) any Transfer and
associated release of a Disqualified Property (which shall be governed by
Section 2.4.3(a)) or (4) any Transfer to a Borrower TRS (which shall be governed
by Section 4.1.23).
Section 4.6    Special Releases.
(a)    After the first anniversary of the Closing Date but prior to the fifth
anniversary of the Closing Date, not more than two (2) times over the Term,
Borrower may Transfer Properties with an aggregate Allocated Loan Amount of up
to fifteen percent (15%) of the Outstanding Principal Balance as of the related
Transfer Date (which, for the avoidance of doubt, shall be determined after
giving effect to the adjustments referred to in clause (b) of this Section 2.6)
to any Person that is not a Loan Party and Lender shall release each such
Property from the applicable Mortgage Documents and release the security
interest and Lien on any Collateral located at such Property; provided that,
unless otherwise consented to by Lender in its sole discretion, the following
conditions precedent are satisfied as determined by Lender in its sole
discretion and notified to Borrower in accordance with Section 2.12:
(i)    (x) After giving pro forma effect to the elimination of the Underwritten
Net Cash Flow for the Special Release Properties, as of the most recent
Calculation Date, (1) the Debt Service Coverage Ratio is not less than Closing
Date DSCR and (2) the Pool Geographic Test is satisfied and (y) after giving
effect to such Special Release, (1) the Loan LTV is not greater than the Closing
Date Loan LTV and (2) with respect to each Property other than the Specified
Release Properties, the Property LTV Test is satisfied, in each case, as
determined by Lender in accordance with Section 2.12.1;
(ii)    The conditions set forth in clauses (a), (b) and (i) through (l) of
Section 2.5 shall be satisfied; and
(iii)    Borrower shall deliver to Lender an Officer’s Certificate certifying
that this Section 2.6 has been complied with in its entirety.
(b)    Both immediately prior to and immediately following any Special Release,
Lender shall adjust the Allocated Loan Amount for each Property such that each
such Allocated Loan Amount is equal to the related Property’s ratable portion of
the Outstanding Principal Balance based on the Property Values of the Properties
as of such date.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, if the Loan is included in a REMIC Trust and the ratio, expressed as a
percentage, of the Outstanding Principal Balance to the value of the remaining
Properties (as determined by Lender in its sole discretion using any
commercially reasonable method permitted to a REMIC Trust; and which shall
exclude the value of any personal property (other than fixtures) or going
concern value, if any) exceeds or would exceed one hundred twenty-five percent
(125%) immediately after giving effect to the Special Release, no Special
Release will be permitted unless the Outstanding Principal Balance is prepaid by
an amount not less than the greater of (i) the Release Amount for the
Transferred Properties or (ii) the least amount that is a “qualified amount” as
that term is defined in IRS Revenue Procedure 2010-30, as the same may be
amended, replaced, supplemented or modified from time to time, unless Lender
receives an opinion of counsel that, if this paragraph is applicable but not
followed or is no longer applicable at the time of such release, the
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the Special Release. Further, no Special Release will be permitted unless
immediately after such Special Release, the Outstanding Principal Balance will
not exceed one hundred percent (100%) of the aggregate fair market value of the
remaining Properties (which fair market value is determined for these purposes
based on the aggregate Property Values of the remaining Properties).


Section 4.7    Substitutions.
Borrower may substitute any Property or a portfolio of Properties (each, an
“Replaced Property” and collectively, the “Replaced Properties”) with a
substitute Eligible Property or a portfolio of Eligible Properties (each, a
“Substitute Property” and collectively, the “Substitute Properties” and any such
substitution, a “Substitution”) and Lender shall release the Replaced Property
or portfolio of Replaced Properties from the applicable Mortgage Documents and
release the security interest and Lien on any Collateral located at such
Property; provided that, in the case of a proposed Substitution, unless
otherwise consented to by Lender in its sole discretion, the following
conditions are satisfied as determined by Lender in its sole discretion and
notified to Borrower in accordance with Section 2.12:
(i)    Borrower shall have submitted to Lender, not less than forty-five (45)
days prior to the proposed Substitution Date, notice of the proposed
Substitution, and shall pay to Lender the Fannie Mae Substitution Fee
concurrently therewith;
(ii)    each Substitute Property is either a detached single-family residential
real property or a townhome (so long as townhomes constitute no more than two
percent (2%) of the Properties by Property Value), but excluding condominiums,
housing cooperatives and manufactured housing;
(iii)    no Default or Event of Default shall have occurred and be continuing
except as related to, and cured by the removal of, the Replaced Property or
Replaced Properties being substituted;
(iv)    Lender shall have obtained a Broker Price Opinion for the Substitute
Property (or portfolio of Substitute Properties) being substituted and based on
such Broker Price Opinion as adjusted by Lender in its sole discretion and
otherwise as determined by Lender in accordance with Section 2.12.1, (1) the
Substitute Property (or portfolio of Substitute Properties) being substituted
shall have the same or greater Initial BPO Value as the greater of (x) the
Initial BPO Value of the Replaced Property (or portfolio of Replaced Properties)
being substituted and (y) the Property Value of the Replaced Property (or
portfolio of Replaced Properties) being substituted and (2) the Property LTV
Test is satisfied with respect to the Substitute Property (or each Substitute
Property in a portfolio of Substitute Properties) being substituted;
(v)    (1) after giving pro forma effect to the elimination of the Underwritten
Net Cash Flow for the Replaced Property (or portfolio of Replaced Properties)
being substituted and inclusion of the Underwritten Net Cash Flow for the
Substitute Property (or portfolio of Substitute Properties) being substituted,
as of the most recent Calculation Date, (x) the DSCR Collateral Event Test is
satisfied and (y) the Debt Service Coverage Ratio is not less than the Debt
Service Coverage Ratio immediately prior to such Substitution and (2) after
giving effect to the elimination of the Replaced Property (or portfolio of
Replaced Properties) and inclusion of the Substitute Property (or portfolio of
Substitute Properties) being substituted, (x) the Loan LTV Test is satisfied and
(y) the Loan LTV is not greater than the Loan LTV immediately prior to such
Substitution, in each case, as determined by Lender in accordance with Section
2.12.1;
(vi)     if the Substitute Property (or any Substitute Property in a portfolio
of Substitute Properties) being substituted is located in a Specified IH Market,
after giving pro forma effect to the elimination of the Underwritten Net Cash
Flow for the Replaced Property (or portfolio of Replaced Properties) being
substituted and inclusion of the Underwritten Net Cash Flow for the Substitute
Property (or portfolio of Substitute Properties) being substituted, the Pool
Geographic Test is satisfied as of the most recent Calculation Date, as
determined by Lender in accordance with Section 2.12.1;
(vii)     each Substitute Property satisfies each of the Property
Representations and is in compliance with each of the Property Covenants on the
Substitution Date after giving effect to the Substitution, together with any
evidence requested by Lender to verify the same;
(viii)    the Eligible Lease for each Substitute Property shall have a remaining
contractual term of at least six (6) months (without giving effect to any
extension option in such lease);
(ix)    the in place Rents under the Lease(s) for the Substitute Property (or
portfolio of Substitute Properties) being substituted shall be equal to or
greater than the greater of (A) the in place Rents under the Lease(s) for the
Replaced Property (or portfolio of Replaced Properties) being substituted
measured as of the Substitution Date and (B) the in place Rents under the
Lease(s) for the Replaced Property (or portfolio of Replaced Properties) being
substituted measured as of the Closing Date as determined by Lender in its sole
discretion;
(x)    simultaneously with the Substitution, Borrower shall convey all of
Borrower’s right, title and interest in, to and under the Replaced Property (or
portfolio of Replaced Properties) being substituted to a Person other than
Borrower or a Loan Party or any Person owned directly or indirectly by Borrower
or a Loan Party and Borrower shall deliver to Lender a copy of the deed
conveying all of Borrower’s right, title and interest in such Replaced Property
(or portfolio of Replaced Properties) being substituted;
(xi)    Borrower shall deliver on or prior to the Substitution Date evidence
satisfactory to Lender that each Substitute Property is insured pursuant to
Policies meeting the requirements of Article 5;
(xii)    Borrower shall deliver to Lender the Property File with respect to each
Substitute Property and Lender shall have reviewed and determined that such
Property File is complete and otherwise satisfies the applicable requirements
set forth in the Property Representations;
(xiii)    Borrower shall have executed and delivered to Lender the Mortgage
Documents with respect to each Substitute Property, which shall be in
substantially the same form as the Mortgage, Assignment of Leases and Rents and
Fixture Filing, if applicable, executed and/or delivered on the Closing Date (or
with respect to any such Replaced Property which was previously a Substitute
Property, the date such Replaced Property became collateral for the Loan) with
such changes as may be necessitated or appropriate (as reasonably determined by
Lender) for the jurisdiction in which the Substitute Property is located, and
which may, in Lender’s reasonable discretion, be Mortgage Documents with respect
to only such Substitute Property (and in the event the Substitute Property is
located in the same county or parish in which one or more other Properties
(other than the Replaced Property or Replaced Properties being substituted) is
located, such Mortgage and Assignment of Leases and Rents may be in the form of
an amendment and spreader agreement to the existing Mortgage and Assignment of
Leases and Rents covering such Property or Properties located in the same county
or parish as the Substitute Property, in each case, in form and substance
reasonably acceptable to Lender) (the “Substitute Mortgage Documents”);
(xiv)    Borrower shall deliver to Lender the following opinions of counsel: (A)
an opinion of counsel admitted to practice under the laws of the state in which
the Substitute Property (or portfolio of Substitute Properties) being
substituted is located in form and substance reasonably satisfactory to Lender
opining as to the enforceability of the Substitute Mortgage Documents with
respect to the Substitute Property (or portfolio of Substitute Properties) and
(B) an opinion stating that the Substitute Mortgage Documents were duly
authorized, executed and delivered by Borrower and otherwise in form and
substance reasonably satisfactory to Lender;
(xv)    Lender shall have received a Title Insurance Policy for each Substitute
Property (or, in the event a Substitute Property is located in the same county
or parish in which one or more other Properties (other than a Replaced Property
being substituted) is located, an endorsement to the existing Title Insurance
Policy with respect to such Property or Properties located in the same county or
parish as such Substitute Property in form and substance reasonably satisfactory
to Lender) insuring the Lien of the Mortgage encumbering such Substitute
Property as a valid first lien on such Substitute Property, free and clear of
all exceptions other than the Permitted Liens;
(xvi)    each Substitute Property shall be located in a metropolitan statistical
area that contains at least one Property described on the Properties Schedule as
of the Closing Date;
(xvii)    no acquisition of a Substitute Property will result in Borrower or any
other Loan Party incurring any indebtedness (except as permitted by this
Agreement);
(xviii)    if any Lien, litigation or governmental proceeding is existing or
pending or, to the actual knowledge of a Responsible Officer of Manager or a
Loan Party, threatened against any Replaced Property being substituted with a
Substitute Property or against such Substitute Property which may result in
liability for Borrower, Borrower shall have deposited with Lender reserves
reasonably satisfactory to Lender as security for the satisfaction of such
liability;
(xix)    Borrower shall submit to Lender, not less than thirty (30) days prior
to the Substitution Date, a draft release (and, in the event the Mortgage and
the Assignment of Leases and Rents applicable to the Replaced Property or
Replaced Properties encumbers other Property(ies) in addition to the Replaced
Property or Replaced Properties, such release shall be a partial release that
relates only to the Replaced Property or Replaced Properties being substituted
and does not affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Replaced Property or Replaced Properties are located which contains
standard provisions protecting the rights of Lender and any other documentation
of a ministerial or administrative nature that Lender reasonably requires to be
delivered by Borrower in connection with such Substitution;
(xx)    Borrower shall furnish or cause to be furnished to Lender in such manner
and in such detail as may be requested by Lender such information, documents,
records or reports as may be requested by Lender in connection with evaluating
whether such Substitution satisfies the conditions set forth in this Section
2.7;
(xxi)    Borrower shall have paid all taxes and all reasonable out-of-pocket
costs and expenses incurred by Lender and/or its Servicer in connection with the
substitution (including, without limitation, costs and expenses incurred in
connection with the release of the Replaced Property (or portfolio of Replaced
Properties) being substituted from applicable Mortgage Documents) and, in
addition, the current reasonable and customary fee being assessed by Servicer
for its own account to effect Substitutions;
(xxii)    the Replaced Property or Replaced Properties shall constitute separate
legal parcels from the property remaining encumbered by Mortgages, and each
Substitute Property shall be comprised of one or more separate legal parcels on
a stand-alone basis; and
(i)    Borrower shall deliver to Lender an Officer’s Certificate certifying that
this Section 2.7 has been complied with in its entirety.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, if the Loan is included in a REMIC Trust, no Substitution under this
Agreement will be permitted unless (1) either (aa) immediately after such
Substitution, the ratio, expressed as a percentage, of the Outstanding Principal
Balance to the value of the remaining Properties (as determined by Lender in its
sole discretion using any commercially reasonable method permitted to a REMIC
Trust; and which shall exclude the value of personal property (other than
fixtures) or going concern value, if any) is equal to or less than one hundred
twenty-five percent (125%) or (bb) the ratio of the Outstanding Principal
Balance to the value of the Properties (including the Substitute Property or
Substitute Properties) will not increase as a result of such Substitution, or
(2) Lender receives an opinion of counsel that the Securitization will not fail
to maintain its status as a REMIC Trust as a result of such Substitution.
Further, no Substitution will be permitted unless immediately after such
Substitution, the Outstanding Principal Balance will not exceed one hundred
percent (100%) of the aggregate fair market value of the remaining Properties
(which fair market value is determined for these purposes based on the aggregate
Property Values of the remaining Properties).
Section 4.8    Yield Maintenance Premium. Upon any repayment or prepayment of
the Loan (including in connection with an acceleration of the Loan but excluding
in connection with any mandatory prepayment pursuant to Section 2.4.3(a) (except
where such prepayment arises as a result of a Voluntary Action prior to the
Yield Maintenance End Date) or Section 2.4.3(c)) made prior to the Yield
Maintenance End Date, Borrower shall pay to Lender on the date of such repayment
or prepayment (or acceleration of the Loan) the Yield Maintenance Premium
applicable thereto. All Yield Maintenance Premium payments hereunder shall be
deemed to be earned by Lender upon the funding of the Loan.
Section 4.9    [Reserved].
Section 4.10    Taxes.
4.10.6    Defined Terms. For purposes of this Section 2.10, the term “applicable
law” includes FATCA.
4.10.7    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of Borrower) requires
the deduction or withholding of any Tax from any such payment by Borrower, then
Borrower shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by Borrower shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.10)
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
4.10.8    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.
4.10.9    Indemnification by the Loan Parties. Borrower shall indemnify Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.10) payable or paid by Lender or required
to be withheld or deducted from a payment to Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Borrower by Lender shall be conclusive absent manifest error.
4.10.10    Evidence of Payments. As soon as practicable after any payment of
Taxes by Borrower to a Governmental Authority pursuant to this Section 2.10,
Borrower shall deliver to Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Lender.
4.10.11    Status of Lender.
(a)    If Lender is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document then Lender shall
deliver to Borrower, at the time or times reasonably requested by Borrower, such
properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, Lender, if reasonably requested by Borrower, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Borrower as will enable Borrower to determine whether or not Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.10.6(b)(i), (b)(ii) and (b)(iv) below)
shall not be required if in Lender’s reasonable judgment such completion,
execution or submission would subject Lender to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
Lender.
(b)    Without limiting the generality of the foregoing,
(i)    If Lender is a U.S. Person it shall deliver to Borrower (in such number
of copies as shall be reasonably requested by Borrower) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of Borrower), executed originals of
IRS Form W-9 certifying that Lender is exempt from U.S. federal backup
withholding tax;
(ii)    If Lender is a Foreign Lender it shall, to the extent it is legally
entitled to do so, deliver to Borrower (in such number of copies as shall be
reasonably requested by Borrower) on or prior to the date on which it becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), whichever of the following is applicable:
(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (in the
case of an individual) or W-8BEN-E (in the case of an entity) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN (in the case of an
individual) or W-8BEN-E (in the case of an entity) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(B)    executed originals of IRS Form W-8ECI;
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) or 871(h) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN (in the case of an individual) or W-8BEN-E
(in the case of an entity); or
(D)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(in the case of an individual) or W-8BEN-E (in the case of an entity), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit
F-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;
(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower (in such number of copies as shall be reasonably
requested by Borrower) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), executed originals of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and
(iv)    if a payment made to Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), Lender shall deliver
to Borrower at the time or times prescribed by law and at such time or times
reasonably requested by Borrower such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower as may be necessary
for Borrower to comply with its obligations under FATCA and to determine that
Lender has complied with Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower in writing of its legal inability to
do so.
4.10.12    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.10 (including by
the payment of additional amounts pursuant to this Section 2.10), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.10.7 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.10.7, in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.10.7 the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.10.7 shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
4.10.13    Survival. Each party’s obligations under this Section 2.10 shall
survive any assignment of rights by, or the replacement of, Lender and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
Section 4.11    Quarterly Lender Calculations and Valuations.
2.11.1    Asset Performance Calculations. Promptly, but in any event within
forty-five (45) days after receipt of each of the Properties Schedule and
Compliance Certificate required to be delivered by Borrower pursuant to Sections
4.3.6 and 4.3.1(f) with respect to each calendar quarter (collectively, the
“Specified Calculation Date Deliveries”), together with the other related Live
Data Files required to be delivered pursuant to Section 4.3.13, Lender shall
prepare and deliver to Borrower a Calculation Date Report setting forth the
following information for and as of, as applicable, the corresponding
Calculation Date (collectively, the “Calculation Date Metrics”): (i) the
Property Value for each Property, (ii) the aggregate Property Values for the
Properties, (iii) the aggregate Underwritten Net Cash Flow for all Properties on
a pool level, including each of the components thereof, (iv) the aggregate
Underwritten Net Cash Flow for the Properties in each IH Market and in each
Specified IH Market, (v) the Debt Service Coverage Ratio on a pool level, (vi)
the Debt Yield on a pool level, (vii) the Loan LTV, (viii) the Property LTV for
each Property, (ix) the Allocated Loan Amount for each Property and (x) based on
the foregoing inputs, as applicable, whether a Low Debt Yield Period or Low DSCR
Period is continuing, in each case of the foregoing clauses (i) through (ix),
setting forth in comparative form the corresponding Calculation Date Metrics as
reported by Borrower. Lender’s determination of each of the Calculation Date
Metrics shall be based on information contained in the Specified Calculation
Date Deliveries and Live Data Files; provided that Lender shall perform such
procedures and calculations and make such adjustments and modifications as it
deems necessary or appropriate to determine the Calculation Date Metrics in
accordance with this Agreement, all in its reasonable discretion. The
Calculation Date Metrics as set forth in any Calculation Date Report shall be
conclusive and binding on Borrower absent manifest error. If Borrower believes
any such error exists, Borrower shall notify Lender within ten (10) Business
Days after delivery of the applicable Calculation Date Report and, to the extent
such manifest error is present as confirmed by Lender by written notice to
Borrower, such Calculation Date Report shall be revised, such revised version
replacing the erroneous version as the definitive Calculation Date Report for
such Calculation Date. Notwithstanding anything to the contrary set forth above,
(a) prior to the first date on which the Specified Calculation Date Deliveries
are required to be delivered, unless otherwise expressly set forth in the
definitions (or component definitions) thereof, each of the Calculation Date
Metrics shall be determined based on the information set forth in the Closing
Date Properties Schedule, (b) if Borrower fails to deliver the Specified
Calculation Date Deliveries as and when required under Section 4.3, the
Calculation Date Metrics for the corresponding Calculation Date shall be as
determined by Lender in its sole discretion as set forth in a report delivered
to Borrower within forty-five (45) days after the date such Specified
Calculation Date Deliveries were required to be delivered (which report shall be
deemed to constitute the Calculation Date Report with respect to such
Calculation Date) and (c) if Lender fails to deliver a Calculation Date Report
within the time period required therefor, Borrower shall deliver written notice
to Lender stating that Lender’s response is required and Lender shall have an
additional ten (10) days from receipt of such notice to deliver such Calculation
Date Report, failing which the Calculation Date Report with respect to such
Calculation Date shall be deemed to reflect the Calculation Date Metrics as
reported by the Borrower in the Specified Calculation Date Deliveries.
4.11.6    Valuations. Concurrently with delivery of each Calculation Date
Report, Lender shall deliver to Borrower a statement (the “Quarterly Valuation
Statement”) setting forth Lender’s determination of the Property Value for and
the Allocated Loan Amount of each Property. Lender shall determine the Property
Value for each Property based on the Property Value in the immediately preceding
Quarterly Valuation Statement for such Property with such adjustments (if any)
based on use of the Fannie Mae HPI index or other nationally recognized index as
well as any other adjustments Lender deems necessary or appropriate in its
reasonable discretion. Lender shall determine the Allocated Loan Amount for each
Property by adjusting the Allocated Loan Amount for such Property as of the
related Calculation Date such that such Allocated Loan Amount is equal to such
Property’s ratable portion of the Outstanding Principal Balance based on the
Property Values of all Properties determined in accordance with the preceding
sentence. The Property Values and Allocated Loan Amounts as set forth in any
Quarterly Valuation Statement shall be conclusive and binding on Borrower absent
manifest error. If Borrower believes any such error exists, Borrower shall
notify Lender within ten (10) Business Days after delivery of the applicable
Quarterly Valuation Statement and, to the extent such manifest error is present
as confirmed by Lender by written notice to Borrower, such Quarterly Valuation
Statement shall be revised, such revised version replacing the erroneous version
as the definitive Quarterly Valuation Statement with respect to such Calculation
Date. If Lender fails to deliver a Quarterly Valuation Statement within the time
period required therefor, Borrower shall deliver written notice to Lender
stating that Lender’s response is required and Lender shall have an additional
ten (10) days from receipt of such notice to deliver such Quarterly Valuation
Statement, failing which the Quarterly Valuation Statement with respect to such
Calculation Date shall be deemed to be the Quarterly Valuation Statement most
recently delivered by Lender. Notwithstanding the anything in this Section
2.11.2, for purposes of any Calculation Date Report and any Calculation Date
Metrics to be set forth therein, the Property Value and the Allocated Loan
Amount for any Property (individually as Calculation Date Metrics and to the
extent constituting components of any other Calculation Date Metrics) shall be
based on the Property Value for such Property in the immediately preceding
Quarterly Valuation Statement and Allocated Loan Amount for such Property as of
the related Calculation Date, respectively (and not the Property Value and
Allocated Loan Amount set forth in the Quarterly Valuation Statement delivered
with such Calculation Date Report).
Section 4.12    Collateral Event Procedures.
2.12.1     Collateral Event Calculations. Promptly, but in any event within
forty-five (45) days after receipt by Lender of any Request for Release pursuant
to Section 2.5 or Section 2.6 or any notice of a proposed Substitution pursuant
to Section 2.7, Lender shall perform each of the calculations necessary to
determine whether the conditions set forth in Section 2.5(c) and (d), Section
2.6(a)(i) or Section 2.7(iv), (v) and (vi), as applicable, are satisfied with
respect to the applicable Collateral Event and provide Borrower with a written
report which sets forth such calculations (a “Collateral Event Report”). Except
in the case of the Property Value of any Property with respect to which the
related Transfer Date or Substitution Date, as applicable, is a New BPO Date or
in the case of the Underwritten Net Cash Flow of any Substitute Property, such
calculations (including the pro forma effect given to the applicable Collateral
Event) shall be based on the Calculation Date Metrics determined by Lender and
set forth in the most recent Calculation Date Report (or, in the case of the
Property Value or Allocated Loan Amount for any Property with respect to which
the related Transfer Date or Substitution Date, as applicable, is not a New BPO
Date, as set forth in the most recent Quarterly Valuation Statement). For any
Property as to which the related Transfer Date or Substitution Date, as
applicable, will be a New BPO Date, the Property Value of such Property shall be
as set forth in clause (i) of the definition thereof. For any Substitute
Property, Underwritten Net Cash Flow (and the components thereof) shall be
determined by Lender based on information provided by Borrower; provided that
Lender shall perform such procedures and calculations and make such adjustments
and modifications as it deems necessary or appropriate to determine the
Underwritten Net Cash Flow (and the components thereof) in accordance with this
Agreement, all in its sole discretion. The calculations set forth in the
Collateral Event Report shall be conclusive and binding on Borrower absent
manifest error. If Borrower believes any such error exists, Borrower shall
notify Lender within three (3) Business Days after delivery of the Collateral
Event Report and, to the extent such manifest error is present as confirmed by
Lender by written notice to Borrower, the Collateral Event Report shall be
revised, such revised version replacing the erroneous version as the definitive
Collateral Event Report.
2.12.2    Collateral Event Conditions. In addition to Lender’s determination of
the calculations described in Section 2.12.1 above, Lender shall review each of
the conditions required to be satisfied in connection with any Collateral Event
and shall determine whether each such condition is satisfied by, among other
things, reviewing (or cause to be reviewed) the deliveries to be provided by
Borrower pursuant to Section 2.4.3(a), 2.5, 2.6, 2.7 or 4.1.23, as applicable,
and shall provide written notice to Borrower prior to the proposed Transfer Date
or Substitution Date, as applicable, as to its determination, which shall be
conclusive and binding on Borrower.
Article 5    

REPRESENTATIONS AND WARRANTIES
Section 5.1    General Representations. Borrower represents and warrants to
Lender as of the Closing Date that, except to the extent (if any) disclosed on
Schedule III with reference to a specific subsection of this Section 3.1:
5.1.6    Organization; Special Purpose. Each Loan Party and each SPC Party has
been duly organized and is validly existing with requisite power and authority
to own its properties and to transact the businesses in which it is now engaged.
Each Loan Party and each SPC Party is duly qualified to do business and in good
standing in each jurisdiction where it is required to be so qualified in
connection with its properties, businesses and operations, except to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect. Each Loan Party and each SPC Party possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own its properties and to transact the businesses in which it is
now engaged, except to the extent that failure to do so could not in the
aggregate reasonably be expected to have a Material Adverse Effect. The sole
business of Borrower is the acquisition, ownership, maintenance, sale, transfer,
refinancing, management, leasing and operation of the Properties; the sole
business of Borrower GP is acting as the sole general partner of Borrower,
including, providing the Borrower GP Guaranty and the Borrower GP Security
Agreement; and the sole business of Equity Owner is acting as the sole limited
partner of Borrower and the sole member of Borrower GP, including, providing the
Equity Owner Guaranty and the Equity Owner Security Agreement. Each Loan Party
and each SPC Party is a Special Purpose Bankruptcy Remote Entity.
5.1.7    Proceedings; Enforceability. Each Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and each of the other Loan Documents to which it is a party. This Agreement and
the other Loan Documents have been duly authorized, executed and delivered by or
on behalf of each Loan Party party thereto and constitute legal, valid and
binding obligations of each Loan Party party thereto, enforceable against each
such Loan Party party thereto in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting the rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law). The Loan Documents
are not subject to any right of rescission, set-off, counterclaim or defense by
any Loan Party including the defense of usury, nor would the operation of any of
the terms of the Loan Documents, or the exercise of any right thereunder, render
the Loan Documents unenforceable, and no Loan Party has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.
5.1.8    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by each Loan Party party thereto (i) will not
contravene such Loan Party’s Constituent Documents, (ii) will not result in any
violation of the provisions of any Legal Requirement of any Governmental
Authority having jurisdiction over any Loan Party or any of each Loan Party’s
properties or assets, (iii) with respect to each Loan Party, will not conflict
with or result in a breach of any of the terms or provisions of, or constitute a
default under the terms of any indenture, mortgage, deed of trust, deed to
secure debt, loan agreement, management agreement or other agreement or
instrument to which any Loan Party is a party or to, which any of each Loan
Party’s property or assets is subject, that would be reasonably expected to have
a Material Adverse Effect and (iv) with respect to each Loan Party, except for
Liens created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the assets of any Loan
Party. Any consent, approval, authorization, order, registration or
qualification of or with any such Governmental Authority required for the
execution, delivery and performance by each Loan Party of this Agreement or any
other Loan Documents to which it is a party has been obtained and is in full
force and effect.
5.1.9    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other entity now pending or,
to the actual knowledge of a Responsible Officer of Manager or any Loan Party,
threatened, against or affecting any Loan Party or any SPC Party or Manager, as
applicable, which actions, suits or proceedings (i) involve this Agreement, the
Mortgage Documents, the Loan Documents or the transactions contemplated thereby
or (ii) if adversely determined, would reasonably be expected to have a Material
Adverse Effect. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other entity that resulted in a
judgment against any Loan Party or any SPC Party that has not been paid in full
that would otherwise constitute an Event of Default under Section 8.1.
5.1.10    Agreements. No Loan Party is a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect. No Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party which default would be expected
to have a Material Adverse Effect. Other than the Loan Documents, no Loan Party
has a material financial obligation under any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which any Loan Party
is a party other than, with respect to Borrower, the Management Agreement.
5.1.11    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by any Loan Party of, or compliance by any Loan Party with, this Agreement or
the other Loan Documents or the consummation of the transactions contemplated
hereby and thereby, other than those which have been obtained by the applicable
Loan Party.
5.1.12    Solvency. Each Loan Party and each SPC Party has (a) not entered into
the transaction contemplated by this Agreement nor executed any Loan Document
with the actual intent to hinder, delay or defraud any creditor and (b) received
reasonably equivalent value in exchange for its obligations under the Loan
Documents. After giving effect to the Loans, each Loan Party and each SPC Party
is Solvent. No petition in bankruptcy has been filed against any Loan Party or
any SPC Party in the last seven (7) years, and no Loan Party in the last seven
(7) years has made an assignment for the benefit of creditors or taken advantage
of any insolvency act for the benefit of debtors. No Loan Party or SPC Party is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
such Person’s assets or property, and to the actual knowledge of any Loan Party,
no Person is contemplating the filing of any such petition against any Loan
Party or SPC Party.
5.1.13    Employee Benefit Matters.
(a)    Assuming no portion of the assets used by Lender to fund the Loan
constitutes the assets of an ERISA Plan, the assets of each Loan Party do not
constitute “plan assets” of (a) any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) any “plan” (as
defined in Section 4975 of the Code) that is subject to Section 4975 of the Code
or (c) any employee benefit plan or plan that is not subject to Title I of ERISA
or Section 4975 of the Code but is subject to any law, rule or regulation
applicable to such Loan Party which is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code (each
of (a), (b) and (c), an “ERISA Plan”) with the result that the transactions
contemplated by this Agreement, including, but not limited to, the exercise by
Lender of any rights under the Loan Documents will constitute a non-exempt
prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the Code. No Loan Party or any of its ERISA Affiliates sponsors,
maintains or contributes to any Plans or Foreign Plans. None of Equity Owner GP,
any Loan Party or any of their respective Subsidiaries has any employees.
(b)    Each Plan (and each related trust, insurance contract or fund) is in
compliance in all materials respects with its terms and will all applicable
laws, including without limitation ERISA and the Code. Each Plan that is
intended to be qualified under Section 401(a) of the Code as currently in effect
has been determined by the IRS to be so qualified, and each trust related to any
such Plan has been determined to be exempt from federal income tax under Section
501(a) of the Code as currently in effect, and no event has taken place which
could reasonably be expected to cause the loss of such qualified status and
exempt status. With respect to each Plan of a Loan Party, each Loan Party and
all of its ERISA Affiliates have satisfied the minimum funding standard under
Section 412(a) of the Code and Section 302(a) of ERISA and paid all required
minimum contributions and all required installments on or before the due dates
under Section 430(j) of the Code and Section 303(j) of ERISA. Neither any Loan
Party nor any of its ERISA Affiliates has filed, pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard. Neither any Loan Party nor any of its ERISA Affiliates has
incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due
which are unpaid. No Plan is in “at risk” status within the meaning of Section
430(i) of the Code or Section 303(j) of ERISA. There are no existing, pending or
threatened claims (other than routine claims for benefits in the normal course),
sanctions, actions, lawsuits or other proceedings or investigation involving any
Plan to which any Loan Party or any of its ERISA Affiliates has incurred or
otherwise has or could have an obligation or any liability. With respect to each
Multiemployer Plan to which any Loan Party or any of its ERISA Affiliates is
required to make a contribution, each Loan Party and all of its ERISA Affiliates
have satisfied all required contributions and installments on or before the
applicable due dates and have not incurred a complete or partial withdrawal
under Section 4203 or 4205 of ERISA. No Plan Termination Event has or is
reasonably expected to occur.
(c)    Each Foreign Plan is in compliance in all material respects with all
laws, regulations and rules applicable thereto and the respective requirements
of the governing documents for such plan. The aggregate of the liabilities to
provide all of the accrued benefits under each Foreign Plan does not exceed the
current fair market value of the assets held in the trust or other funding
vehicle for such plan. There are no actions, suits or claims (other than routine
claims for benefits) pending or threatened against any Loan Party or any of its
ERISA Affiliates with respect to any Foreign Plan.
5.1.14    Compliance with Legal Requirements. Each Loan Party is in compliance
with all applicable Legal Requirements, except to the extent that any
noncompliance would not reasonably be expected to have a Material Adverse
Effect. No Loan Party is in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority, except for any default or
violation that would not reasonably be expected to have a Material Adverse
Effect.
5.1.15    Perfection Representations.
(a)    The Borrower Security Agreement, the Equity Owner Security Agreement and
the Borrower GP Security Agreement create valid and continuing security
interests (as defined in the applicable UCC) in the personal property Collateral
in favor of Lender, which security interests are prior to all other Liens
arising under the UCC, subject to Permitted Liens, and are enforceable as such
against creditors of each Loan Party, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).
(b)    All appropriate financing statements have been filed in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest granted to Lender hereunder in the Collateral that may be
perfected by filing a financing statement.
(c)    Other than the security interest granted to Lender pursuant to Borrower
Security Agreement, the Equity Owner Security Agreement and the Borrower GP
Security Agreement and in connection with the 2014-1 Loan (which has been
satisfied in full on or prior to the Closing Date), no Loan Party has pledged,
assigned, collaterally assigned, sold, granted a security interest in, or
otherwise conveyed any of the Collateral except to the extent expressly
permitted by the terms hereof. No Loan Party has authorized the filing of and is
not aware of any financing statements against any Loan Party that include a
description of the Collateral other than any financing statement relating to the
security interest granted to Lender hereunder or that has been terminated.
(d)    No instrument or document that constitutes or evidences any Collateral
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than Lender.
(e)    The grant of the security interest in the Collateral by each Loan Party
to Lender, pursuant to Borrower Security Agreement, the Equity Owner Security
Agreement and the Borrower GP Security Agreement is in the ordinary course of
business for each Loan Party and is not subject to the bulk transfer or any
similar statutory provisions in effect in any applicable jurisdiction.     
(f)    The chief executive office and the location of each Loan Party’s records
regarding the Collateral are listed on Schedule VII. Except as otherwise
disclosed to Lender in writing, each Loan Party’s legal name is as set forth in
this Agreement, each Loan Party has not changed its name since its formation.
Except as otherwise listed on Schedule VII, each Loan Party does not have trade
names, fictitious names, assumed names or “doing business as” names and each
Loan Party’s federal employer identification number and organizational
identification number is set forth on Schedule VII.
(g)    Borrower is a limited partnership, and the jurisdiction in which Borrower
is organized is Delaware. Borrower’s Tax I.D. number is 80-0959941 and
Borrower’s Delaware Organizational I.D. number is 5429856.
5.1.16    Business. Since its formation, no Loan Party has conducted any
business other than entering into and performing its obligations under the Loan
Documents to which it is a party and as described on Schedule IV. Since the date
of formation of each Loan Party, no event has occurred which would reasonably be
expected to have a Material Adverse Effect. As of the date hereof, no Loan Party
owns or holds, directly or indirectly (a) any capital stock or equity security
of, or any equity interest in, any Person other than a Loan Party, except as set
forth on Schedule VIII or (b) any debt security or other evidence of
indebtedness of any Person, except for Permitted Investments and as otherwise
contemplated by the Loan Documents. Borrower does not have any subsidiaries.
5.1.17    Management. The ownership, leasing, management and collection
practices used by each Loan Party and Manager with respect to the Properties
have been, to the actual knowledge of the Responsible Officers of the Manager
and each Loan Party, in compliance with all applicable Legal Requirements, and
all necessary licenses, permits and regulatory requirements pertaining thereto
have been obtained and remain in full force and effect, except to the extent
that failure to obtain would not reasonably be expected to have a Material
Adverse Effect.
5.1.18    Financial Information. All financial data that have been delivered to
Lender in connection with the Loan (a) are true, complete and correct in all
material respects (or, to the extent that any such financial data was incorrect
in any material respect when delivered, the same has been corrected by financial
data subsequently delivered to Lender prior to the date hereof), (b) accurately
represent the financial condition of the Properties as of the date of such
reports, and (c) have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein. The foregoing representation shall
not apply to any such financial data that constitutes projections, provided that
Borrower represents and warrants that such projections were made in good faith
and that Borrower has no reason to believe that such projections were materially
inaccurate. Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a materially adverse effect on the Properties or the
operation thereof, except as referred to or reflected in said financial
statements. Borrower has no liabilities or other obligations that arose or
accrued prior to the date hereof that would reasonably be expected to have a
Material Adverse Effect. Borrower has no known contingent liabilities.
5.1.19    Insurance. Borrower has obtained and delivered to Lender certificates
evidencing the Policies required to be maintained under Section 5.1.1. All such
Policies are in full force and effect, with all premiums prepaid thereunder. No
claims have been made that are currently pending, outstanding or otherwise
remain unsatisfied under any such Policies that would reasonably be expected to
have a Material Adverse Effect. With respect to any insurance policy, neither
Borrower nor, to Borrower’s or Manager’s knowledge, any other Person, has done,
by act or omission, anything which would impair the coverage of any of the
Policies in any material respect.
5.1.20    Tax Filings. Each Loan Party has filed, or caused to be filed, on a
timely basis all Tax returns (including, without limitation, all foreign,
federal, state, local and other Tax returns) required to be filed by it, is not
liable for Non-Property Taxes payable by any other Person and has paid or made
adequate provisions for the payment of all Non-Property Taxes (to the extent
such Taxes, assessment and other governmental charges exceed One Hundred
Thousand and No/100 Dollars ($100,000) in the aggregate) payable by such Loan
Party except as permitted by Section 4.1.3 or 4.4.7. All material recording or
other similar taxes required to be paid by any Loan Party under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents have been paid.
5.1.21    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(“Margin Stock”) or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements in any material respects or by the
terms and conditions of this Agreement or the other Loan Documents. None of the
Collateral is comprised of Margin Stock and less than twenty-five percent (25%)
of the assets of each Loan Party are comprised of Margin Stock.
5.1.22    Organizational Chart. The organizational chart attached as Schedule
II, relating to the Loan Parties and certain Affiliates and other parties, is
true, complete and correct on and as of the date hereof. No Person other than
those Persons shown on Schedule II has any ownership interest in, or right of
control, directly or indirectly, in Borrower or any other Loan Party.
5.1.23    Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
5.1.24    FIRPTA. No Loan Party is a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.
5.1.25    Investment Company Act. No Loan Party or any Person controlling such
Loan Party, including Sponsor, is required to register as an “investment
company” under the Investment Company Act of 1940, as amended.
5.1.26    Fiscal Year. Each fiscal year of Borrower commences on January 1.
5.1.27    Other Debt. No Loan Party has any Indebtedness other than, with
respect to Borrower, Permitted Indebtedness, and with respect to each Guarantor,
Guarantor Permitted Indebtedness. 
5.1.28    Contracts.
(a)    Borrower has not entered into, and is not bound by, any Major Contract
which continues in existence, except those previously disclosed in writing to
Lender.
(b)    Each of the Major Contracts is in full force and effect, there are no
material defaults by Borrower thereunder and, to the knowledge of Borrower and
Manager, there are no monetary or other material defaults thereunder by any
other party thereto. None of Borrower, Manager, any Affiliate of Borrower or any
other Person acting on Borrower’s behalf has given or received any notice of
default under any of the Major Contracts that remains uncured or in dispute.
(c)    Borrower has delivered copies of the Major Contracts (including all
amendments and supplements thereto) to Lender that are true, correct and
complete in all material respects.
(d)    Except for the Manager under the Management Agreement, no Major Contract
has as a party an Affiliate of Borrower. All fees and other compensation for
services previously performed under the Management Agreement have been paid in
full.
5.1.29    Full and Accurate Disclosure. All information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of each
Loan Party to Lender in connection with the negotiation, preparation or delivery
of this Agreement and the other Loan Documents or included herein or therein or
delivered pursuant hereto or thereto (but excluding any projections, forward
looking statements, budgets, estimates and general market data as to which each
Loan Party only represents and warrants that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time),
when taken as a whole, as of the date furnished, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not materially misleading.
5.1.30     Illegal Activity. None of the Properties has been or will be
purchased with proceeds of any illegal activity.
5.1.31    Patriot Act.
(a)    No Relevant Party nor to Borrower’s knowledge any owner of a direct or
indirect ownership or economic interest in any Loan Party or, to Borrower’s
knowledge, any Person that has or will have an interest in the transaction
contemplated by this Agreement or in the Properties or will participate, in any
manner whatsoever, in the Loan: (i) is listed on any Government Lists, (ii) is a
person who has been determined by competent authority to be subject to the
prohibitions contained in Presidential Executive Order No. 13224 (Sept. 23,
2001) or any other similar prohibitions contained in the rules and regulations
of OFAC or in any enabling legislation or other Presidential Executive Orders in
respect thereof, (iii) has been previously indicted for or convicted of any
felony involving a crime or crimes of moral turpitude or for any Patriot Act
Offense, (iv) has received notice from the Secretary of State or the Attorney
General of the United States or any other department, agency or office of the
United States claiming a violation or possible violation of the Patriot Act or
is currently otherwise under investigation by any Governmental Authority for
alleged criminal activity, (v) has failed to operate under policies, procedures
and practices, if any, that are not in compliant with the Patriot Act, such
policies, procedures and practices to be available to Lender for Lender’s review
and inspection during normal business hours and upon reasonable prior notice or
(vi) is owned or controlled by or now acting and or will in the future act for
or on behalf of any person listed on any Government List or any other Person who
has been determined to be subject to the prohibitions contained in the Patriot
Act. For purposes hereof, the term “Patriot Act Offense” means any violation of
the criminal laws of the United States of America or of any of the several
states, or that would be a criminal violation if committed within the
jurisdiction of the United States of America or any of the several states,
relating to terrorism or the laundering of monetary instruments, including any
offense under (A) the criminal laws against terrorism; (B) the criminal laws
against money laundering, (C) the Bank Secrecy Act, as amended, (D) the Money
Laundering Control Act of 1986, as amended, or (E) the Patriot Act. “Patriot Act
Offense” also includes the crimes of conspiracy to commit, or aiding and
abetting another to commit, a Patriot Act Offense.
(b)    At the time Borrower first entered into a Lease with each Tenant
(excluding any Tenant who occupied a Property pursuant to an in-place Lease when
such Property was acquired by Borrower’s Affiliate), no such Tenant was listed
on either of the Government Lists described in Section 4.1.17.
Section 5.2    Property Representations. Borrower represents and warrants to
Lender with respect to each Property as follows:
5.2.6    Property/Title.
(a)    Borrower has good and marketable fee simple legal and equitable title to
the real property comprising the Property, subject to Permitted Liens. The
Mortgage Documents, when properly recorded and/or filed in the appropriate
records, will create (i) a valid, first priority, perfected Lien on Borrower’s
interest in the Property, subject only to the Permitted Liens, and
(ii) perfected security interests in and to, and perfected collateral
assignments of, all personalty (including the Leases), all in accordance with
the terms thereof, in each case subject only to the Permitted Liens.
(b)    All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of the Property to Borrower have been paid or
are being paid simultaneously herewith. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid under applicable Legal
Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Mortgage Documents with
respect to such Property, including the Mortgages, have been paid or are being
paid simultaneously herewith. All taxes and governmental assessments due and
owing in respect of the Property have been paid, or an escrow of funds in an
amount sufficient to cover such payments has been established hereunder or are
insured against by the Title Insurance Policy and the Title Insurance Owner’s
Policy for such Property.
(c)    The Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of such Property. The Property is comprised of one (1) or more separate
legal parcels and no portion of any Property constitutes a portion of any legal
parcel not a part of such Property. All Improvements on such Property are within
such Property’s boundaries and building restrictions lines and no Improvements
on any adjoining property encroach on such Property except for such
encroachments that are not reasonably likely to have an Individual Material
Adverse Effect.
5.2.7    Adverse Claims. Borrower’s ownership of the Property is free and clear
of any Liens other than Permitted Liens.
5.2.8    Title Insurance Owner’s Policy. The Property File for the Property
includes either (a) a Title Insurance Owner’s Policy insuring fee simple
ownership of such Property by Borrower in an amount equal to or greater than the
initial Allocated Loan Amount of the Property, issued by a Qualified Title
Insurance Company with no title exceptions other than Permitted Liens or (b) a
marked or initialed binding commitment that is effective as a Title Insurance
Owner’s Policy in respect of such Property in an amount equal to or greater than
the initial Allocated Loan Amount of the Property, issued by a Qualified Title
Insurance Company with no title exceptions other than Permitted Liens, which
commitment shall be accompanied by such other affidavits, transfer declarations
and other documents as are necessary for the recordation of the deed for such
Property and issuance of such Title Insurance Owner’s Policy.
5.2.9    Deed. The Property File for such Property includes a deed for such
Property conveying the Property to Borrower, with vesting in the actual name of
Borrower or 2014-1 IH Borrower L.P., which is the name of the Borrower prior to
the name change that occurred as of the date hereof, with a certification from
Borrower that such Property’s deed has been recorded or presented to and
accepted for recording by the applicable Qualified Title Insurance Company
issuing the related Title Insurance Owner’s Policy or binding commitment
referred to in Section 3.2.3, with all fees, premiums and deed stamps and other
transfer taxes paid.
5.2.10    Mortgage File Required Documents. The Property File for the Property
includes (a) either (i) certified or file stamped (in each case by the
applicable land registry) original executed Mortgage Documents (which include a
reference to the name change of the Borrower) or (ii) a copy of the Mortgage
Documents (which include a reference to the name change of the Borrower) in
recordable form that have been submitted by the title insurance company for
recording in the jurisdiction in which such Property is located (with Lender and
Borrower acknowledging that the Mortgage Documents delivered on the Closing Date
consist solely of Mortgages (which include Assignments of Leases and Rents and
Fixture Filings as a part thereof), and that no separate Assignments of Leases
and Rents or Fixture Filings are included as part of the Mortgage Documents
delivered at the Closing Date), (b) an opinion of counsel admitted to practice
in the state in which such Property is located in form and substance reasonably
satisfactory to Lender in respect of the enforceability of such Mortgage
Documents and an opinion of counsel in form and substance reasonably
satisfactory to Lender stating that the Mortgage Documents were duly authorized,
executed and delivered by Borrower and that the execution and delivery of such
Mortgage Loan Documents and the performance by Borrower of its obligations
thereunder will not cause a breach of, or a default under, any agreement,
document or instrument to which Borrower is a party or to which it or such
Property is bound, (c) either (x) a Title Insurance Policy insuring the Lien of
the Mortgage encumbering such Property, or (y) a marked or initialed binding
commitment that is effective as a Title Insurance Policy in respect of such
Property, in each case, issued by a Qualified Title Insurance Company with no
title exceptions other than Permitted Liens, which commitment shall be
accompanied by such other affidavits, transfer declarations and other documents
specified in such commitment as necessary for the issuance of such Title
Insurance Policy, and (d) evidence that all taxes, fees and other charges
payable in connection therewith have been paid in full. GRC has delivered to the
Lender the Closing Date GRC Certificate.
5.2.11    Property File. The Property File for such Property has been delivered
to Lender and there is no Deficiency with respect to such Property File.
5.2.12    Property Taxes, Other Charges and HOA Fees. There are no delinquent
Property Taxes, Other Charges or HOA Fees outstanding with respect to the
Property, other than Property Taxes, Other Charges or HOA Fees that may
hereafter exist in accordance with Section 4.4.8. As of the Closing Date, there
are no pending or, to Borrower’s or Manager’s knowledge, proposed, special or
other assessments for HOA improvements affecting the Property that would
reasonably be expected to have an Individual Material Adverse Effect with
respect to the Property.
5.2.13    Compliance with Renovation Standards. If the Property is a Vacant
Property, it was previously subject to an Eligible Lease. If the Property is
then subject to an Eligible Lease, or if the Property is a Vacant Property
previously subject to an Eligible Lease, at the commencement of such Eligible
Lease, such Property satisfied the Renovation Standards and all renovations
thereto were conducted in accordance with applicable Legal Requirements, in all
material respects.
5.2.14    Physical Condition. The Property is subject to an Eligible Lease or is
a Vacant Property previously subject to an Eligible Lease, and at the
commencement of such Eligible Lease, such Property was (and to Borrower’s
knowledge continues to be) in a good, safe and habitable condition and repair,
and free of and clear of any damage or waste that has an Individual Material
Adverse Effect on the Property. All life safety repairs with respect to the
Property, if any, identified by Lender and notified to Borrower as to be
completed prior to the Closing Date have been so completed.
5.2.15    Brokers. There is no commission or other compensation payable to any
broker or finder in connection with the purchase of the Property by Borrower or
its Affiliate that has not been paid or is being contested in good faith by
Borrower.
5.2.16    Leasing. As of the Property Cut Off Date, unless such Property is a
Vacant Property, or, in case of any Substitute Property, as of the date such
Property becomes a Substitute Property, the Property was leased by Borrower
pursuant to an Eligible Lease and each such lease was in full force and effect
and was not in default in any material respect. No Person (other than the
Borrower) has any possessory interest in the Property or right to occupy the
same except any Tenant under and pursuant to the provisions of the applicable
Lease and any Person claiming rights through any such Tenant. The copy of such
Eligible Lease in the Property File is true and complete in all material
respects and there are no material oral agreements with respect thereto. No Rent
(or security deposits) has been paid more than one (1) month in advance of its
due date. As of the date hereof, any payments, free rent, partial rent, rebate
of rent or other payments, credits, allowances or abatements required to be
given by Borrower to the relevant Tenant has already been provided to such
Tenant. The leasing of the Property has complied in all material respects with
Borrower’s internal leasing guidelines.
5.2.17    Insurance. The Property is covered by property, casualty, liability,
business interruption, windstorm, flood, earthquake and other applicable
insurance policies as and to the extent, and in compliance with the applicable
requirements of Section 5.1.1 and Neither Borrower or Manager has taken (or
omitted to take) any action that would impair or invalidate the coverage
provided by any such policies. As of the date hereof, no claims have been made
that are currently pending, outstanding or otherwise remain unsatisfied under
any such policies and would reasonably be expected to have an Individual
Material Adverse Effect with respect to the Property.
5.2.18    Lawsuits, Etc. As of the date hereof, there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
entity pending or to the actual knowledge of Borrower or Manager, threatened
against or affecting the Property, which actions, suits or proceedings would
reasonably be expected to have an Individual Material Adverse Effect on such
Property.
5.2.19    Orders, Injunctions, Etc. There are no orders, injunctions, decrees or
judgments outstanding with respect to the Property that would reasonably be
expected to have an Individual Material Adverse Effect on such Property.
5.2.20    Agreements Relating to the Property. Borrower is not a party to any
agreement or instrument or subject to any restriction of record which would
reasonably be expected to have an Individual Material Adverse Effect on such
Property. Borrower has not received notice of a default in any material respect
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which the
Property is bound. Borrower does not have a material financial obligation under
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument by which the Property is bound, other than obligations under the Loan
Documents. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Permitted Lien with respect to the Property. Neither
the Property nor any part thereof are subject to any purchase options, rights of
first refusal, rights of first offer or other similar rights in favor of any
Tenant or other third parties.
5.2.21    Accuracy of Information Regarding Property. The Property is not a
housing cooperative or manufactured housing. All material information with
respect to the Property included in the Property File and the Properties
Schedule is true, complete and accurate in all material respects. If the
Property is located in Nevada, (a) the HOA (if any) affecting such Property is
accurately identified on Schedule XIV and (b) the notice address of each such
HOA (if any) included in Schedule XIV hereof (as may be updated by Borrower from
time to time by written notice to Lender) is true, complete, and accurate in all
respects.
5.2.22    Compliance with Legal Requirements. The Property (including the
leasing and intended use thereof) complies with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes and all certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits, required for the
legal leasing, use, occupancy, habitability and operation of such Property,
except as would not reasonably be expected to have an Individual Material
Adverse Effect with respect to the Property. There is no consent, approval,
permit, license, order or authorization of, and no filing with or notice to, any
court or Governmental Authority related to the operation, use or leasing of the
Property that has not been obtained, except as would not reasonably be expected
to have an Individual Material Adverse Effect with respect to the Property.
There has not been committed by Borrower or by any other Person in occupancy of
or involved with the operation, use or leasing of the Property any act or
omission affording any Governmental Authority the right of forfeiture as against
the Property or any part thereof.
5.2.23    Environmental Laws. The Property is in material compliance with all
Environmental Laws. No Loan Party nor any Affiliate of any Loan Party has caused
or has knowledge of any discharge, spill, uncontrolled loss or seepage of any
Hazardous Substance onto any property comprising or adjoining any location of
the Property, and no Loan Party nor any Affiliate of any Loan Party nor, to the
actual knowledge of Borrower or Manager, any tenant or occupant of all or part
of the Property, is now or has been involved in operations at any Property which
would reasonably expected to lead to environmental liability for any Loan Party
or any Affiliate of a Loan Party or the imposition of a Lien (other than a
Permitted Lien) on the Property under any Environmental Law. There is no
condition presently existing and no event has occurred or failed to occur prior
to the date hereof, concerning the Property relating to any Hazardous Substance
or other hazardous or toxic materials or condition, asbestos, mold or other
environmental or similar matters which would reasonably be expected to have an
Individual Material Adverse Effect on the Property.    
5.2.24    Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer or septic system, and storm drain
facilities adequate to service the Property for its intended uses and all public
utilities necessary or convenient to the full use and enjoyment of the Property
are located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the applicable Title Insurance Owner’s Policy and Title Insurance
Policy and all roads necessary for the use of the Property for its intended
purposes have been completed, except as would not reasonably be expected to have
an Individual Material Adverse Effect with respect to the Property.
5.2.25    Eminent Domain. As of the date hereof, there is no proceeding pending
or, to Borrower’s or Manager’s knowledge, threatened, for the total or partial
condemnation or taking of the Property by eminent domain or for the relocation
of roadways resulting in a failure of access to the Property on public roads.
5.2.26    Flood Zone. The Property is not located in an area identified by the
Federal Emergency Management Agency as a special flood hazard area, or, if so
located the flood insurance required pursuant to Section 5.1.1(a) is in full
force and effect with respect to the Property.
5.2.27    Specified Liens. The Property will not be subject to any Specified
Lien at any time on or after the first anniversary of the Closing Date.
Section 5.3    Survival of Representations. The representations and warranties
set forth in this Article III and elsewhere in this Agreement and the other Loan
Documents shall (a) survive until the Debt has been paid in full and (b) be
deemed to have been relied upon by Lender notwithstanding any investigation
heretofore or hereafter made by Lender or on its behalf.
Article 6    

COVENANTS
Section 6.1    Affirmative Covenants. Borrower shall comply with the following
covenants:
6.1.6    Compliance with Laws, Etc. Borrower shall and shall cause each other
Loan Party to do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its rights, licenses and permits and to comply
with all Legal Requirements applicable to it and the Properties (and the use
thereof), including, without limitation, building and zoning ordinances and
codes and certificates of occupancy, except to the extent that the failure to do
so would not reasonably be expected to have a Material Adverse Effect
6.1.7    Preservation of Existence. Borrower shall and shall cause each other
Loan Party and each SPC Party to (a) observe all procedures required by its
Constituent Documents and preserve and maintain its corporate existence, rights,
franchises and privileges in the jurisdiction of its organization, and (b)
qualify and remain qualified in good standing (where relevant) as a foreign
limited liability company or limited partnership, as applicable, in each other
jurisdiction where the nature of its business requires such qualification and to
the extent such concept exists in such jurisdiction and where, in the case of
clause (b), except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect.
6.1.8    Non-Property Taxes. Borrower shall and shall cause each other Loan
Party and each SPC Party to file, cause to be filed or obtain an extension of
the time to file, all Tax returns for Non-Property Taxes and reports required by
law to be filed by it and to promptly pay or cause to be paid all Non-Property
Taxes now or hereafter levied, assessed or imposed on it as the same become due
and payable; provided that, after prior notice to Lender, such Loan Party or
such SPC Party may contest by appropriate legal proceedings conducted in good
faith and with due diligence, the amount or validity of any such Non-Property
Taxes and, in such event, may permit the Non-Property Taxes so contested to
remain unpaid during any period, including appeals, when a Loan Party or SPC
Party is in good faith contesting the same so long as (a) no Event of Default
has occurred and remains uncured, (b) such proceeding shall be permitted under
and be conducted in accordance with all applicable Legal Requirements, (c) no
Property or other Collateral nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost, (d) the
applicable Loan Party or SPC Party has set aside on its books adequate reserves
in accordance with GAAP, and the non-payment or non-discharge of such
Non-Property Taxes would not reasonably be expected to have a Material Adverse
Effect, (e) enforcement of the contested Non-Property Taxes is effectively
stayed for the entire duration of such contest and no Lien is imposed on any
Property or other Collateral, (f) any Non-Property Taxes determined to be due,
together with any interest or penalties thereon, is promptly paid as required
after final resolution of such contest, (g) to the extent such Non-Property
Taxes (when aggregated with all other Taxes that any Loan Party or SPC Party is
then contesting under this Section 4.1.3 or Section 4.4.8 and for which Borrower
has not delivered to Lender any Contest Security) exceed One Million and No/100
Dollars ($1,000,000), Borrower shall deliver to Lender either (i) cash, or other
security as may be approved by Lender, in an amount sufficient to insure the
payment of any such Non-Property Taxes, together with all interest and penalties
thereon or (ii) a payment and performance bond in an amount equal to one hundred
percent (100%) of the contested amount from a surety acceptable to Lender in its
reasonable discretion, (h) failure to pay such Non-Property Taxes will not
subject Lender to any civil or criminal liability, (i) such contest shall not
affect the ownership, use or occupancy of any Property or other Collateral, and
(j) Borrower shall, upon request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (a) through (i) of this Section 4.1.3.
Notwithstanding the foregoing, Borrower shall and shall cause each other Loan
Party and each SPC Party to pay any contested Non-Property Taxes (or, if cash or
other security has been provided, Lender may pay over any such cash or other
security held by Lender to the claimant entitled thereto) if, in Lender’s
reasonable judgment, any Property or other Collateral (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of any Collateral
Document being primed by any related Lien.
6.1.9    Access to Properties. Subject to the rights of Tenants, Borrower shall
permit agents, representatives and employees of Lender to inspect the Properties
or any part thereof at reasonable hours upon reasonable advance notice.
6.1.10    Perform Loan Documents. Borrower shall and shall cause each other Loan
Party to, in a timely manner, observe, perform and satisfy all the terms,
provisions, covenants and conditions of the Loan Documents executed and
delivered by, or applicable to, the Loan Party, and shall pay when due all
costs, fees and expenses of Lender, to the extent required under the Loan
Documents executed and delivered by, or applicable to, the Loan Party.
6.1.11    Awards and Insurance Benefits. Borrower shall cooperate with Lender,
in accordance with the relevant provisions of this Agreement, to enable Lender
to receive the benefits of any Awards or Insurance Proceeds lawfully or
equitably payable in connection with any Property, and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
reasonable attorneys’ fees and disbursements, and the payment by the Loan
Parties of the reasonable expense of an appraisal on behalf of Lender in case of
Casualty or Condemnation affecting any Property or any part thereof) out of such
Insurance Proceeds.
6.1.12    Security Interest; Further Assurances. Borrower shall and shall cause
each other Loan Party to take all necessary action to establish and maintain, in
favor of Lender a valid and perfected first priority security interest in all
Collateral to the full extent contemplated herein, free and clear of any Liens
(including the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Lender’s security interest in the Collateral). Borrower
shall and shall cause each other Loan Party to, at the Loan Party’s sole cost
and expense execute any and all further documents, financing statements,
agreements, affirmations, waivers and instruments, and take all such further
actions (including the filing and recording of financing statements) that may be
required under any applicable Legal Requirement, or that Lender deems necessary
or advisable, in order to grant, preserve, protect and perfect the validity and
priority of the security interests created or intended to be created hereby or
by the Collateral Documents or the enforceability of any guaranty or other Loan
Document. Such financing statements may describe as the collateral covered
thereby “all assets of the debtor, whether now owned or hereafter acquired” or
words to that effect.
6.1.13    Keeping of Records and Books of Account. Borrower shall and shall
cause each other Loan Party to maintain and implement administrative and
operating procedures (including an ability to recreate records regarding the
Properties in the event of the destruction of the originals thereof) and keep
and maintain on a calendar year basis, in accordance with the requirements for a
Special Purpose Bankruptcy Remote Entity set forth herein, as applicable, GAAP,
and, to the extent required under Section 9.1, the requirements of Regulation
AB, proper and accurate documents, books, records and other information
reasonably necessary for the collection of all Rents and other Collections and
payments of its obligations. Such books and records shall include, without
limitation, records adequate to permit the identification of each Property and
all items of income and expense in connection with the operation of each
Property. Lender shall have the right from time to time (but, in any event, not
more than twice in any calendar year (unless an Event of Default shall have
occurred and be continuing, in which case no such restriction shall apply))
during normal business hours upon reasonable notice (which may be given
verbally) to Borrower to examine such books, records, accounts, agreements,
leases, instruments and other documents and the collection systems of the Loan
Parties and Manager at the offices of the Loan Parties or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Lender shall desire. Borrower shall pay any reasonable out-of-pocket
costs and expenses incurred by Lender in any such examination.
6.1.14    Special Purpose Bankruptcy Remote Entity/Separateness.
(a)    Borrower shall and shall cause each other Loan Party and each SPC Party
to be and continue to be a Special Purpose Bankruptcy Remote Entity.
(b)    Borrower shall and shall cause each other Loan Party to comply in all
material respects with all of the stated facts and assumptions made with respect
to the Loan Parties in each Insolvency Opinion. Each entity other than a Loan
Party with respect to which an assumption is made or a fact stated in an
Insolvency Opinion will comply in all material respects with all of the
assumptions made and facts stated with respect to it in such Insolvency Opinion.
6.1.15    Location of Records. Borrower shall and shall cause each other Loan
Party to keep its chief place of business and chief executive office and the
offices where it keeps the Records at the address(es) referred to on Schedule
VII or upon thirty (30) days’ prior written notice to Lender, at any other
location in the United States where all actions reasonably requested by Lender
to protect and perfect the interests of Lender in the Collateral have been taken
and completed.
6.1.16    Business and Operations. Borrower shall and shall cause each other
Loan Party to, directly or through the Manager or subcontractors of the Manager
(subject to Section 4.2.1), continue to engage in the businesses presently
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, sale, management, leasing and operation of the Properties. Borrower
shall and shall cause each other Loan Party to qualify to do business and will
remain in good standing under the laws of each jurisdiction as and to the extent
the same are required for the ownership, maintenance, management and operation
of the Properties, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect. Borrower or a Borrower
TRS, as applicable, shall, at all times during the term of the Loan, continue to
own or lease all equipment, fixtures and personal property which are necessary
to operate the Properties.
6.1.17    Leasing Matters. Borrower shall (i) observe and perform the
obligations imposed upon the lessor under the Leases for its Properties in a
commercially reasonable manner; and (ii) enforce the terms, covenants and
conditions contained in such Leases upon the part of the Tenant thereunder to be
observed or performed in a commercially reasonable manner except in each case to
the extent that the failure to do so would not reasonably be expected to have an
Individual Material Adverse Effect with respect to a Property. No Rent may be
collected under any Lease for the Properties more than one (1) month in advance
of its due date.
6.1.18    Property Management.
(a)    Borrower shall (i) cause Manager to manage the Properties in accordance
with the Management Agreement, (ii) diligently perform and observe all of the
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed and observed, (iii) promptly notify Lender of any
default under the Management Agreement of which it is aware, (iv) promptly
deliver to Lender a copy of each financial statement, business plan, capital
expenditures plan, report and estimate received by it under the Management
Agreement, and (v) promptly enforce the performance and observance of all of the
covenants required to be performed and observed by Manager under the Management
Agreement in a commercially reasonable manner. If Borrower shall default in the
performance or observance of any material term, covenant or condition of the
Management Agreement on the part of Borrower to be performed or observed, then,
without limiting Lender’s other rights or remedies under this Agreement or the
other Loan Documents, and without waiving or releasing Borrower from any of its
Obligations hereunder or under the Management Agreement, Lender shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
as may be appropriate to cause all the material terms, covenants and conditions
of the Management Agreement on the part of Borrower to be performed or observed.
In no event shall the fee payable to Manager for any Interest Period exceed the
Management Fee Cap for such Interest Period and in no event shall Borrower pay
or become obligated to pay to Manager, any transition or termination costs or
expenses, termination fees, or their equivalent in connection with the Transfer
of a Property or the termination of the Management Agreement.
(b)    If any one or more of the following events occurs: (i) the occurrence of
an Event of Default, (ii) Manager shall be in material default under the
Management Agreement beyond any applicable notice and cure period (including as
a result of any gross negligence, fraud, willful misconduct or misappropriation
of funds), or (iii) Manager shall become insolvent or a debtor in any bankruptcy
or insolvency proceeding, then Lender shall have the right to require Borrower
to replace the Manager and to enter into a Replacement Management Agreement with
(x) a Qualified Manager selected by Borrower that is not an Affiliate of
Borrower or (y) another property manager chosen by Borrower and approved by
Lender; provided, that such approval shall be conditioned upon the Required
Parties’ Approval as to such property manager. If Borrower fails to select a new
Qualified Manager or a replacement Manager that satisfies the conditions
described in the foregoing clause (y) and enter into a Replacement Management
Agreement with such Person within sixty (60) days of Lender’s demand to replace
the Manager, then Lender may choose the replacement property manager provided
that such replacement property manager is a Qualified Manager or satisfies the
conditions set forth in the foregoing clause (y).
6.1.19    Property Files. Borrower will deliver to Lender all Property Files in
an electronic format reasonably agreed by Lender and Borrower.
6.1.20    Security Deposits.
(a)    All security deposits of Tenants, whether held in cash or any other form,
shall be deposited into one or more Eligible Accounts (each, a “Security Deposit
Account”) established and maintained by Borrower at a local bank which shall be
an Eligible Institution, held in compliance with all Legal Requirements, and
identified on Schedule XIII, as such schedule may be updated from time to time
by delivery of written notice by the Borrower to Lender, and shall not be
commingled with any other funds of Borrower. On or before the Closing Date,
Borrower shall cause all security deposits of Tenants received by Borrower or
Manager on or before the Closing Date to be deposited into a Security Deposit
Account. Borrower shall cause all security deposits of Tenants received by
Borrower or Manager after the Closing Date to be deposited into a Security
Deposit Account, the Collection Account or a Rent Deposit Account within three
(3) Business Days of receipt; provided that if Borrower receives a check or
other payment that combines a security deposit of a Tenant together with Rent or
other amounts owing by a Tenant, then Borrower shall deposit the combined
payment into the Rent Deposit Account or Cash Management Account. Borrower shall
maintain complete and accurate records of all transactions pertaining to
security deposits of Tenants and the Security Deposit Accounts, with sufficient
detail to identify all security deposits of Tenants separate and apart from
other payments received from or by Tenants. Borrower shall, no less frequently
than once each month, transfer into a Security Deposit Account any security
deposits of Tenants previously received and deposited into the Collection
Account or a Rent Deposit Account. The security deposits of Tenants shall be
disbursed by Borrower in accordance with the terms of the applicable Leases and
all Legal Requirements. In the event the Tenant under any Lease defaults such
that the applicable security deposit may be drawn upon on account of such
default, the proceeds of such draw shall constitute Collections and Borrower
shall immediately deposit the proceeds thereof into a Rent Deposit Account or
the Collection Account. Borrower shall pay for all expenses of opening and
maintaining the Security Deposit Accounts. So long as the Debt is outstanding,
except as otherwise provided in this Section 4.1.15(a), Borrower shall not (and
shall not permit Manager or any other Person to) open any other accounts for the
deposit of security deposits of Tenants other than the Security Deposit
Accounts.
(b)    Any bond or other instrument which Borrower is permitted to hold in lieu
of cash security deposits under any applicable Legal Requirements (i) shall be
maintained in full force and effect in the full amount of such deposits unless
replaced by cash deposits as herein above described, (ii) shall be issued by an
institution reasonably satisfactory to Lender, (iii) shall, if permitted
pursuant to any Legal Requirements, name Lender as payee or mortgagee thereunder
(or at Lender’s option, be fully assignable to Lender), and (iv) shall in all
respects comply with any applicable Legal Requirements and otherwise be
satisfactory to Lender. Borrower shall, upon request, provide Lender with
evidence reasonably satisfactory to Lender of Borrower’s compliance with the
foregoing.
(c)    (i) Upon Lender’s written request following the occurrence and during the
continuance of an Event of Default, Borrower shall deliver (or cause to be
delivered) to Lender (or Servicer) or to one or more accounts designated by
Lender (or Servicer) the security deposits of Tenants, and (ii) upon a
foreclosure of any Property or action in lieu thereof, Borrower shall deliver to
Lender (or Servicer) or to an account designated by Lender (or Servicer) the
security deposit applicable to the Lease with respect to such Property, except,
in each case, to the extent any such security deposits were previously deposited
into a Rent Deposit Account or the Collection Account in accordance with Section
4.1.15(a) following a default by the Tenant under the applicable Lease. Any
security deposits delivered to Lender (or Servicer) pursuant to this Section
4.1.15(c) will be held by Lender (or Servicer) for the benefit of the applicable
Tenants in accordance with the terms of the Leases and applicable law.
6.1.21    Anti-Money Laundering. Borrower shall and shall cause each other
Relevant Party to comply in all material respects with all applicable anti-money
laundering laws and regulations to the extent applicable, including without
limitation, the Patriot Act (collectively, the “Anti-Money Laundering Laws”) and
shall provide notice to Lender, within two (2) Business Days, of any Anti-Money
Laundering Law regulatory notice or action involving any Loan Party.
6.1.22    OFAC.
(a)    Borrower shall (i) prior to entering into a Lease with a Tenant, confirm
that such Tenant (excluding any Tenant who occupied a Property pursuant to an
in-place Lease when such Property was acquired by Borrower’s Affiliate) is not a
Person (A) that is listed in the Annex to, or is otherwise subject to the
provisions of Presidential Executive Order No. 13224 (Sept. 23, 2001) or (B)
whose name appears on OFAC’s most current list of “Specially Designated
Nationals and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/downloads/t11sdn.pdf) and (ii) not enter into a Lease
with a Tenant that is listed on either of the lists described in clause (i)
hereof.
(b)    Notwithstanding the foregoing, if a Responsible Officer of a Loan Party
or Manager obtains knowledge that a Tenant is on one of the lists described in
Section 4.1.17(a) or is indicted, arraigned, or custodially detained on charges
involving money laundering or predicate crimes to money laundering, it shall
promptly provide notice of such determination to Lender.
6.1.23    Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.
6.1.24    Further Assurances. Borrower shall and shall cause each other Loan
Party to, at Borrower’s sole cost and expense:
(a)    furnish to Lender all instruments, documents, certificates, title and
other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith.
(b)    cure any defects in the execution and delivery of the Loan Documents and
execute and deliver, or cause to be executed and delivered, to Lender such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary or desirable, to correct any omissions in the Loan
Documents, to evidence, preserve and/or protect the Collateral at any time
securing or intended to secure the Obligations, as Lender may reasonably
require; and
(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
may reasonably require from time to time.
6.1.25    Costs and Expenses.
(a)    Except as otherwise expressly set forth herein or in any of the other
Loan Documents, Borrower shall pay or, if Borrower fails to pay, reimburse
Lender upon receipt of notice from Lender, for all costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
with (i) the Relevant Parties’ ongoing performance of and compliance with
Borrower’s agreements and covenants contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date, including confirming compliance with environmental and insurance
requirements (except to the extent expressly set forth in Section 10.20);
(ii) Lender’s ongoing performance of and compliance with all agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date (except to the extent
expressly set forth in Section 10.20); (iii) the negotiation, preparation,
execution and delivery of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by any Relevant Party; (iv) filing and recording
of any Loan Documents; (v) title insurance, surveys, inspections, Broker Price
Opinions and broker opinions of market rent; (vi) the creation, perfection or
protection of Lender’s Liens in the Collateral (including fees and expenses for
title and lien searches, intangibles taxes, personal property taxes, mortgage
recording taxes, due diligence expenses, travel expenses, accounting firm fees,
environmental reports and Lender’s diligence consultant); (vii) enforcing or
preserving any rights in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting any Relevant Party, the Loan Documents, any Property, or any
other security given for the Loan; (viii) fees charged by Servicer (except to
the extent expressly set forth in Section 10.20), the Directing
Certificateholder and, if a Securitization has occurred and any Securities are
then rated by any Ratings Agency, such Ratings Agency, in connection with the
Loan or any modification thereof; and (ix) enforcing any Obligations of or
collecting any payments due from any Relevant Party under this Agreement, the
other Loan Documents or with respect to any Property or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the active gross negligence, illegal acts, fraud or willful misconduct of
Lender; provided, further, that this Section 4.1.20 shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.
(b)    In addition, in connection with any Required Parties’ Approval, Review
Waiver or other Lender or Rating Agency consent, approval or review requested or
required hereunder (other than the initial review of the Loan by the Rating
Agencies in connection with a Securitization), Borrower shall pay all of the
costs and expenses of Lender, Servicer, the Directing Certificateholder and each
Rating Agency in connection therewith, and, if applicable, shall pay any fees
imposed by Lender, Servicer, the Directing Certificateholder or any Rating
Agency in connection therewith. For the avoidance of doubt, the express
inclusion of the fact that any action be taken or item to be provided be at the
sole cost and expense of Borrower (or anything to that effect) does not limit
the obligations of Borrower under this Section 4.1.20 or otherwise with respect
to costs and expenses in any instance where it is not otherwise expressly stated
but implied by virtue of this Section 4.1.20.
(c)    Any costs and expenses due and payable by Borrower hereunder which are
not paid by Borrower within ten (10) days after demand may be paid from any
amounts in the Collection Account, with notice thereof to Borrower. The
obligations and liabilities of Borrower under this Section 4.1.20 shall (i)
become part of the Obligations, (ii) be secured by the Loan Documents and (iii)
survive the Term and the exercise by Lender of any of its rights or remedies
under the Loan Documents.
(d)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document, each reference to costs and expenses due and payable by
Borrower to Lender shall be deemed to include costs and expenses due and payable
by Borrower to Lender, Servicer and the Directing Certificateholder and, for the
avoidance of doubt, the express reference to the costs and expenses of Lender,
Servicer and/or the Directing Certificateholder shall not limit the obligations
of Borrower under this clause (d) of Section 4.1.20 in any instance where it is
not otherwise expressly stated but implied that such costs and expenses are
payable by the Borrower to any such Person.
6.1.26    Indemnity. Borrower shall indemnify, defend and hold harmless Lender
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(a) any breach by any Relevant Party of its Obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents; and (b) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.
6.1.27    ERISA Matters. Each Loan Party shall and shall cause each of its ERISA
Affiliates to establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA, the Code and all applicable
laws, the regulations and interpretation thereunder and the respective
requirements of the governing documents for such Plans. Each Loan Party shall
and shall cause each of its ERISA Affiliates to establish, maintain and operate
all Foreign Plans to comply in all material respects with all laws, regulations
and rules applicable thereto and the respective requirements of the governing
documents for such plans.
6.1.28    Formation of a Borrower TRS. If Borrower organizes a Borrower TRS then
the following covenants shall be applicable:
(a)    Borrower shall cause such Borrower TRS to execute and deliver to Lender
promptly after the formation of such Borrower TRS and, in any event, prior to
contributing any Properties or other Collateral to such Borrower TRS: (i) a
guaranty substantially in the form of the Equity Owner Guaranty, guaranteeing
the Obligations; (ii) a security agreement, substantially in the form of the
Borrower Security Agreement, pursuant to which all personal property assets of
such Borrower TRS are pledged by such Borrower TRS as security for the
Obligations and (iii) such other agreements, instruments, approvals, legal
opinions or other documents as are reasonably requested by Lender in order to
create, perfect or establish the first priority (subject to Permitted Liens) of
any Lien purported to be covered by any such Collateral Documents or otherwise
to effect the intent that all property and assets of such Borrower TRS shall
become Collateral for the Obligations; provided, that for the avoidance of
doubt, the Lien of the Mortgage encumbering any Property contributed to the
Borrower TRS shall not be released at such time and no new Mortgage shall be
executed with respect to or recorded against any Property contributed to such
Borrower TRS by Borrower;
(b)    Borrower shall deliver promptly after the formation of such Borrower TRS
and, in any event, prior to contributing any Properties or other Collateral to
such Borrower TRS: (i) an updated Exhibit D to the Borrower Security Agreement
reflecting the pledge of Borrower’s capital stock in such Borrower TRS as
Collateral for the Obligations; (ii) a certificate evidencing all of the capital
stock of such Borrower TRS; (iii) undated stock powers or other appropriate
instruments of assignment executed in blank with signature guaranteed and
(iv) such other agreements, instruments, approvals, legal opinions or other
documents as are reasonably requested by Lender in order to create, perfect or
establish the first priority of (subject to Permitted Liens) Lender’s Lien in
such capital stock or otherwise to effect the intent that such capital stock
shall become Collateral for the Obligations; and
(c)    Prior to contributing a Property to such Borrower TRS, Borrower shall (i)
cause such Borrower TRS to execute and deliver to Lender an assumption of the
Mortgage related to such Property, in form and substance reasonably acceptable
to Lender and Borrower, together with appropriate title endorsements and such
other agreements, instruments, approvals, legal opinions or other documents as
are reasonably requested by Lender in order to create, perfect or establish the
first priority (subject to Permitted Liens) of the Lien purported to be covered
by any such Mortgage and (ii) deliver to Lender an Officer’s Certificate
certifying that this Section 4.1.23 has been complied with in its entirety.
6.1.29    Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.5.
Section 6.2    Negative Covenants. Borrower shall comply with the following
covenants:
6.2.6    Prohibition Against Termination or Modification. Borrower shall not (a)
surrender, terminate, cancel, modify, renew or extend the Management Agreement,
provided, that Borrower may, without Lender’s consent, replace Manager so long
as the replacement manager is a Qualified Manager pursuant to a Replacement
Management Agreement, (b) enter into any other agreement relating to the
management or operation of a Property with Manager or any other Person,
provided, that Borrower may permit Manager to enter into sub-management
agreements with third-party service providers to perform all or any portion of
the services by Manager so long as (x) the fees and charges payable under any
such sub-management agreements shall be the sole responsibility of Manager, (y)
Borrower shall have no liabilities of obligations under any such sub-management
agreements, and (z) any such sub-management agreements will be terminable
without penalty upon the termination of the Management Agreement, (c) consent to
the assignment by the Manager of its interest under the Management Agreement, or
(d) waive or release any of its rights and remedies under the Management
Agreement, in each case without the express consent of Lender, which consent
shall not be unreasonably withheld. If at any time Lender consents to the
appointment of a new property manager or a Qualified Manager is appointed, such
new property manager (including a Qualified Manager) shall execute a Replacement
Management Agreement.
6.2.7    Liens Against Collateral. Borrower shall not and shall cause each other
Loan Party not to create or suffer to exist any Liens upon or with respect to,
any Collateral except for Liens permitted under the Loan Documents (including,
without limitation, Permitted Liens).
6.2.8    Transfers. Borrower acknowledges that Lender has examined and relied on
the experience of Borrower and its Affiliates, and their principals in owning
and operating properties such as the Properties in agreeing to make the Loan,
and will continue to rely on Borrower’s ownership of the Properties as a means
of maintaining the value of the Properties in connection with the repayment of
the Debt and the performance of the Other Obligations. Borrower acknowledges
that Lender has a valid interest in maintaining the value of the Properties so
as to ensure that, should Borrower default in the repayment of the Debt or the
performance of the Other Obligations, Lender can recover the Debt by a sale of
the Properties or Borrower’s Equity Interests. Therefore, without the prior
written consent of Lender, but, in each instance, subject to the provisions of
Article 7, neither Borrower nor any Loan Party nor any other Person having a
direct or indirect ownership or beneficial interest in Borrower or any Loan
Party shall sell, convey, mortgage, grant, bargain, encumber, pledge, assign or
transfer the Properties or Collateral or any part thereof, or any interest,
direct or indirect, in Borrower or any Loan Party, whether voluntarily or
involuntarily and whether directly or indirectly, by operation of law or
otherwise (a “Transfer”). A Transfer within the meaning of this Section 4.2.3
shall be deemed to include (a) an installment sales agreement wherein Borrower
agrees to sell a Property or any part thereof for a price to be paid in
installments; (b) an agreement by Borrower for the leasing of all or a
substantial part of the Property for any purpose other than the actual occupancy
by a space Tenant thereunder or a sale, assignment or other transfer of, or the
grant of a security interest in, Borrower’s right, title and interest in and to
any Leases or any Rents; (c) if Borrower, any Guarantor or any general partner,
managing member or controlling shareholder of Borrower or any Guarantor is a
corporation, the voluntary or involuntary sale, conveyance or transfer of such
corporation’s stock (or the stock of any corporation directly or indirectly
controlling such corporation by operation of law or otherwise) or the creation
or issuance of new stock; (d) if Borrower, any Loan Party, any Guarantor or any
general partner, managing member or controlling shareholder of Borrower, any
Loan Party, or any Guarantor is a limited or general partnership, joint venture
or limited liability company, the change, removal, resignation or addition of a
general partner, managing partner, limited partner, joint venturer or member or
the transfer of the partnership interest of any general partner, managing
partner or limited partner or the transfer of the interest of any joint venturer
or member; and (e) any pledge, hypothecation, assignment, transfer or other
encumbrance of any direct or indirect ownership interest in Borrower or any Loan
Party.
6.2.9    Change in Business. Borrower shall, and shall cause each Borrower TRS
to, not enter into any line of business other than the acquisition, renovation,
rehabilitation, ownership, management and operation of the Properties (and any
businesses ancillary or related thereto, including the ownership of a Borrower
TRS), or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business. Except as provided in the
Loan Documents, Borrower shall cause (a) Equity Owner to not engage in any
activity other than acting as the limited partner of Borrower and the sole
member of Borrower GP, (b) Borrower GP to not engage in any activity other than
acting as the sole general partner of Borrower, (c) Equity Owner GP to not
engage in any activity other than acting as the sole general partner of Equity
Owner and (d) any Borrower TRS not to engage in any activity other than
marketing and sale of Properties or the provision of other services in
connection with the acquisition, renovation, rehabilitation ownership,
management and operation of the Properties..
6.2.10    Changes to Accounts. Borrower shall not and shall cause each other
Loan Party not to, without the prior written consent of Lender, (a) open or
permit to remain open any cash, securities or other account with any bank,
custodian or institution other than the Collection Account, the Accounts, the
Security Deposit Accounts and Property Accounts that are subject to a Property
Account Control Agreement, (b) change or permit to change any account number of
the Collection Account, the Accounts or any Property Account, (c) open or permit
to remain open any sub-account of the Collection Account (except any Account),
the Accounts or any Property Account, (d) permit any funds of Persons other than
Borrower or any Borrower TRS to be deposited or held in any of the Collection
Account, the Accounts or the Property Accounts or (e) permit any Collections or
other proceeds of any Properties to be deposited or held in Borrower’s Operating
Account other than cash that is distributed to Borrower pursuant to Section
6.8.1(i).
6.2.11    Dissolution, Merger, Consolidation, Etc. Borrower shall not and shall
cause each other Loan Party not to (a) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity, (b) engage in
any business activity other than the business activity of such Loan Party
described on Schedule IV or otherwise herein, (c) transfer, lease or sell, in
one transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of any Loan Party except to the
extent permitted by the Loan Documents, (d) modify, amend, waive or terminate
its Constituent Documents or its qualification and good standing in any
jurisdiction or (e) cause or permit any SPC Party to (i) dissolve, wind up or
liquidate or take any action, or omit to take an action, as a result of which
such SPC Party would be dissolved, wound up or liquidated in whole or in part,
or (ii) amend, modify, waive or terminate the Constituent Documents of such SPC
Party, in each case, without obtaining the prior written consent of Lender.
6.2.12    ERISA Matters. None of the Loan Parties or their ERISA Affiliates
shall establish or be a party to any employee benefit plan within the meaning of
Section 3(2) of ERISA that is a defined benefit pension plan that is subject to
Part III of Subchapter D, Chapter 1, Subtitle A of the Code.
6.2.13    Indebtedness. Borrower shall not and shall cause any Borrower TRS not
to create, incur, assume or suffer to exist any indebtedness other than (a) the
Debt and (b) unsecured trade payables incurred in the ordinary course of
business relating to the ownership and operation of the Properties, which in the
case of such unsecured trade payables (i) are not evidenced by a note, (ii) do
not exceed, at any time, a maximum aggregate amount of three percent (3%) of the
original principal amount of the Loan and (iii) are paid within sixty (60) days
of the date incurred (collectively, “Permitted Indebtedness”). Borrower shall
cause each Guarantor and each other SPC Party not to create, incur, assume or
suffer to exist any indebtedness other than indebtedness incurred under the
Equity Owner Guaranty, the Borrower GP Guaranty, this Agreement and the other
Loan Documents to which Guarantors are a party and unsecured trade payables
incurred in the ordinary course of business related to the ownership of (x) with
respect to Equity Owner, its limited partnership interest in Borrower and
limited liability company interest in Borrower GP, (y) with respect to Borrower
GP, its general partnership interest in Borrower and (z) with respect to Equity
Owner GP, its general partnership interest in Equity Owner, in each case (A) do
not exceed at any one time Ten Thousand and No/100 Dollars ($10,000.00), and
(B) are paid within sixty (60) days after the date incurred (collectively, the
“Guarantor’s Permitted Indebtedness”). Nothing contained herein shall be deemed
to require Borrower, any Borrower TRS or any Guarantor to pay any unsecured
trade payables so long as Borrower, such Borrower TRS or such Guarantor, as
applicable, is in good faith at its own expense, and by proper legal
proceedings, diligently contesting the validity, amount or application thereof,
provided that in each case, at the time of commencement of any such action or
proceeding, and during the pendency of such action or proceeding (1) no Event of
Default is continuing, (2) no Property nor any material part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost and (3) such contest operates to suspend collection or enforcement, as the
case may be, of the contested amount.
6.2.14    Limitation on Transactions with Affiliates. Borrower shall not and
shall cause each other Loan Party and each SPC Party not to enter into, or be a
party to any transaction with any Affiliate of the Loan Parties, except for: (a)
the Loan Documents and any payments made under the terms of the Loan Documents;
(b) capital contributions by (i) Sponsor to Equity Owner and Equity Owner GP or
(ii) Equity Owner and Borrower GP to Borrower; (c) Restricted Junior Payments
which are in compliance with Section 4.2.12; (d) the Management Agreement; (e)
transactions with any Borrower TRS in accordance with the terms of this
Agreement, including Section 4.1.23; and (f) to the extent not otherwise
prohibited under this Agreement, other transactions upon fair and reasonable
terms materially no less favorable to the Loan Parties than would be obtained in
a comparable arm’s-length transaction with a Person not an Affiliate.
6.2.15    Loan Documents. Borrower shall not and shall cause each other Loan
Party not to terminate, amend or otherwise modify any Loan Document, or grant or
consent to any such termination, amendment, waiver or consent, except in
accordance with the terms thereof.
6.2.16    Limitation on Investments. Borrower shall not and shall cause each
other Loan Party and each SPC Party not to make or suffer to exist any loans or
advances to, or extend any credit to, purchase any property or asset or make any
investment (by way of transfer of property, contributions to capital, purchase
of stock or securities or evidences of indebtedness, acquisition of the business
or assets, or otherwise) in, any Affiliate or any other Person except for
acquisition of the Properties and related Collateral and Permitted Investments
and for creation of a Borrower TRS and contributions of Properties to a Borrower
TRS as permitted by Section 4.1.23.
6.2.17    Restricted Junior Payments. Borrower shall not and shall cause each
other Loan Party and each SPC Party not to make any Restricted Junior Payment;
provided, that the Loan Parties may make Restricted Junior Payments so long as
(a) no Default or Event of Default shall then exist or would result therefrom,
(b) such Restricted Junior Payments have been approved by all necessary action
on the part of the Loan Parties or SPC Parties, as applicable, and in compliance
with all applicable laws and (c) such Restricted Junior Payments are not paid
from cash or permitted investments held (or required to be held) in any
Collection Account, Account, Rent Deposit Account or Security Deposit Account.
6.2.18    Limitation on Issuance of Equity Interests. Borrower shall not and
shall cause each other Loan Party and each SPC Party not to issue or sell or
enter into any agreement or arrangement for the issuance and sale of any Equity
Interests.
6.2.19    Principal Place of Business. Borrower shall not and shall cause each
other Loan Party and each SPC Party not to change its principal place of
business from the address set forth on the first page of this Agreement without
first giving Lender thirty (30) days prior written notice.
6.2.20    Change of Name, Identity or Structure. Borrower shall not and shall
cause each other Loan Party and each SPC Party not to change its name, identity
(including its trade name or names) or change its organizational structure
without notifying Lender of such change in writing at least thirty (30) days
prior to the effective date of such change and without first obtaining the prior
written consent of Lender, such consent not to be unreasonably withheld,
conditioned or delayed. Borrower shall not and shall cause each other Loan Party
and each SPC Party not to change its jurisdiction of organization. Prior to or
contemporaneously with the effective date of any such change, Borrower shall
deliver to Lender any financing statement or financing statement change required
by Lender to establish or maintain the validity, perfection and priority of the
security interest granted herein. At the request of Lender, Borrower shall and
shall cause each other Loan Party and each SPC Party to execute a certificate in
form satisfactory to Lender listing the trade names under which such Loan Party
or SPC Party intends to operate it business, and representing and warranting
that such Loan Party or SPC Party does business under no other trade name.
Lender acknowledges that prior to or on the Closing date (but prior to the
funding of the Loan) Borrower changed its name from “2014-1 IH BORROWER L.P.” to
“2017-1 IH BORROWER L.P.”.
6.2.21    No Embargoed Persons. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, Borrower shall ensure that (a) none of the funds or other assets of
any Loan Party or any SPC Party shall constitute property of, or shall be
beneficially owned, directly or indirectly, by any Person subject to trade
restrictions under United States law, including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder, with the result that the investment in
Borrower or any Relevant Party, as applicable (whether directly or indirectly),
would be prohibited by law (each, an “Embargoed Person”), or the Loan made by
Lender would be in violation of law, (b) no Embargoed Person shall have any
interest of any nature whatsoever in any Loan Party or SPC Party with the result
that the investment in any Loan Party (whether directly or indirectly), would be
prohibited by law or the Loan would be in violation of law, and (c) none of the
funds of any Loan Party or SPC Party shall be derived from any unlawful activity
with the result that the investment in such Loan Party or SPC Party (whether
directly or indirectly), would be prohibited by law or the Loan would be in
violation of law.
6.2.22    Zoning. Borrower shall not, and shall cause each Borrower TRS not to,
(a) initiate or consent to any zoning reclassification of any portion of any
Property or seek any variance under any existing zoning ordinance that would
reasonably be expected to have an Individual Material Adverse Effect on such
Property or (b) use or knowingly permit the use of any portion of any Property
in any manner that results in any Property or the use thereof becoming
non‑conforming under any zoning ordinance or any other applicable land use law,
rule or regulation, in each case, without the prior written consent of Lender,
not to be unreasonably withheld, conditioned or delayed.
6.2.23    Special Purpose Bankruptcy Remote Entity. Borrower shall not and shall
cause each other Loan Party and each SPC Party not to directly or indirectly
make any change, amendment or modification to its Constituent Documents, or
otherwise take any action, which will result in Borrower or any other Loan Party
or SPC Party not being a Special Purpose Bankruptcy Remote Entity.
6.2.24    No Joint Assessment. Borrower shall not and shall cause any Borrower
TRS not to suffer, permit or initiate the joint assessment of any Property
(a) with any other real property constituting a tax lot separate from such
Property, and (b) which constitutes real property with any portion of such
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of such Property.
Section 6.3    Reporting Covenants. Borrower shall, unless Lender shall
otherwise consent in writing, furnish or cause to be furnished to Lender the
following reports, notices and other documents:
6.3.6    Financial Reporting. Borrower shall furnish the following financial
reports to Lender:
(a)    As soon as available and in any event within sixty (60) days after the
end of each calendar quarter of each year commencing with the quarter ending
June 30, 2017, consolidated balance sheets, statements of operations and
retained earnings, and statements of cash flows of Borrower, in each case, as at
the end of such quarter and for the period commencing at the end of the
immediately preceding calendar year and ending with the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
date or period of the immediately preceding calendar year (if any), all in
reasonable detail and prepared in accordance with GAAP. Such financial
statements shall contain such other information as shall be reasonably requested
by Lender for purposes of calculations to be made by Lender pursuant to the
terms hereof.
(b)    As soon as available, and in any event within 120 days following the end
of each calendar year, commencing with the calendar year ending December 31,
2017, audited copies, of a balance sheet, statements of operations and retained
earnings, and statement of cash flows of Borrower, in each case, as at the end
of such calendar year, setting forth in each case in comparative form the
figures for the immediately preceding calendar year (if any), all in reasonable
detail and prepared in accordance with GAAP and the inclusion of footnotes to
the extent required by GAAP, such audited financial statements to be accompanied
by a report and an unqualified opinion, prepared in accordance with generally
accepted auditing standards, of an Independent Accountant selected by Borrower
that is reasonably acceptable to Lender (which opinion on such consolidated
information shall be without (1) any qualification as to the scope of such audit
or (2) a “going concern” or like qualification (other than a going concern
qualification that relates solely to the near term maturity of the Loans
hereunder)).
(c)    Concurrently with the delivery of quarterly financials, and in any event
within sixty (60) days after the end of each calendar quarter, commencing with
the calendar quarter ending June 30, 2017, (i) a statement for each Property
showing (A) rent roll as of the last day of such calendar quarter, (B)
expiration date of the related Lease, (C) vacancy status, (D) security deposits
maintained, (E) Tenant payment status and (F) known violations of any Legal
Requirements; provided that any of the foregoing items may be excluded from such
statements if they are included in the Properties Schedule, (ii) an Officer’s
Certificate certifying that such operating statement and Property statements are
true, correct and complete in all material respects as of their respective
dates, and (iii) upon Lender’s request, other information maintained by Borrower
in the ordinary course of business that is reasonably necessary and sufficient
to fairly represent the financial position, ongoing maintenance and results of
operation of the Properties (on a combined basis) during such calendar quarter;
(d)    Simultaneously with the delivery of the financial statements of Borrower
required by clauses (a) and (b) above an Officer’s Certificate certifying
(i) that such statements fairly represent the financial condition and results of
operations of Borrower as of the end of such quarter or calendar year (as
applicable) and the results of operations and cash flows of Borrower for such
quarter or calendar year (as applicable), in accordance with GAAP applied in a
manner consistent with that of the most recent audited financial statements of
Borrower furnished to Lender, subject to normal year-end adjustments and the
absence of footnotes, (ii) stating that such Responsible Officer has reviewed
the provisions of this Agreement and the other Loan Documents and has made or
caused to be made under his or her supervision a review of the condition and
operations of the Relevant Parties with a view to determining whether the
Relevant Parties are in compliance with the provisions the Loan Documents to the
extent applicable to them, and that such review has not disclosed, and such
Responsible Officer has no knowledge of, the existence of an Event of Default or
Default or, if an Event of Default or Default exists, describing the nature and
period of existence thereof and the action which the Relevant Parties propose to
take or have taken with respect thereto, (iii) that as of the date of each
Officer’s Certificate, no litigation exists involving Borrower or any Property
or Properties in which the amount involved is Five Hundred Thousand and No/100
Dollars ($500,000) (in the aggregate) or more or in which all or substantially
all of the potential liability is not covered by insurance, or, if so,
specifying such litigation and the actions being taking in relation thereto,
(iv) stating that such Responsible Officer has reviewed the provisions of
Schedule IV hereto and has made or caused to be made under his or her
supervision a review of the condition and operations of the Loan Parties with a
view to determining whether the Loan Parties are in compliance with Section
4.1.9 of this Agreement, and that such review has not disclosed, and such
Responsible Officer has no knowledge of, any noncompliance therewith, and (v)
stating that, as of the last day of such calendar quarter or calendar year (as
applicable), the Net Assets of Sponsor (exclusive of the direct or indirect
interest in Borrower held by Sponsor) were not less than $150,000,000.
(e)    Simultaneously with the delivery of the financial statements required by
clauses (a) and (b) above, a reconciliation for the relevant period of net
income to Underwritten Net Cash Flow;
(f)    Simultaneously with the delivery of the financial statements required by
clause (a) and (b) above, a duly completed Compliance Certificate, with
appropriate insertions, containing the data and calculations set forth on
Exhibit C;
(g)    Simultaneously with the delivery of the financial statements required by
clause (a) above, a certificate executed by a Responsible Officer of Borrower
certifying (i) the current Property Tax assessment amounts and Other Charges and
HOA Fees payable in respect of each Property, (ii) the payment of all Property
Taxes, Other Charges and HOA Fees prior to the date such Property Taxes, Other
Charges or HOA Fees become delinquent, subject to any contest conducted in
accordance with Section 4.4.8 and (iii) if an Acceptable Blanket Policy is not
in place with respect to all Properties, the monthly cost of the insurance
required under Section 5.1.1;
(h)    Simultaneously with the delivery of the financial statements required by
clause (a) above, a report setting forth a quarterly summary of any and all
Capital Expenditures made at each Property during the prior calendar quarter.
6.3.7    Reporting on Adverse Effects. Promptly and in no event more than
two (2) Business Days after any Responsible Officer of any Loan Party obtains
knowledge of any matter or the occurrence of any event concerning any Loan Party
which would reasonably be expected to have a Material Adverse Effect, written
notice thereof.
6.3.8    Litigation. Prompt written notice to Lender of any litigation or
governmental proceedings pending or to the actual knowledge of a Responsible
Officer of any Loan Party or Manager, threatened in writing against any Loan
Party, any SPC Party or against Manager with respect to any Property, which
would reasonably be expected to have a Material Adverse Effect or an Individual
Material Adverse Effect with respect to any Property.
6.3.9    Event of Default. Promptly after any Responsible Officer of any Loan
Party or Manager obtains knowledge of the occurrence of each Event of Default or
Default (if such Default is continuing on the date of such notice), a statement
of a Responsible Officer of Manager setting forth the details of such Event of
Default or Default and the action which such Loan Party is taking or proposes to
take with respect thereto.
6.3.10    Other Defaults. Promptly and in no event more than two (2) Business
Days after any Responsible Officer of any Loan Party or Manager obtains actual
knowledge of any default by any Loan Party or SPC Party under any agreement
other than the Loan Documents to which such Loan Party or SPC Party is a party
which would reasonably be expected to have a Material Adverse Effect, the
statement of a Responsible Officer of Manager setting forth the details of such
default and the action which such Loan Party or SPC Party is taking or proposes
to take with respect thereto.
6.3.11    Properties Schedule. Borrower shall deliver to Lender no later than
sixty (60) days after the end of each calendar quarter of each year, commencing
with the quarter ending June 30, 2017 (a) an updated Properties Schedule in
electronic format containing each of the data fields set forth on Schedule I.B.
(including those under the caption “Property Values”), updated to reflect the
data as of the last day of such calendar quarter or for such calendar quarter,
(b) a calculation of the quarterly turnover rate for the Properties for the
prior calendar quarter, which shall be equal to the number of Properties that
became vacant during such calendar quarter divided by the daily average number
of Properties during such calendar quarter and (c) the information set forth on
Schedule I.C. (the “Quarterly Investor Rollup Report”). The foregoing
information shall be delivered together with a certificate of a Responsible
Officer of Borrower certifying that it is true, correct and complete as of the
last day of, or for, the preceding calendar quarter, as applicable.
6.3.12    Disqualified Properties. Promptly and in no event more than ten (10)
Business Days after any Responsible Officer of Borrower or Manager obtains
actual knowledge that any Property fails to comply with the Property
Representations or the Property Covenants, written notice thereof and the action
that Borrower is taking or proposes to take with respect thereto.
6.3.13    Security Deposits.
(a)    Borrower shall deliver to Lender no later than sixty (60) days after the
end of each calendar quarter of each year, commencing with the quarter ending
June 30, 2017, written notice of the aggregate amount of security deposits
deposited into the Security Deposit Account during such quarter, which notice
shall include (i) the identity of each applicable Security Deposit Account
(including, the name and identification number of the applicable Security
Deposit Account, the name, address and wiring instructions of the financial
institution which maintains the Security Deposit Account, and the name of the
Person to contact at such financial institution) and (ii) amount of each
security deposit allocable to such Security Deposit Account.
(b)    Within ten (10) Business Days of Lender’s request therefore, a written
accounting of all security deposits of Tenants held in connection with the
Leases, including the name and identification number of the accounts in which
such security deposits are held, the name and address of the financial
institutions in which such security deposits are held and the name of the Person
to contact at such financial institution, along with any authority or release
necessary for Lender to obtain information regarding such accounts directly from
such financial institutions.
6.3.14    ERISA Matters.
(a)    As soon as reasonably possible, and in any event within thirty (30) days
after the occurrence of any ERISA Event, written notice of, and any requested
information relating to such ERISA Event.
(b)    As soon as reasonably possible after the occurrence of a Plan Termination
Event, written notice of any action that any Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto, along with a copy of any
notices received from or filed with the PBGC, the IRS or any Multiemployer Plan
with respect to such Plan Termination Event, as applicable.
(c)    As soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of any Loan Party has actual knowledge of, or with
respect to any Plan or Multiemployer Plan to which such Loan Party or any of its
ERISA Affiliates makes direct contributions has reason to believe, that any of
the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, a statement signed by a Responsible
Officer of Borrower setting forth details respecting such event or condition and
the action, if any, that the applicable Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto (and a copy of any report or
notice required to be filed with or given to PBGC by any such Loan Party or any
of its ERISA Affiliates with respect to such event or condition):
(i)    any Reportable Event with respect to a Plan, as to which the PBGC has not
by regulation or otherwise waived the requirement of Section 4043(a) of ERISA
that it be notified within thirty (30) days of the occurrence of such event
(provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA, including the failure to make on or before its
due date a required installment under Section 412(m) of the Code or Section
302(e) of ERISA, shall be a Reportable Event regardless of the issuance of any
waivers in accordance with Section 412(d) of the Code); and any request for a
waiver under Section 412(d) of the Code for any Plan;
(ii)    the distribution under Section 404(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Loan Party or any of its ERISA
Affiliates to terminate any Plan;
(iii)    the institution by the PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by Equity Owner GP, any Loan Party or any of their ERISA
Affiliates of a notice from a Multiemployer Plan that such action has been taken
by PBGC with respect to such Multiemployer Plan;
(iv)    the complete or partial withdrawal from a Multiemployer Plan by any Loan
Party or any of its ERISA Affiliates, as applicable, that results in liability
under Section 4201 or 4204 of ERISA (including the obligation to satisfy
secondary liability as a result of a purchaser default) or the receipt by any
Loan Party or any of its ERISA Affiliates, as applicable, of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;
(v)    the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Loan Party or any of its ERISA Affiliates, as applicable, to enforce
Section 515 of ERISA; and
(vi)    failure to satisfy Section 436 of the Code.
6.3.15    Audited Invitation Homes Financials. Borrower shall deliver, or cause
to be delivered, within one hundred twenty (120) days following the end of each
calendar year, commencing with the calendar year ended December 31, 2017,
audited copies of a balance sheet, statements of operations and retained
earnings, and statement of cash flows of Invitation Homes and its consolidated
subsidiaries, in each case as of the end of such calendar year, setting forth in
each case in comparative form the figures for the immediately preceding calendar
year (if any), all in reasonable detail and prepared in accordance with GAAP and
the inclusion of footnotes to the extent required by GAAP, such audited
financial statements to be accompanied by a report, prepared in accordance with
generally accepted auditing standards, of an Independent Accountant selected by
Invitation Homes (which opinion on such consolidated information shall be
without any qualification as to the scope of such audit); provided that, if at
any time such financial statements of Invitation Homes and its consolidated
subsidiaries would differ from financial statements of Sponsor and its
consolidated subsidiaries, Borrower shall be required to provide, in lieu of the
foregoing financial statements with Invitation Homes and its consolidated
subsidiaries, audited copies of such financial statements of Sponsor and its
consolidated subsidiaries, accompanied by a report of an Independent Accountant,
in each case, satisfying the foregoing requirements.
6.3.16    Other Reports. (a) Borrower shall deliver to Lender, within ten (10)
Business Days of the receipt thereof by Borrower, a copy of all material reports
prepared by Manager pursuant to the Management Agreement, including, without
limitation, the Annual Budget.
(a)    Borrower shall deliver to Lender, within ten (10) Business Days of
Lender’s request therefor, copies of any requested Property Tax, Other Charge or
insurance bills, statements or invoices received by Borrower or any Loan Party
with respect to the Properties.
(b)    Borrower shall, as soon as reasonably practicable after request by Lender
furnish or cause to be furnished to Lender in such manner and in such detail as
may be reasonably requested by Lender, such additional information, documents,
records or reports as may be reasonably requested with respect to the Properties
or the conditions or operations, financial or otherwise, of the Relevant
Parties.
6.3.17    HOA Reporting.
(a)    The Borrower shall deliver to Lender, within sixty (60) after the end of
each calendar quarter of each year, commencing with the quarter ending June 30,
2017, a report (the “Quarterly HOA Report”) containing the following information
with respect to each Applicable HOA Property, a data tape of such Applicable HOA
Property containing the following data fields: (x) the data fields set forth on
the Properties Schedule under the captions “Property ID”, “YardiCode”, “Property
Name”, “Address (Street)”, “City”, “County”, “State”, “Closest MSA”, and “Zip
Code” and (y) the HOA name and notice address, the frequency with which payments
are due to the HOA, the last HOA payment due date, the next HOA payment due
date, the amount owed on the last HOA payment due date, the amount paid on the
last HOA payment due date, the amount owed on the next HOA payment due date and
payments to the HOA for the applicable Fiscal Year, which such Quarterly HOA
Report shall be certified by a Responsible Officer of Borrower as true, correct
and complete in all material respects.
(b)    On or prior to the Closing Date, Borrower shall have delivered to Lender
the Closing Date HOA Opinions and the Closing Date OSN Certificate. Subject to
the remainder of this subsection (b), Borrower shall deliver to Lender, within
twenty (20) Business Days after June 30 and December 31 of each year commencing
with the period ending December 31, 2017, one or more legal opinions (which may
be in the form of a bring-down or date-down opinion with respect to an earlier
delivered opinion, including, without limitation, any Closing Date HOA Opinion)
from a nationally recognized law firm (or one with prominent standing in the
applicable state) specifying with respect to each state in which a Property is
located whether such state is an Applicable HOA State (as defined under clause
(a) of the definition thereof). Any opinion required to be delivered pursuant to
this Section 4.3.12(b) may be aggregated with any other opinion required to be
delivered to Lender (or Servicer on behalf of Lender) so long as all the states
in which Properties are located are included in such opinion or opinions and
such opinion or opinions specifically reference this Agreement and otherwise
meet the requirements of this Section 4.3.12(b). If, with respect to any state
in which a Property is located, (i) Borrower fails to deliver to Lender an
opinion pursuant to this Section 4.3.12(b), Lender may in its sole and absolute
discretion designate such state an Applicable HOA State by written notice to
Borrower or (ii) any opinion delivered to Lender pursuant to this Section
4.3.12(b) shall be unsatisfactory to Lender in its reasonable discretion, Lender
may request in writing that Borrower obtain a second opinion from a nationally
recognized law firm (or one with prominent standing in the applicable state) and
deliver such opinion to Lender within twenty (20) Business Days of such written
request and (1) if Borrower fails to deliver such a second opinion to Lender,
Lender may in its reasonable discretion designate such state an Applicable HOA
State by written notice to Borrower or (2) if any such second opinion delivered
to Lender shall be unsatisfactory to Lender in its sole and absolute discretion
and Lender believes in good faith that such state is an Applicable HOA State (as
defined under clause (a) of the definition thereof), Lender may designate such
state an Applicable HOA State by written notice to Borrower. In addition, if
Lender believes in good faith that any provisions for the subordination of Liens
for HOA Fees to the Lien of the Mortgages are unenforceable under the laws of an
Applicable HOA State or that such Lien for HOA Fees would be entitled to
Priority, Lender may redesignate all affected HOA Properties in such Applicable
HOA State as Applicable HOA Properties. On the Closing Date, Lender acknowledges
based on the Closing Date HOA Opinions and the Closing Date OSN Certificate
that: (i) Nevada, Illinois, Minnesota, Georgia, South Carolina and Washington
are the only Applicable HOA States and (ii) the only Applicable HOA Properties
in Nevada, Illinois, Minnesota, Georgia, South Carolina and Washington are the
Properties listed on Schedule XV. Notwithstanding the foregoing or anything
herein to the contrary, the Lender shall not be permitted to declare a state an
Applicable HOA State pursuant to this Section 4.3.12(b), if Lender or its
servicer (excluding any special servicer) has received a legal opinion from a
nationally recognized law firm (or one with prominent standing in the applicable
state or otherwise reasonably acceptable to Lender) that if delivered by
Borrower and referencing this Agreement would have resulted in such state not
being declared an Applicable HOA State.
(c)    If subsequent to the Closing Date there is consummated a securitization
of a single borrower single family residential rental financing similar to the
transactions contemplated by this Agreement and such financing contains HOA
reporting and/or HOA Opinion delivery requirements and/or HOA Funds reserve
requirements that are less burdensome to the borrower thereunder than those
required by this Agreement (including Sections 4.3.12, 4.4.11, 6.2.3, and
6.2.4), then subject to receipt by Borrower of the Required Parties’ Approval,
Lender at the request of Borrower shall amend this Agreement in a manner
consistent with such less burdensome requirements.
6.3.18    Format Of Certain Deliveries. Borrower shall deliver to Lender in
readable form the Properties Schedule, the calculation of the Debt Service
Coverage Ratio, the other information required to be delivered under Section
4.3.1(c) and Section 4.3.6 and, promptly upon request from Lender, such other
information as may be reasonably requested by Lender for the purposes of
verifying such information and calculations (collectively, the “Live Data
Files”). If the Lender determines that any of the Live Data Files are not in
readable form, the Lender shall promptly upon discovery thereof notify Borrower
and Borrower, upon receipt of such notice, Borrower shall prepare and send
replacement files to Lender. Borrower agrees to reasonably cooperate with
Lender’s efforts to load the Live Data File to its internal systems.
6.3.19    Confidential Designation Borrower shall designate all information
delivered pursuant to this Section 4.3 that is not publically available as
confidential, proprietary and non-public upon delivery to Lender or any Rating
Agency and shall indicate that such information should be treated as subject to
the confidentiality policies of such Person applicable to material non-public
information and the engagement letter agreements entered into between Sponsor
and such Person with respect to the Loan and/or Securitization, as applicable.


6.3.20    Rating Agency Information. At any time any Securities are rated by a
Rating Agency, Borrower shall provide Lender with such additional information
with respect to Borrower and the Properties as requested by each such Rating
Agency with the frequency, within the time periods and with the level of detail
specified thereby to the extent consistent with the information that is then
being provided to such NRSRO or another NRSRO in single borrower single family
residential rental financing similar to the transactions contemplated by this
Agreement.
Section 6.4    Property Covenants. Borrower shall comply with the following
covenants with respect to each Property:
6.4.6    Ownership of the Property. Borrower shall take all necessary action to
retain title to the Property and the related Collateral irrevocably in Borrower,
free and clear of any Liens other than Permitted Liens. Borrower shall warrant
and defend the title to the Property and every part thereof, subject only to
Permitted Liens, in each case against the claims of all Persons whomsoever.
6.4.7    Liens Against the Property. Borrower shall not create, incur, assume or
permit to exist any Lien on any direct or indirect interest in any Property,
except for the Permitted Liens.
6.4.8    Title Insurance for the Property. If a Title Insurance Policy or a
Title Insurance Owner’s Policy provided in the Property File with respect to the
Property initially consists of a marked or initialed binding commitment, then
Borrower shall post a copy to the Property File of a fully issued Title
Insurance Policy or Title Insurance Owner’s Policy, as applicable, for such
Property in the form and with the coverages and endorsements as provided in such
marked or initialed binding commitment within one hundred eighty (180) days
following the date hereof.
6.4.9    Deeds. If a deed provided in the Property File with respect to the
Property does not initially consist of a certified copy of the original
conforming recorded deed from the applicable recording office, then Borrower
shall post a copy such a deed to the Property File within three hundred sixty
(360) days following the date hereof.
6.4.10    Mortgage Documents. If any Mortgage Documents provided in the Property
File with respect to the Property initially consists of a copy of such Mortgage
Documents in recordable form that have been submitted by the title insurance
company for recording in the jurisdiction in which the Property is located, then
Borrower shall post a copy to the Property File of a certified or file stamped
(in each by the applicable land registry) executed original of such Mortgage
Documents within one hundred eighty (180) days following the date hereof.
6.4.11    Condition of the Property. Except if the Property has suffered a
Casualty and is in the process of being restored in accordance with Section 5.4,
Borrower shall keep and maintain in all material respects the Property in a
good, safe and habitable condition and repair and free of and clear of any
damage or waste, and from time to time make, or cause to be made, in all
material respects, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, that are necessary to comply with the
Renovation Standards and applicable Legal Requirements in all material respects.
Not later than twelve (12) months after the Property was first included in the
Collateral, Borrower shall have completed all immediate repairs, if any,
identified by Lender and notified to Borrower prior to the Property’s inclusion
in the Collateral.
6.4.12    Compliance with Legal Requirements. The Property (including the
leasing and intended use thereof) shall comply in all material respects with all
applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes and all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits, required for the legal leasing, use, occupancy, habitability
and operation of the Property, all such certifications, permits, licenses and
approvals shall be maintained in full force and effect, except as would not
reasonably be expected to have an Individual Material Adverse Effect on the
Property. Borrower shall obtain and maintain in full force and effect all
consents, approvals, orders, certifications, permits, licenses and
authorizations of, and make all filings with or notices to, any court or
Governmental Authority related to the operation, use or leasing of the Property
except where the failure to obtain would not reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property. Borrower shall
not and shall not permit any other Loan Party, any Borrower TRS, any Manager or
any other Person in occupancy of or involved with the operation, use or leasing
of the Property to commit any act or omission affording any Governmental
Authority the right of forfeiture as against the Property or any part thereof.
6.4.13    Property Taxes, Other Charges and HOA Fees. Borrower shall promptly
pay or cause to be paid all Property Taxes, Other Charges and HOA Fees now or
hereafter levied, assessed or imposed on it as the same become due and payable
and shall furnish to Lender evidence of payment of Property Taxes, Other Charges
and HOA Fees prior to the date the same shall become delinquent, and shall
promptly pay for all utility services provided to the Property as the same
become due and payable (other than any such utilities which are, pursuant to the
terms of any Lease, required to be paid by the Tenant thereunder directly to the
applicable service provider); provided that, after prior written notice to
Lender of its intention to contest any such Property Taxes, Other Charges and
HOA Fees, such Loan Party may contest by appropriate legal proceedings conducted
in good faith and with due diligence, the amount or validity of any such
Property Taxes, Other Charges and HOA Fees and, in such event, may permit the
Property Taxes, Other Charges and HOA Fees so contested to remain unpaid during
any period, including appeals, when a Loan Party is in good faith contesting the
same so long as (a) no Event of Default has occurred and remains uncured, (b)
such proceeding shall be permitted under and be conducted in accordance with all
applicable Legal Requirements, (c) no Property or other Collateral nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost, (d) the applicable Loan Party has set aside on its
books adequate reserves in accordance with GAAP, and the non-payment or
non-discharge of such Property Taxes, Other Charges and HOA Fees would not
reasonably be expected to have an Individual Material Adverse Effect on the
applicable Property, (e) enforcement of the contested Property Taxes, Other
Charges and HOA Fees is effectively stayed for the entire duration of such
contest and no Lien is imposed on any Property or other Collateral which is
reasonably expected to have an Individual Material Adverse Effect, (f) any
Property Taxes, Other Charges and HOA Fees determined to be due, together with
any interest or penalties thereon, is promptly paid as required after final
resolution of such contest, (g) to the extent such Property Taxes, Other Charges
and HOA Fees (when aggregated with all other Taxes that any Loan Party is then
contesting under this Section 4.4.8 or Section 4.1.3 and for which Borrower has
not delivered to Lender any Contest Security) exceed Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000), Borrower shall deliver to Lender
either (i) cash, or other security as may be approved by Lender, in an amount
sufficient to insure the payment of any such Property Taxes, Other Charges and
HOA Fees, together with all interest and penalties thereon or (ii) a payment and
performance bond in an amount equal to one hundred percent (100%) of the
contested amount from a surety acceptable to Lender in its reasonable
discretion, (h) failure to pay such Property Taxes, Other Charges and HOA Fees
will not subject Lender to any civil or criminal liability, (i) such contest
shall not affect the ownership, use or occupancy of any Property, and
(j) Borrower shall, upon request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (a) through (j) of this Section 4.4.8.
Notwithstanding the foregoing, Borrower shall pay any contested Property Taxes,
Other Charges and HOA Fees (or, if cash or other security has been provided,
Lender may pay over any such cash or other security held by Lender to the
claimant entitled thereto) if, in Lender’s reasonable judgment, any Property or
other Collateral (or any part thereof or interest therein) shall be in danger of
being sold, forfeited, terminated, cancelled or lost or there shall be any
danger of the Lien of any Collateral Document being primed by any related Lien.
6.4.14    Compliance with Agreements Relating to the Properties. Borrower shall
not enter into any agreement or instrument or become subject to any restriction
which would reasonably be expected to have an Individual Material Adverse Effect
on any Property. Borrower shall not default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which any Property is
bound. Borrower shall not have a material financial obligation under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument by which any Property is bound, other than obligations under the Loan
Documents. Borrower shall not, and shall cause each Borrower TRS not to, default
in any material respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any Permitted Lien with
respect to any Property. No Property nor any part thereof shall be subject to
any purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of any Tenant or other third parties.
6.4.15    Leasing. Borrower shall not enter into any Lease (including any
renewals or extensions of any existing Lease) for any Property unless such Lease
is an Eligible Lease.
6.4.16    Verification of HOA Payments. Borrower shall deliver to Lender, within
sixty (60) days after the end of each calendar quarter of each year, with
respect to each Applicable HOA Property, proof of payment of the paid HOA Fees
identified in the corresponding Quarterly HOA Report (whether in the form of
cancelled checks, receipts, ACH confirmations, confirmation of electronic
payments or other evidence of such payment reasonably satisfactory to Lender)
unless such proof of payment has previously been delivered (e.g. quarterly
prepayments) as may reflect that as of the end of such calendar quarter no other
amounts (except HOA Fees that may be contested in accordance with Section 4.4.8)
remain then due and payable by Borrower or that Borrower has prepaid or
otherwise has a positive credit balance (whether in the form of invoices,
payment coupons, account statements, assessment letters, estoppels, receipts or
other evidence reasonably satisfactory to Lender).
Article 7    

INSURANCE, CASUALTY AND CONDEMNATION
Section 7.1    Insurance.
7.1.6    Insurance Policies.
(a)    Borrower, at its sole cost and expense, shall obtain and maintain during
the entire Term, or cause to be maintained, insurance policies for Borrower and
the Properties providing at least the following coverages:
(i)    comprehensive “all risk” or special causes of loss form insurance, as is
available in the insurance market as of the Closing Date, including, but not
limited to, loss caused by any type of windstorm (including hail) on the
Properties (A) in an amount equal to one hundred percent (100%) of the “full
replacement cost”, which for purposes of this Agreement shall mean actual
replacement value of the Properties, subject to a loss limit equal to Fifty
Million and No/100 Dollars ($50,000,000) per occurrence; (B) containing an
agreed amount endorsement with respect to the Improvements and personal property
at any Property waiving all co-insurance provisions or to be written on a no
co-insurance form and (C) providing for no deductible in excess of Twenty-Five
Thousand and No/100 Dollars ($25,000) (it being understood that, so long as no
Default or Event of Default has occurred and is continuing (1) Borrower may
utilize a Five Million and No/100 Dollars ($5,000,000) aggregate deductible stop
loss subject to a Twenty-Five Thousand and No/100 Dollars ($25,000) per
occurrence deductible and a Twenty-Five Thousand and No/100 Dollars ($25,000)
maintenance deductible following the exhaustion of the aggregate, (2) the
aggregate stop loss does not contain any losses arising from named windstorm,
earthquake or flood, (3) the perils of named windstorm or flood shall be
permitted to have a per occurrence deductible of ten percent (10%) of the total
insurable value of the Properties subject to a loss (with a minimum deductible
of Two Hundred Fifty Thousand and No/100 Dollars ($250,000) per occurrence for
any and all locations), (4) the peril of earth movement including but not
limited to earthquake shall be permitted to have a per occurrence deductible of
ten percent (10%) of the total insurable value of the Properties subject to a
loss (with a minimum deductible of Two Hundred Fifty Thousand and No/100 Dollars
($250,000) per occurrence for any and all locations) and (5) the peril of “other
wind and hail” shall be permitted to have a per occurrence deductible of ten
percent (10%) of the total insurable value of the Properties subject to a loss
(with a minimum deductible of Two Hundred Fifty Thousand and No/100 Dollars
($250,000) per occurrence for any and all locations)). In addition, Borrower
shall obtain (x) if any portion of a Property is currently or at any time in the
future located in a federally designated “special flood hazard area”, flood
hazard insurance in an amount equal to the maximum amount of such insurance
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as
each may be amended, plus excess amounts as Lender shall require, (y) named
storm insurance in an amount equal to or greater than Twenty-Five Million and
No/100 Dollars ($25,000,000) in all states other than Florida and One Hundred
Sixty Million and No/100 Dollars ($160,000,000) in Florida, provided that such
coverage amount shall be increased if a higher coverage amount is indicated (and
may be decreased if lower coverage amount is indicated) based upon a storm risk
analysis on a 475 year event Probable Maximum Loss (PML) or Scenario Expected
Limit (SEL) (such analysis to be secured by the applicable Borrower utilizing a
third-party engineering firm qualified to perform such storm risk analysis using
the most current RMS software, or its equivalent, to include consideration of
storm surge, if applicable and loss amplification, at the expense of the
applicable Borrower at least two times per year or more frequently as may
reasonably be requested by Lender and shared with Lender presented by the
Properties located in areas prone to named storm activity); and (z) earthquake
insurance in an amount equal to or greater than Thirty-Five Million and No/100
Dollars ($35,000,000) in all states other than California and Washington and
Seventy Million and No/100 Dollars ($70,000,000) in California and Washington,
provided that such coverage amount shall be increased if a higher coverage
amount is indicated (and may be decreased if lower coverage amount is indicated)
based upon a seismic risk analysis on a 475 year event Probable Maximum Loss
(PML) or Scenario Expected Limit (SEL) (such analysis to be secured by the
applicable Borrower utilizing a third-party engineering firm qualified to
perform such seismic risk analysis using the most current RMS software, or its
equivalent, to include consideration of loss amplification, at the expense of
the applicable Borrower at least two times per year or more frequently as may
reasonably be requested by Lender and shared with Lender presented by the
Properties located in areas prone to seismic activity); provided that the
insurance pursuant to subclauses (x), (y) and (z) hereof shall be on terms
consistent with the comprehensive all risk insurance policy required under this
Section 5.1.1(a)(i); provided, however, that with respect to any HOA Property
for which an HOA Policy is maintained and which sustains a loss covered by the
insurance policies described above, subject to the deductibles described above,
the all risk comprehensive insurance policies shall (1) cover the “walls-in”
improvements and betterments and actual loss of rents sustained with respect to
any covered loss at such HOA Property, (2) in the event that the insurance
proceeds of the HOA Policy are inadequate to pay for the expected cost of the
Restoration of such HOA Property, cover the balance of the expected cost of the
Restoration by either (A) covering any special assessments that the HOA levies
to fully restore property damaged due to a covered loss or (B) in the event that
the HOA cannot or does not complete Restoration of an HOA Property damaged due
to a covered loss, paying for the greater of (I) the actual cash value of the
HOA Property, inclusive of the “walls-out” portion of the building in which the
HOA Property is located or (II) the Allocated Loan Amount of such HOA Property,
unless in either case such HOA Property is sold “as-is” before Restoration is
completed, in either case minus any proceeds actually received by Borrower from
any sale of such HOA Property before Restoration is completed, which sale
proceeds shall be treated as Net Proceeds and applied to prepay the Allocated
Loan Amount of such HOA Property in accordance with Section 5.4.
(ii)    business income or rental loss insurance, written on an “Actual Loss
Sustained Basis” (A) with loss payable to Lender for the benefit of Lenders; (B)
covering all risks required to be covered by the insurance provided for in
Section 5.1.1(a)(i), (ii), (iv) and (viii); (C) in an amount equal to one
hundred percent (100%) of the aggregate projected net income from the operation
of the Properties covering a period of at least twelve (12) months; and (D)
containing an extended period of indemnity endorsement which provides that after
the physical loss to the Improvements and personal property at a Property has
been repaired, the continued loss of income will be insured until such income
either returns to the same level it was at prior to the loss, or the expiration
of ninety (90) days from the date that the applicable Property is repaired or
replaced and operations are resumed, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period. The amount of such
business income or rental loss insurance shall be determined prior to the
Closing Date and at least once each year thereafter based on Borrower’
reasonable estimate of the net income from each Property for the succeeding
twelve (12) month period. All proceeds payable to Lender pursuant to this
subsection shall be held by Lender and shall be applied in Lender’s sole
discretion to (x) the Obligations or (y) Operating Expenses approved by Lender
in its sole discretion; provided, however, that nothing herein contained shall
be deemed to relieve Borrower of their obligation to pay the Obligations on the
respective dates of payment provided for in this Agreement and the other Loan
Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;
(iii)    at all times during which structural construction, repairs or
renovations are being made with respect to any Property, and only if each of the
property coverage form and the liability insurance coverage form does not
otherwise apply, (A) owner’s contingent or protective liability insurance,
otherwise known as Owner Contractor’s Protective Liability (or its equivalent),
covering claims not covered by or under the terms or provisions of the above
mentioned commercial general liability insurance policy, (B) the insurance
provided for in Section 5.1.1(a) written in a so-called builder’s risk completed
value form including coverage for all insurable hard and soft costs of
construction (x) on a non-reporting basis, (y) against all risks insured against
pursuant to Section 5.1.1(a)(i), (iii), (iv) and (viii), (z) including
permission to occupy such Property and (C) with an agreed amount endorsement
waiving co-insurance provisions;
(iv)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about any
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than One Million and No/100 Dollars ($1,000,000.00)
per occurrence; Two Million and No/100 Dollars ($2,000,000.00) in the aggregate
“per location” and overall $20,000,000.00 in the aggregate; (B) to continue at
not less than the aforesaid limit until required to be changed by Lender in
writing by reason of changed economic conditions making such protection
inadequate and (C) to cover at least the following hazards: (1) premises and
operations; (2) products and completed operations on an “if any” basis;
(3) independent contractors; (4) blanket contractual liability for all insured
contracts and (5) contractual liability covering the indemnities contained in
any Loan Document to the extent the same is available;
(v)    automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
One Million and No/100 Dollars ($1,000,000.00);
(vi)    if applicable, worker’s compensation subject to the worker’s
compensation laws of the applicable state, and employer’s liability in amounts
reasonably acceptable to Lender;
(vii)    umbrella and excess liability insurance in an amount not less than
Fifty Million and No/100 Dollars ($50,000,000.00) per occurrence and in the
aggregate on terms consistent with the commercial general liability insurance
policy required under Section 5.1.1(a)(iv), and including employer liability and
automobile liability, if required; and
(viii)    upon sixty (60) days’ written notice, such other reasonable insurance,
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for properties similar to the Properties located in or around
the region in which Properties are located.
(b)    All insurance provided for in Section 5.1.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”) and shall be placed per the requirements of Lender as to form and
substance, including insurance companies, amounts, deductibles, loss payees and
insureds and evidence that the Properties are specifically covered by such
policies. Certificates of insurance evidencing the Policies shall be delivered
to Lender on the Closing Date with respect to the current Policies in place on
the Closing Date. Not less than fifteen (15) days prior to the expiration dates
of the Policies theretofore furnished to Lender, certificates of insurance
evidencing the Policies (and, upon the written request of Lender, copies of such
Policies) accompanied by evidence satisfactory to Lender of payment of the
premiums then due thereunder (the “Insurance Premiums”), shall be delivered by
Borrower to Lender.
(c)    Any blanket insurance Policy shall otherwise provide the same protection
as would a separate Policy insuring only the Properties in compliance with the
provisions of Section 5.1.1(a) (any such blanket policy, an “Acceptable Blanket
Policy”).
(d)    All Policies of insurance provided for or contemplated by
Section 5.1.1(a), except for the Policy referenced in Section 5.1.1(a)(v), shall
name Borrower as the insured and Lender and its successors and/or assigns as
mortgagee and loss payee, as its interests may appear, and in the case of
property damage, boiler and machinery, windstorm, flood and earthquake
insurance, shall contain a so-called New York standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender unless below the threshold for Borrower to handle such claim
without Lender intervention as provided in Section 5.2. Additionally, if
Borrower obtains property insurance coverage in addition to or in excess of that
required by Section 5.1.1(a)(i), then such insurance policies shall also contain
a so-called New York standard non-contributing mortgagee clause in favor of
Lender providing that the loss thereunder shall be payable to Lender.
(e)    All Policies of insurance provided for in Section 5.1.1(a), except for
the Policies referenced in Section 5.1.1(a)(vi), shall contain clauses or
endorsements to the effect that:
(i)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;
(ii)    the Policy shall not be canceled without at least thirty (30) days’
written notice to Lender and any other party named therein as an additional
insured (other than in the case of non-payment in which case only ten days prior
notice, or the shortest time allowed by applicable Legal Requirement (whichever
is longer), will be required) and shall not be materially changed (other than to
increase the coverage provided thereby) without such a thirty (30) day notice;
(iii)    Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder; and
(iv)    the issuers thereof shall give notice to Lender if a Policy has not been
renewed ten (10) days prior to its expiration; and
(f)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Properties, including the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate and all
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and until paid shall be secured by the Collateral Documents and shall
bear interest at the Default Rate.
(g)    In the event of foreclosure of the pledge of the Equity Interests of
Borrower pursuant to Borrower Security Agreement the Policies shall remain in
full force and effect. In the event of foreclosure of a Mortgage, or other
transfer of title to a Property or Properties in extinguishment in whole or in
part of the Debt all right, title and interest of Borrower in and to the
Policies that are not blanket Policies then in force concerning such Property or
Properties and all proceeds payable thereunder shall thereupon vest in the
purchaser at such foreclosure or Lender or other transferee in the event of such
other transfer of title.
7.1.7    Insurance Company. All Policies required pursuant to Section 5.1.1
shall (a) be issued by financially sound and responsible insurance companies
authorized to do business in the states where the applicable Properties are
located and having a rating of “A3” or better by Moody’s or, if Moody’s does not
provide a rating of an applicable insurance company, a rating of “A-” or better
by S&P or Fitch, provided, however, that if Borrower elects to have its
insurance coverage provided by a syndicate of insurers, then, if such syndicate
consists of five (5) or more members, (i) at least sixty percent (60%) of the
insurance coverage (or seventy-five percent (75%) if such syndicate consists of
four (4) or fewer members) and one hundred (100%) of the first layer of such
insurance coverage shall be provided by insurance companies having a rating of
“A3” or better by Moody’s or, if Moody’s does not provide a rating of an
applicable insurance company, a rating of “A-” or better by S&P or Fitch and
(ii) the remaining forty percent (40%) of the insurance coverage (or the
remaining twenty-five percent (25%) if such syndicate consists of four (4) or
fewer members) shall be provided by insurance companies having a rating of
“Baa2” by Moody’s or, if Moody’s does not provide a rating of an applicable
insurance company, a rating of “BBB” or better by S&P or Fitch; (b) with respect
to all property insurance policies, name Lender and its successors and/or
assigns as their interest may appear; (c) with respect to all property insurance
policies and rental loss and/or business interruption insurance policies,
contain a Lender’s Loss Payable Endorsement, or their equivalents, naming Lender
as the person to whom all payments made by such insurance company shall be paid;
(d) with respect to all liability policies, name Lender and its successors
and/or assigns as an additional insured; (e) contain a waiver of subrogation
against Lender; (f) contain such provisions as Lender deems reasonably necessary
or desirable to protect its interest including endorsements providing that
(i) neither Borrower, Lender nor any other party shall be a co-insurer under
said Policies, (ii) Lender shall receive at least thirty (30) days prior written
notice of any modification, reduction or cancellation, and (iii) for a
deductible per loss of an amount not more than that which is customarily
maintained by prudent owners of properties with a standard of operation and
maintenance comparable to and in the general vicinity of the Properties, but in
no event in excess of an amount reasonably acceptable to Lender; and (g) be
satisfactory in form and substance to Lender and shall be approved by Lender as
to amounts, form, risk coverage, deductibles, loss payees and insureds. In
addition to the insurance coverages described in Section 5.1.1, Borrower shall
obtain such other insurance as may from time to time be reasonably required by
Lender in order to protect its interests. Certified copies of the Policies shall
be delivered to Lender at the address below (or to such other address or Person
as Lender shall designate from time to time by notice to Borrower) on the date
hereof with respect to the current Policies and within fifteen (15) days prior
to effective date thereof with respect to all renewal Policies:
Wells Fargo Bank, National Association
2010 Corporate Ridge, Suite 1000
McLean, Virginia 22102
with a copy to:
Midland Loan Services, a PNC Real Estate Business
PO Box 25965
Shawnee Mission, KS 66225-5965


Borrower shall pay the Insurance Premiums annually in advance as the same become
due and payable and shall furnish to Lender evidence of the renewal of each of
the Policies with receipts for the payment of the Insurance Premiums or other
evidence of such payment reasonably satisfactory to Lender (provided, however,
that Borrower shall not be required to pay such Insurance Premiums nor furnish
such evidence of payment to Lender in the event that the amounts required to pay
such Insurance Premiums have been deposited into the Insurance Account pursuant
to Section 6.3). Within thirty (30) days after request by Lender, Borrower shall
obtain such increases in the amounts of coverage required hereunder as may be
reasonably requested by Lender, taking into consideration changes in the value
of money over time, changes in liability laws, changes in prudent customs and
practices.
7.1.8    Special Insurance Reserve. Notwithstanding anything in this Section 5.1
to the contrary, Borrower shall be permitted to obtain and maintain insurance
policies with deductibles in excess of the amounts specified in this Section
5.1, so long as Borrower shall have deposited into and maintains at all times in
the Special Insurance Reserve Account an amount equal to the difference between
such higher deductible and the applicable deductible specified in this Section
5.1 (such amount, the “Excess Deductible”).
Section 7.2    Casualty. If one or more Properties are damaged or destroyed in
whole or in part by fire or other casualty (a “Casualty”) and either (i) the
aggregate loss amount is or is reasonably expected to exceed $25,000, or (ii)
any damaged Property is or is reasonably expected to be rendered uninhabitable
for more than thirty (30) days as a result of the Casualty, then (A) the
Borrower is required to file proof of loss under the applicable Policy or
Policies and (B) the Borrower shall give prompt notice of the Casualty to the
Lender. Lender may, but shall not be obligated to make proof of loss if not made
promptly by Borrower. In addition, Lender may participate in any settlement
discussions with any insurance companies (and shall approve any final
settlement) (x) if an Event of Default is continuing or (y) with respect to any
Casualty in which the Net Proceeds or the costs of completing the Restoration
are reasonably expected to be equal to or greater than the Casualty Threshold
Amount and Borrower shall deliver to Lender all instruments required by Lender
to permit such participation. Any Insurance Proceeds in connection with any
Casualty (whether or not Lender elects to settle and adjust the claim or
Borrower settles such claim) shall be due and payable solely to Lender and held
by Lender in accordance with the terms of this Agreement. If Borrower or any
party other than Lender receives any Insurance Proceeds or Condemnation
Proceeds, Borrower shall immediately deliver such proceeds to Lender and shall
endorse, and cause all such third parties to endorse, check payable therefor to
the order of Lender. Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to endorse any such check payable to
the order of Lender. Borrower hereby releases Lender from any and all liability
with respect to the settlement and adjustment by Lender of any claims in respect
of any Casualty. Solely with respect to any HOA Property for which an HOA
provides one or more property insurance policies that covers a Casualty (each an
“HOA Policy”), the following additional provisions shall apply: (1) Borrower
shall first make, or request the HOA to make, a claim with respect to any such
Casualty under such HOA Policy or HOA Policies, (2) to the extent Borrower has
any right to participate in any settlement discussions with insurance companies
or approve any final settlement under the HOA Policies and the loss is greater
than $25,000, Lender shall have the right to participate in any settlement
discussions with any such insurance companies and to approve any final
settlement to the same extent it has such rights as described above with respect
to Borrower’s Policies, (3) to the extent permitted under the HOA Policies, any
insurance proceeds of the HOA Policies that relate to such Casualty shall be
handled and directed in the same manner as Insurance Proceeds, and (4) in the
event that insurance proceeds payable with respect to such Casualty under the
HOA Policies are insufficient to pay the expected costs of completing the
Restoration, Borrower shall make a claim under its insurance policies maintained
in accordance with Section 5.1.1.
Section 7.3    Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of all
or any portion of a Property and shall deliver to Lender copies of any and all
papers served in connection with such proceedings. Lender may participate in any
such proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings which is reasonably expected to involve an Award
of an amount greater than the Casualty Threshold Amount. Notwithstanding any
taking by any public or quasi-public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Condemnation Proceeds
shall have been actually received and applied by Lender, after the deduction of
expenses of collection, to the reduction or discharge of the Debt. If Borrower
or any party other than Lender receives any Condemnation Proceeds, Borrower
shall immediately deliver such proceeds to Lender and shall endorse, and cause
all such third parties to endorse, a check payable therefore to the order of
Lender. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note. Net Proceeds from a
Condemnation shall be applied as follows:
(a)    If a partial Condemnation of a Property does not interfere with the use
of such Property as a residential rental property, then the Net Proceeds paid by
the condemning authority shall be applied to the prepayment of the Debt in
accordance with Section 2.4.3(c).
(b)    If a partial Condemnation of a Property does interfere with the use of
such Property as a residential rental property or if there occurs a complete
Condemnation of a Property (each, a “Fully Condemned Property”), then (i) if no
Event of Default shall have occurred and be continuing and, within thirty (30)
days of the date of the occurrence of such Condemnation, Borrower delivers to
Lender a written undertaking to substitute the Fully Condemned Property with a
Substitute Property in accordance with the requirements of Section 2.7, then (A)
if Net Proceeds are paid by the condemning authority directly to Borrower
subsequent to such substitution, such Net Proceeds may be retained by Borrower
(for the avoidance of doubt, Net Proceeds received by Borrower prior to such
substitution shall be immediately paid to Lender as required by Section 5.2),
(B) if Net Proceeds are paid by the condemning authority to Lender, such Net
Proceeds will be disbursed by Lender to Borrower upon the consummation of such
substitution and (C) Borrower shall provide a Substitute Property within ten
(10) Business Days of the date of such undertaking in accordance with the
requirements of Section 2.7 and (ii) if an Event of Default shall have occurred
and be continuing or Borrower fails to deliver such an undertaking to Lender,
then (A) Lender may retain any Net Proceeds received by it, (B) Borrower shall
immediately deliver to Lender any Net Proceeds paid to Borrower, (C) Net
Proceeds shall be applied to the prepayment of the Debt in accordance with
Section 2.4.3(c) and (D) Borrower shall prepay the Loan in an amount equal to
the positive difference between such Net Proceeds and the Allocated Loan Amount
for the Fully Condemned Property, together with all interest and other amounts
required to be paid in connection therewith under Section 2.4.5 (collectively,
the “Fully Condemned Property Prepayment Amounts”). Following Borrower’s written
request after either (1) the substitution of a Substitute Property for such
Fully Condemned Property in accordance with the conditions set forth above or
(2) receipt by Lender of the Net Proceeds and payment by Borrower of the Fully
Condemned Property Prepayment Amounts, Lender shall release the Fully Condemned
Property from the applicable Mortgage Documents and related Lien, provided, that
(x) Borrower has delivered to Lender a draft release (and, in the event the
Mortgage and the Assignment of Leases and Rents applicable to the Fully
Condemned Property encumbers other Property(ies) in addition to the Fully
Condemned Property, such release shall be a partial release that relates only to
the Fully Condemned Property and does not affect the Liens and security
interests encumbering or on the other Property(ies)) in form and substance
appropriate for the jurisdiction in which such Fully Condemned Property is
located and shall contain standard provisions protecting the rights of Lender
and (y) Borrower shall pay all costs, taxes and expenses associated with such
release (including, without limitation, cost to file and record the release and
Lender’s reasonable attorneys’ fees).
Section 7.4    Restoration. The following provisions shall apply in connection
with the Restoration of any Property or Properties affected by a Casualty:
(a)    If the Net Proceeds reasonably expected to be received in connection with
any single Casualty event is less than the Casualty Threshold Amount, then, (i)
if no Event of Default shall have occurred and be continuing and, within sixty
(60) days of the date of the occurrence of such Casualty, Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration of the affected Properties in
accordance with the terms of this Agreement, then (A) if Net Proceeds are paid
by the insurance company directly to Borrower subsequent to delivering such
undertaking, such Net Proceeds may be retained by Borrower (for the avoidance of
doubt, Net Proceeds received by Borrower prior to delivering such undertaking
shall be immediately paid to Lender as required by Section 5.2), (B) if Net
Proceeds are paid by the insurance company to Lender, such Net Proceeds will be
disbursed by Lender to Borrower and (C) Borrower shall conduct the Restoration
of the affected Properties in accordance with the terms of Section 5.4(c) and
(ii) if an Event of Default shall have occurred and be continuing or Borrower
fails to deliver such an undertaking to Lender, then (A) Lender may retain any
Net Proceeds received by it, (B) Borrower shall immediately deliver to Lender
any Net Proceeds paid to Borrower as required by Section 5.2, (C) such Net
Proceeds shall be applied to the prepayment of the Debt in accordance with
Section 2.4.3(c), (D) Borrower shall prepay the Loan in an amount equal to the
positive difference between such Net Proceeds and the Allocated Loan Amount for
the affected Properties, together with all interest and other amounts required
to be paid in connection therewith under Section 2.4.5, and (E) following
Borrower’s written request and receipt by Lender of the Net Proceeds and payment
by Borrower of the amounts set forth in clause (D) above, Lender shall release
the affected Properties from the applicable Mortgage Documents and related
Liens, provided, that (x) Borrower has delivered to Lender draft releases (and,
in the event any of the Mortgages and the Assignments of Leases and Rents
applicable to any of the affected Properties encumber other Property(ies) in
addition to the affected Properties, such release shall be a partial release
that relates only to the affected Property(ies) and does not affect the Liens
and security interests encumbering or on the other Property(ies)) in form and
substance appropriate for the jurisdiction in which such affected Properties are
located and shall contain standard provisions protecting the rights of Lender
and (y) Borrower shall pay all costs, taxes and expenses associated with such
release (including, without limitation, cost to file and record the release and
Lender’s reasonable attorneys’ fees).
(b)    If the Net Proceeds reasonably expected to be received in connection with
any single Casualty event is greater than the Casualty Threshold Amount, then,
(i) if no Event of Default shall have occurred and be continuing and, within
sixty (60) days of the date of the occurrence of such Casualty, Borrower
delivers to Lender a written undertaking to expeditiously commence and to
satisfactorily complete with due diligence the Restoration of the affected
Properties in accordance with the terms of this Agreement, then (A) Borrower
shall immediately deliver to Lender any Net Proceeds paid to Borrower as
required by Section 5.2 and (B) Borrower shall conduct the Restoration of the
affected Properties in accordance with the terms of and subject to the
conditions of Section 5.4(d) and (ii) if an Event of Default shall have occurred
and be continuing or Borrower fails to deliver such an undertaking to Lender,
then (A) Lender may retain any Net Proceeds received by it, (B) Borrower shall
immediately deliver to Lender any Net Proceeds paid to Borrower as required by
Section 5.2, (C) such Net Proceeds shall be applied to the prepayment of the
Debt in accordance with Section 2.4.3(c), (D) Borrower shall prepay the Loan in
an amount equal to the positive difference between such Net Proceeds and the
Allocated Loan Amount for the affected Properties, together with all interest
and other amounts required to be paid in connection therewith under Section
2.4.5, and (E) following Borrower’s written request and receipt by Lender of the
Net Proceeds and payment by Borrower of the amounts set forth in clause (D)
above, Lender shall release the affected Properties from the applicable Mortgage
Documents and related Liens, provided, that (x) Borrower has delivered to Lender
draft releases (and, in the event any of the Mortgages and the Assignments of
Leases and Rents applicable to any of the affected Properties encumber other
Property(ies) in addition to the affected Properties, such release shall be a
partial release that relates only to the affected Property(ies) and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such affected Properties are located and shall contain standard provisions
protecting the rights of Lender and (y) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees).
(c)    If Borrower elects to undertake the Restoration of a Property or
Properties pursuant to Section 5.4(a), (i) Borrower shall commence the
Restoration as soon as reasonably practicable (but in no event later than ninety
(90) days after such Casualty occurs) and shall diligently pursue the same to
satisfactory completion; (ii) Borrower shall cause the affected Property and the
use thereof after the Restoration to be in compliance with and permitted under
all applicable Legal Requirements and such Property, after Restoration, shall be
of the same character as prior to such damage or destruction; (iii) the
Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements and
the Renovation Standards and (iv) Borrower shall deliver, or cause to be
delivered, to Lender a signed detailed budget approved in writing by Borrower’s
architect or engineer stating the entire cost of completing the Restoration,
which budget shall be reasonably acceptable to Lender.
(d)    If Borrower elects to undertake the Restoration of a Property or
Properties pursuant to Section 5.4(b), the following provisions shall apply:
(i)    the Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Lender that the following conditions are met: (i) Borrower
shall commence the Restoration as soon as reasonably practicable (but in no
event later than ninety (90) days after such Casualty occurs) and shall
diligently pursue the same to satisfactory completion; (ii) Lender shall be
satisfied that any operating deficits, including all scheduled payments of
principal and interest under the Note, which will be incurred with respect to
the Properties as a result of the occurrence of the Casualty, whichever the case
may be, will be covered out of (1) the Net Proceeds, (2) the insurance coverage
referred to in Section 5.1.1(a)(ii), if applicable, or (3) by other funds of
Borrower; (iii) Lender shall be satisfied that the Restoration will be completed
on or before the earliest to occur of (1) the date six (6) months prior to the
Stated Maturity Date, (2) the earliest date required for such completion under
the terms of any Lease, (3) such time as may be required under applicable Legal
Requirements or (4) six (6) months prior to the expiration of the insurance
coverage referred to in Section 5.1.1(a)(ii); (iv) Borrower shall cause the
affected Property and the use thereof after the Restoration to be in compliance
with and permitted under all applicable Legal Requirements and such Property,
after Restoration, shall be of the same character as prior to such damage or
destruction; (v) the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements and the Renovation Standards; (vi) Borrower shall deliver, or cause
to be delivered, to Lender a signed detailed budget approved in writing by
Borrower’s architect or engineer stating the entire cost of completing the
Restoration, which budget shall be reasonably acceptable to Lender and (vii) the
Net Proceeds together with any cash or cash equivalent deposited by Borrower
with Lender are sufficient in Lender’s discretion to cover the cost of the
Restoration.
(ii)    The Net Proceeds shall be held by Lender in the Casualty and
Condemnation Account and, until disbursed in accordance with the provisions of
this Section 5.4(d), shall constitute additional security for the Debt and other
obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Properties which have been fully bonded to the satisfaction of Lender and
discharged of record or in the alternative fully insured to the satisfaction of
Lender by the title company issuing the Title Insurance Policy.
(iii)    All plans and specifications required in connection with the
Restoration shall be subject to the prior approval of Lender and an independent
consulting engineer selected by Lender (the “Casualty Consultant”). Lender shall
have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration. The identity
of the contractors, subcontractors and materialmen engaged in the Restoration,
as well as the contracts under which they have been engaged, shall be subject to
the approval of Lender and the Casualty Consultant. All costs and expenses
incurred by Lender in connection with recovering, holding and advancing the Net
Proceeds for the Restoration including, without limitation, reasonable
attorneys’ fees and disbursements and the Casualty Consultant’s fees and
disbursements, shall be paid by Borrower.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.4(d), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 5.4(d) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of the Restoration have been paid in full or will be paid in full
out of the Casualty Retainage; provided, however, that Lender will release the
portion of the Casualty Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which (x) the Casualty Consultant certifies to Lender that such contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of such contractor’s,
subcontractor’s or materialman’s contract, (y) the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and (z) Lender receives an endorsement to the Title Insurance Policy insuring
the continued priority of the Lien of the Mortgage and evidence of payment of
any premium payable for such endorsement. If required by Lender, the release of
any such portion of the Casualty Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender (for deposit into the Casualty and Condemnation
Account) before any further disbursement of the Net Proceeds shall be made. The
Net Proceeds Deficiency deposited with Lender shall be deposited by Lender into
the Casualty and Condemnation Account and shall be disbursed for costs actually
incurred in connection with the Restoration on the same conditions applicable to
the disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 5.4(d) shall constitute additional security for the Obligations.
(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(d), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.
(e)    All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with any Restoration including, without limitation, reasonable
attorneys’ fees and disbursements, shall be paid by Borrower.
(f)    Notwithstanding anything to the contrary set forth in this Agreement,
including the provisions of Section 5.3 or Section 5.4, if the Loan is included
in a REMIC Trust and, immediately following a release of any portion of the Lien
of a Mortgage following a Casualty or Condemnation of a Property (but taking
into account any proposed Restoration of the remaining portion of such
Property), the ratio of the unpaid principal balance of the Loan to the value of
the remaining Properties is greater than one hundred twenty-five percent (125%)
(such value to be determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust; and which shall exclude the value
of personal property (other than fixtures) or going concern value, if any), the
Outstanding Principal Balance must be paid down (by application of the Net
Proceeds or Award, as applicable, or if such amounts are not sufficient, by
Borrower) by a “qualified amount” as that term is defined in the IRS Revenue
Procedure 2010-30, as the same may be amended, replaced, supplemented or
modified from time to time, unless Lender receives an opinion of counsel that if
such amount is not paid, the applicable Securitization will not fail to maintain
its status as a REMIC Trust as a result of the related release of such portion
of the Lien of such Mortgage. If and to the extent the preceding sentence
applies, only such amount of the net Award or net Insurance Proceeds (as
applicable), if any, in excess of the amount required to pay down the principal
balance of the Loan may be released for purposes of Restoration or released to
Borrower as otherwise expressly provided in Section 5.3 or Section 5.4.
Article 8    

CASH MANAGEMENT AND RESERVE FUNDS
Section 8.1    Cash Management Arrangements.
8.1.6    Rent Deposit Account and Collection Account. Borrower shall establish
and maintain one or more trust accounts for the purpose of collecting Rents
(each, a “Rent Deposit Account”) at a local bank selected by Borrower and
reasonably approved by Lender which shall be an Eligible Institution (the “Rent
Deposit Bank”). The Rent Deposit Accounts shall be subject to a Property Account
Control Agreement and Borrower and Manager shall have access to and may make
withdrawals from any Rent Deposit Account for the sole purpose of making refunds
of partial payments of Rents to preserve rights of eviction (as provided below)
until the occurrence of an Event of Default, after which Lender may exercise
sole control and dominion over each Rent Deposit Account and neither Borrower
nor Manager shall have the right of withdrawal from or access to the Rent
Deposit Accounts; provided that, for the avoidance of doubt, no Property Account
Control Agreement shall be required with respect to Security Deposit Accounts.
Borrower shall cause all Rents which are paid to or received by Borrower or
Manager to be deposited into a Rent Deposit Account or the Collection Account,
provided that all Rents are deposited into the Collection Account within three
(3) Business Days after receipt thereof by Borrower or Manager. Borrower shall
(or instruct Manager to) cause all funds on deposit in a Rent Deposit Account to
be deposited into the Collection Account every third (3rd) Business Day (or more
frequently in Borrower’s discretion), provided, that so long as no Event of
Default exists, Borrower may cause Rent Deposit Bank to retain a reasonable
amount of funds in the Rent Deposit Accounts (the “Rent Deposit Account Retained
Amount”) with respect to anticipated overdrafts, charge-backs and refunds of
partial payments of Rents to preserve rights of eviction, provided in no event
shall the Rent Deposit Account Retained Amount exceed two and one-half percent
(2.5%) of the total Rents deposited into the Rent Deposit Accounts during the
immediately prior calendar month. Borrower shall cause any Rents which are paid
to Borrower or Manager via wire or other electronic means to be deposited
directly into a Rent Deposit Account or the Collection Account and, without
limitation of the foregoing, Borrower shall notify and advise each current and
future Tenant to send all payments of Rent pursuant to an instruction letter in
the form of Exhibit D attached hereto (a “Tenant Direction Letter”). Without the
consent of Lender, neither Borrower nor Manager shall terminate, amend, revoke
or modify any Tenant Direction Letter in any manner whatsoever, or direct or
cause any Tenant to pay any amount in any manner other than as provided in the
related Tenant Direction Letter. In the event of any Transfer of any Property,
Borrower shall (or shall cause the Manager or the closing title company or
escrow agent, as applicable, to) deposit directly into the Collection Account
the Net Transfer Proceeds for allocation in accordance with the terms of this
Agreement. In addition, Borrower shall, and shall cause Manager to, deposit any
other Collections received by or on behalf of Borrower directly into the
Collection Account within three (3) Business Days following receipt thereof.
Without in any way limiting the foregoing, any Rents and other Collections
received by Borrower or Manager shall be deemed to be collateral for the
Obligations and shall be held in trust for the benefit, and as the property, of
Lender, and such amounts shall not be commingled with any other funds or
property of Borrower or Manager. Lender may also establish subaccounts of the
Collection Account which shall at all times be Eligible Accounts (and may be
ledger or book entry accounts and not actual accounts) (such subaccounts are
referred to herein as “Accounts”). The Collection Account and all other Accounts
shall be subject to the Blocked Account Control Agreement and shall be under the
sole control and dominion of Lender, and Borrower shall have no right of
withdrawal therefrom. Neither Borrower nor Manager shall have the right of
withdrawal with respect to the Collection Account or any Accounts except with
the prior written consent of Lender, and neither Borrower, Manager, nor any
Person claiming on or behalf of or through Borrower or Manager shall have any
right or authority to give instructions with respect to the Collection Account
or the Accounts. Borrower acknowledges and agrees that Collection Account Bank
shall comply with (i) the instructions originated by Lender with respect to the
disposition of funds in the Collection Account and the Accounts without the
further consent of Borrower or Manager or any other Person and (ii) all
“entitlement orders” (as defined in Section 8-102(a)(8) of the UCC) and
instructions originated by Lender directing the transfer or redemption of any
financial asset relating to the Collection Account or any Account without
further consent by Borrower or any other Person. The Collection Account and each
Account is and shall be treated either as a “securities account”, as such term
is defined in Section 8-501(a) of the UCC, or a “deposit account”, as defined in
Section 9-102(a)(29) of the UCC. Borrower shall not further pledge, assign or
grant any security interest in the Rent Deposit Accounts or the monies deposited
therein or permit any lien or encumbrance to attach thereto, or any levy to be
made thereon, or any UCC-1 financing statements, except those naming Lender as
the secured party, to be filed with respect thereto. Borrower shall indemnify
Lender and hold Lender harmless from and against any and all actions, suits,
claims, demands, liabilities, losses, damages, obligations and costs and
expenses (including litigation costs and reasonable attorneys’ fees and
expenses) arising from or in any way connected with the Rent Deposit Accounts
and/or the related Property Account Control Agreement (unless arising from the
gross negligence or willful misconduct of Lender) or the performance of the
obligations for which the Rent Deposit Accounts were established.
8.1.7    Investment of Funds in Collection Account, Accounts, and Rent Deposit
Account . Sums on deposit in the Collection Account and the Accounts may be
invested in Permitted Investments. Lender shall have the right to direct
Collection Account Bank to invest sums on deposit in the Collection Account and
the Accounts in Permitted Investments. The Collection Account shall be assigned
the federal tax identification number of Borrower. Sums on deposit in the Rent
Deposit Accounts shall not be invested in Permitted Investments and shall be
held solely in cash. The amount of actual losses sustained on a liquidation of a
Permitted Investment in the Collection Account or an Account shall be deposited
into the Collection Account or the applicable Account, as applicable, by
Borrower no later than one (1) Business Day following such liquidation. Borrower
shall be responsible for payment of any federal, state or local income or other
tax applicable to income earned from Permitted Investments.
8.1.8    Borrower’s Operating Account. Borrower shall establish and maintain an
account (the “Borrower’s Operating Account”) at a local bank selected by
Borrower and reasonably approved by Lender which shall be an Eligible
Institution. Borrower may also establish and maintain subaccounts of Borrower’s
Operating Account (which may be ledger or book entry accounts and not actual
accounts). Borrower’s Operating Account (and any subaccounts thereof) shall be
subject to a Property Account Control Agreement in which Borrower and Manager
shall have access to and may make withdrawals from Borrower’s Operating Account
until the occurrence of an Event of Default, after which Lender may exercise
sole control and dominion over Borrower’s Operating Account (and any subaccounts
thereof) and neither Borrower nor Manager shall have the right of withdrawal
from or access to Borrower’s Operating Account (and any subaccounts thereof).
8.1.9    General. Borrower shall pay for all expenses of opening and maintaining
the Collection Account (and the Accounts) and the Property Accounts. There are
no other accounts maintained by Borrower or Manager or any other Person other
than the Rent Deposit Accounts and the Collection Account into which Rents or
any other Collections shall be deposited. So long as the Debt is outstanding,
Borrower shall not (and shall not permit Manager or any other Person to) open
any other account for the deposit of Rents or any other Collections.
Section 8.2    Tax Funds; HOA Funds.
8.2.6    Deposits of Tax Funds. Borrower shall deposit with Lender (i) on the
Closing Date, an amount equal to $3,994,575 and (ii) on each Monthly Payment
Date, an amount equal to one-twelfth of the Property Taxes that Lender estimates
will be payable during the next ensuing twelve (12) months, in order to
accumulate sufficient funds to pay all such Property Taxes prior to their
respective due dates, which amounts shall be transferred into an Account (the
“Tax Account”). Amounts deposited from time to time into the Tax Account
pursuant to this Section 6.2.1 are referred to herein as the “Tax Funds”. If at
any time Lender reasonably determines that the Tax Funds will not be sufficient
to pay the Property Taxes, Lender shall notify Borrower of such determination
and, commencing with the first Monthly Payment Date following Borrower’s receipt
of such written notice, the monthly deposits for Property Taxes shall be
increased by the amount that Lender estimates is sufficient to make up the
deficiency at least ten (10) days prior to the respective due dates for the
Property Taxes; provided, that if Borrower receives notice of any deficiency
after the date that is ten (10) days prior to the date that Property Taxes are
due, Borrower will deposit with or on behalf of Lender such amount within one
(1) Business Day after its receipt of such notice.
8.2.7    Release of Tax Funds. Provided no Event of Default is continuing,
Lender shall apply Tax Funds in the Tax Account to reimburse Borrower for
payments of Property Taxes made by Borrower after delivery by Borrower to Lender
of evidence of such payment reasonably acceptable to Lender. If the amount of
the Tax Funds shall exceed the amounts due for Property Taxes, Lender shall, in
its sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax Funds. Any Tax Funds remaining in the Tax
Account after the Obligations have been paid in full shall be returned to
Borrower. Provided no Default or Event of Default exists, the Tax Funds reserved
for any Property will be released upon a permitted sale and release of such
Property in accordance with the terms hereof.
6.2.3    Deposits of HOA Funds. Borrower shall deposit with Lender on the
Closing Date, an amount equal to the HOA Fees that Lender estimates will be
payable with respect to all Applicable HOA Properties during the next ensuing
twelve (12) months (initially, $143,666) which amounts shall be transferred into
a subaccount established at the Collection Account Bank to hold such funds (the
“HOA Subaccount”). Amounts deposited from time to time into the HOA Subaccount
pursuant to this Section 6.2.3 are referred to herein as the “HOA Funds”. If at
any time Lender reasonably determines that the HOA Funds will not be sufficient
to pay the HOA Fees for the Applicable HOA Properties for the next ensuing
twelve (12) months, Lender shall notify Borrower of such determination and,
within thirty (30) days following Borrower’s receipt of such written notice,
Borrower shall deposit with Lender for transfer into the HOA Subaccount an
amount that Lender estimates is sufficient to make up the deficiency.


6.2.4    Release of HOA Funds. If at any time Lender believes in good faith that
HOA Fees due and payable to an HOA for any HOA Property have become delinquent,
Lender shall in its sole and absolute discretion apply the HOA Funds to pay such
HOA Fees. If the amount of the HOA Funds shall exceed the HOA Fees that Lender
estimates will be payable with respect to all Applicable HOA Properties during
the next ensuing twelve (12) months, Lender shall, in its sole discretion,
return any excess to Borrower or credit such excess against future payments to
be made to the HOA Funds. Any HOA Funds remaining in the HOA Subaccount after
the Obligations have been paid in full shall be returned to Borrower. Provided
no Default or Event of Default exists, the HOA Funds reserved for any Applicable
HOA Property shall be released upon a permitted sale and release of such
Property in accordance with the terms hereof.


Section 8.3    Insurance Funds.
8.3.6    Deposits of Insurance Funds. Borrower shall deposit with or on behalf
of Lender on each Monthly Payment Date, an amount equal to one-twelfth of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof, in order to
accumulate sufficient funds to pay all such Insurance Premiums prior to the
expiration of the Policies, which amounts shall be transferred into an Account
established at the Collection Account Bank to hold such funds (the “Insurance
Account”). Amounts deposited from time to time into the Insurance Account
pursuant to this Section 6.3.1 are referred to herein as the “Insurance Funds”.
If at any time Lender reasonably determines that the Insurance Funds will not be
sufficient to pay the Insurance Premiums, Lender shall notify Borrower of such
determination and the monthly deposits for Insurance Premiums shall be increased
by the amount that Lender estimates is sufficient to make up the deficiency at
least thirty (30) days prior to expiration of the Policies.
8.3.7    Release of Insurance Funds. Provided no Event of Default is continuing,
Lender shall apply Insurance Funds in the Insurance Account to timely pay, or
reimburse Borrower for payments of, Insurance Premiums. If the amount of the
Insurance Funds shall exceed the amounts due for Insurance Premiums, Lender
shall, in its sole discretion, return any excess to Borrower or credit such
excess against future payments to be made to the Insurance Funds. Any Insurance
Funds remaining in the Insurance Account after the Obligations have been paid in
full shall be returned to Borrower. Provided no Default or Event of Default
exists, the Insurance Funds reserved for any Property will be released upon a
permitted sale and release of such Property in accordance with the terms hereof.
8.3.8    Acceptable Blanket Policy. Notwithstanding anything to the contrary
contained in Section 6.3.1, in the event that an Acceptable Blanket Policy is in
effect with respect to the Policies required pursuant to Section 5.1.1, deposits
into the Insurance Account required for Insurance Premiums pursuant to Section
6.3.1 shall be suspended to the extent that Insurance Premiums relate to such
Acceptable Blanket Policy; provided that, in the event Borrower fails to comply
with any provision of Section 5.1.1, Lender may, in its sole discretion, require
deposits into the Insurance Account for Insurance Premiums pursuant to Section
6.3.1 notwithstanding the existence of an Acceptable Blanket Policy with respect
to the Properties until such time (if any) when Lender, in its sole discretion,
agrees to again suspend such requirement. As of the date hereof, an Acceptable
Blanket Policy is in effect with respect to the Policies required as of the
Closing Date pursuant to Section 5.1.1.
Section 8.4    Capital Expenditure Funds.
8.4.6    Deposits of Capital Expenditure Funds. Borrower shall deposit with or
on behalf of Lender on each Monthly Payment Date, an amount equal to one-twelfth
of the product of (i) $750 multiplied by (ii) the number of Properties to which
the Loan is applicable, in order to accumulate sufficient funds, for annual
Capital Expenditures, which amounts shall be transferred into an Account (the
“Capital Expenditure Account”). Amounts deposited from time to time into the
Capital Expenditure Account pursuant to this Section 6.4.1 are referred to
herein as the “Capital Expenditure Funds”. So long as no Event of Default has
occurred and is continuing, Borrower may request that Lender perform an analysis
to determine the adequacy of the Capital Expenditure Funds. Lender may, in its
sole discretion, perform such analysis to determine the adequacy of the Capital
Expenditure Funds and potentially make such adjustments to the amount required
to be funded by Borrower as Lender may reasonably require based on the overall
age and condition of the Properties and other relevant metrics with respect to
the Properties (excluding, for the avoidance of doubt, general market conditions
to the extent not disproportionately affecting the Properties). If, in its sole
discretion, Lender concludes that to the reserves on deposit are adequate to
maintain the Properties, Lender may suspend Borrower’s obligation to make
additional deposits to the Capital Expenditure Account; provided that, at any
time following any such suspension, Lender may reinstate Borrower’s obligation
to make the deposits contemplated in the first sentence of this Section 6.4.1.
8.4.7    Release of Capital Expenditure Funds. Provided no Event of Default is
continuing, Lender shall disburse Capital Expenditure Funds out of the Capital
Expenditure Account to reimburse Borrower for Capital Expenditures actually paid
for by Borrower, provided that: (i) such disbursement is for Approved Capital
Expenditures in an amount equal to or greater than, in the aggregate,
Twenty-Five Thousand and No/100 Dollars ($25,000), (ii) the request for
disbursement is accompanied by (A) an Officer’s Certificate from Borrower
(1) stating that the expenditures to be reimbursed by the requested disbursement
are Approved Capital Expenditures, and a description thereof, and aggregates to
an amount equal to or greater than Twenty-Five Thousand and No/100 Dollars
($25,000), (2) stating that all Approved Capital Expenditures to be reimbursed
by the requested disbursement have been completed (or completed to the extent of
the requested disbursement) in a good and workmanlike manner and in accordance
with all applicable Legal Requirements and the Renovation Standards and,
(3) stating that the Approved Capital Expenditures to be reimbursed from the
disbursement in question have not been the subject of a previous disbursement
have been paid for by Borrower and (iii) for any individual expenditure greater
than Twenty Five Thousand and No/100 Dollars ($25,000), Borrower has delivered
to Lender copies of any invoices, bills or statements related to such Approved
Capital Expenditures that are requested by Lender. For the avoidance of doubt,
Borrower shall not be entitled to receive a distribution of Capital Expenditure
Funds for expenses related to the refurbishment or repair of a Property to the
extent that Borrower has been or will be entitled to reimbursement for such
expenses from a Tenant’s security deposit.
Section 8.5    Special Insurance Reserve Account.
8.5.6    Deposit of Special Insurance Reserve Funds. If pursuant to Section
5.1.3 Borrower elects maintain insurance policies with deductibles in excess of
the amounts required by Section 5.1.1, Borrower shall deposit into and maintain
in an Account (the “Special Insurance Reserve Account”) an aggregate amount
equal to the difference between deductibles in respect of insurance policies
maintained by Borrower that are in excess of the levels required by Section
5.1.1. Amounts deposited from time to time into the Special Insurance Reserve
Account pursuant to this Section 6.5 are referred to herein as the “Special
Insurance Reserve Funds”.
8.5.7    Release of Special Insurance Reserve Funds. Provided no Event of
Default is continuing, in the event of a Casualty, Lender shall disburse to
Borrower Special Insurance Reserve Funds in the amount of the applicable Excess
Deductible within five (5) Business Days of receipt by Lender of written request
therefor by Borrower; provided that if Borrower continues to maintain insurance
policies with Excess Deductibles, then no disbursement shall be made to the
extent such disbursement would result in the Special Insurance Reserve Funds on
deposit in the Special Insurance Reserve Account to be less than the aggregate
amount of the Excess Deductibles.
Section 8.6    Casualty and Condemnation Account. Borrower shall pay, or cause
to be paid, to Lender all Insurance Proceeds or Awards due to any Casualty or
Condemnation in accordance with the provisions of Section 5.2 and Section 5.3,
which amounts shall be transferred into an Account (the “Casualty and
Condemnation Account”). Amounts deposited from time to time into the Casualty
and Condemnation Account pursuant to this Section 6.6 are referred to herein as
the “Casualty and Condemnation Funds”. All Casualty and Condemnation Funds shall
be held, disbursed and/or applied in accordance with the provisions of Section
5.3 or Section 5.4, as applicable.
Section 8.7    Cash Collateral Reserve.
8.7.6    Cash Collateral Account. If a Trigger Period shall be continuing, all
Available Cash (after payment of the Monthly Budgeted Amount and any Approved
Extraordinary Operating Expenses in accordance with Section 6.8.1) shall be paid
to Lender, which amounts shall be transferred by Lender into an Account (the
“Cash Collateral Account”) to be held by Lender as cash collateral for the Debt.
Amounts on deposit from time to time in the Cash Collateral Account pursuant to
this Section 6.7 are referred to as the “Cash Collateral Funds”. Lender shall
have the right, but not the obligation, at any time during the continuance of an
Event of Default, in its sole and absolute discretion to apply any and all Cash
Collateral Funds then on deposit in the Cash Collateral Account to the Debt, in
such order and in such manner as Lender shall elect in its sole and absolute
discretion, including to make a Low DSCR Cure Prepayment or Low Debt Yield Cure
Prepayment (together with the applicable Yield Maintenance Premium, if any,
applicable thereto) or any other amounts due hereunder.
8.7.7    Withdrawal of Cash Collateral Funds. Provided no Default or an Event of
Default hereunder is continuing and there is an amount exceeding Five Million
Dollars ($5,000,000) on deposit in the Cash Collateral Account (the “Cash
Collateral Floor”), Lender shall make disbursements from the Cash Collateral
Account of Cash Collateral Funds in excess of the Cash Collateral Floor to pay
costs and expenses in connection with the ownership, management and/or operation
of the Properties to the extent such amounts are not otherwise paid pursuant to
Section 6.8.1 or by Manager pursuant to the Management Agreement for the
following items: (i) Operating Expenses including Management Fees (subject to
discretionary Operating Expenses being within a five percent (5%) variation of
an Approved Annual Budget), (ii) emergency repairs and/or life-safety items
(including applicable Capital Expenditures for such purpose), (iii) Capital
Expenditures set forth in an Approved Annual Budget (subject to a five percent
(5%) variation for Capital Expenditures in such Approved Annual Budget), (iv)
legal, audit and accounting costs associated with the Properties or Borrower,
excluding legal fees incurred in connection with the enforcement of Borrower’s,
rights pursuant to the Loan Documents, (v) payment of Debt Service on the Loan,
(vi) voluntary or mandatory prepayment of the Loan (together with any applicable
Yield Maintenance Premium), including, without limitation, any Low DSCR Cure
Prepayment or Low Debt Yield Cure Prepayment, and (vii) expenses and shortfalls
relating to Restoration; provided that no disbursements shall be made from the
Cash Collateral Account for any of the Operating Expenses or Capital
Expenditures described in the foregoing clauses (i) through (iv) to the extent
amounts for such Operating Expenses or Capital Expenditures have been
distributed to Borrower from the Collection Account under Section 6.8.1(i)(B),
or may be distributed to Borrower from the Tax Account, the Insurance Account or
the Capital Expenditure Account, as applicable.
8.7.8    Release of Cash Collateral Funds. Provided no Trigger Period is
continuing as of two (2) consecutive Calculation Dates, Lender shall release
Cash Collateral Funds in the Cash Collateral Account to Borrower; provided, that
in the event of a Low DSCR Cure Prepayment or Low Debt Yield Cure Prepayment,
Lender shall release Cash Collateral Funds in the Cash Collateral Account to
Borrower within one (1) Business Day of the date of such Low DSCR Cure
Prepayment or Low Debt Yield Cure Prepayment.
Section 8.8    Property Cash Flow Allocation.
8.8.6    Order of Priority of Funds in Collection Account. On each Monthly
Payment Date during the Term, except during the continuance of an Event of
Default, Collections on deposit in the Collection Account on such day shall be
applied on such Monthly Payment Date in the following order of priority:
(a)    first, to the applicable Security Deposit Account, the amount of any
security deposits that have been deposited into the Collection Account by
Borrower during the calendar month ending immediately prior to such Monthly
Payment Date, as set forth in a written notice from Borrower to Lender delivered
pursuant to Section 4.3.8;
(b)    second, to the Tax Account, to make the required payments of Tax Funds as
required under Section 6.2;
(c)    third, to the Insurance Account, to make any required payments of
Insurance Funds as required under Section 6.3;
(d)    fourth, to Lender, funds sufficient to pay (A) first, the Monthly Debt
Service Payment Amount, applied (1) first, to the payment of interest then due
and payable on Component A and (2) second, to the payment of interest then due
and payable on Component B and (B) then, the regular monthly certificate
administrator fee (deemed to be $6,575 per month) and the regular monthly
trustee fee (deemed to be $250 per month) under the Servicing Agreement;
(e)    fifth, to the Manager, management fees payable for the calendar month
ending immediately prior to such Monthly Payment Date, but not in excess of six
percent (6%) of gross Rents collected during such calendar month;
(f)    sixth, to the Capital Expenditure Account, to make the required payments
of Capital Expenditure Funds as required under Section 6.4;
(g)    seventh, to Lender, any other fees, costs, expenses (including Trust Fund
Expenses) or indemnities then due or payable under this Agreement or any other
Loan Document;
(h)    eighth, to Lender the amount of any mandatory prepayment of the
Outstanding Principal Balance pursuant to Sections 2.4.3 then due and payable
and all other amounts payable in connection therewith, such amounts to be
applied in the manner set forth in Section 2.4.5(d); and
(i)    ninth, all amounts remaining after payment of the amounts set forth in
clauses (a) through (h) above (the “Available Cash”) either:
(A)    if, as of a Monthly Payment Date, no Low DSCR Period or Low Debt Yield
Period is continuing, any remaining amounts to Borrower’s Operating Account; and
(B)    if, as of a Monthly Payment Date, a Low DSCR Period or Low Debt Yield
Period is continuing:
(1)    first, to Borrower’s Operating Account, funds in an amount equal to the
Monthly Budgeted Amount;
(2)    second, to Borrower’s Operating Account, payments for Approved
Extraordinary Operating Expenses, if any; and
(3)    third, to the Cash Collateral Account to be held or disbursed in
accordance with Section 6.7.
8.8.7    Application During Event of Default. Notwithstanding anything to the
contrary contained herein (including this Article 6), upon the occurrence and
during the continuance of an Event of Default, Lender, at its option, may apply
any Collections then in the possession of Lender, Servicer or the Collection
Account Bank (including any Reserve Funds on deposit in the Accounts) or any
Property Account Bank to the payment of the Debt in such order, proportion and
priority as Lender may determine in its sole and absolute discretion. Lender’s
right to withdraw and apply any of the foregoing funds shall be in addition to
all other rights and remedies provided to Lender under the Loan Documents.
8.8.8    Annual Budget. Prior to the date hereof, Borrower has submitted and
Lender has approved an Annual Budget for the 2017 calendar year (the “Approved
Initial Budget”). Borrower shall submit to Lender by November 1 of each year the
Annual Budget relating to the Properties for the succeeding Fiscal Year. During
the continuance of a Trigger Period, Lender shall have the right to approve each
Annual Budget (which approval shall not be unreasonably conditioned, delayed or
withheld so long as no Event of Default is continuing). An Annual Budget
approved by Lender during a Trigger Period or any Annual Budget submitted prior
to the commencement of a Trigger Period, shall each hereinafter be referred to
as an “Approved Annual Budget”. In the event of a Transfer of any Property the
Approved Annual Budget shall be reduced as reasonably determined by Lender in
consultation with Borrower in order to reflect the removal of such Property and
the Operating Expenses associated therewith; provided that no such reduction
shall be made in the event such Transfer is made in connection with a
Substitution. If Lender has the right to approve an Annual Budget pursuant to
this Section 6.8.3, neither Borrower nor Manager shall change or modify the
Annual Budget that has been approved by Lender without the prior written consent
of Lender (which consent shall not be unreasonably withheld, conditioned or
delayed so long as no Event of Default is continuing). The “Monthly Budgeted
Amount” for each Monthly Payment Date shall mean the monthly amount set forth in
the Approved Annual Budget for Operating Expenses and Capital Expenditures for
the Interest Period related to such Monthly Payment Date. If during any Trigger
Period, Borrower has submitted an Annual Budget and such Annual Budget has not
been approved prior to the commencement of the calendar year to which such
budget relates then the previous Approved Annual Budget shall continue to be
deemed to be the Approved Annual Budget for that calendar year, except that the
line item for Capital Expenditures shall not exceed the Capital Expenditures set
forth in the Approved Initial Budget.
8.8.9    Extraordinary Operating Expenses. During any Low DSCR Period or Low
Debt Yield Period, in the event that Borrower incurs or is required to incur an
extraordinary operating expense not set forth in the Approved Annual Budget
relating to the Properties (each an “Extraordinary Operating Expense”), then
Borrower shall promptly deliver to Lender a reasonably detailed explanation of
such proposed Extraordinary Operating Expense for Lender’s approval. Any
Extraordinary Operating Expense approved by Lender is referred to herein as an
“Approved Extraordinary Operating Expense”. Any Funds distributed to Borrower
for the payment of Approved Extraordinary Operating Expenses pursuant to Section
6.8.1 shall be used by Borrower only to pay for such Approved Extraordinary
Operating Expenses or reimburse Borrower for such Approved Extraordinary
Operating Expenses, as applicable.
Section 8.9    Security Interest in Reserve Funds. As security for payment of
the Debt and the performance by Borrower of all other terms, conditions and
provisions of the Loan Documents, Borrower hereby pledges and assigns to Lender,
and grants to Lender a security interest in, all Borrower’s right, title and
interest in and to all (collectively, the “Account Collateral”) (i) Collections,
(ii) any and all Permitted Investments, (iii) in and to all payments to, cash,
checks, drafts, letters of credit, certificates and instruments from time to
time held in the Property Accounts, the Collection Account and/or Accounts
(collectively, the “Cash Management Accounts”), (iv) all interest, dividends,
cash, instruments, investment property and other property from time to time
received, receivable or otherwise payable in respect of, or in exchange for, any
or all of the foregoing, and (v) to the extent not covered by clauses (i), (ii),
(iii) or (iv) above, all “proceeds” (as defined under the UCC) of any or all of
the foregoing. Borrower hereby grants to Lender a continuing security interest
in, and agrees to hold in trust for the benefit of Lender, all Rents and other
Collections in its possession prior to the (x) payment of such Collections to
Lender or (y) deposit of such Collections into a Rent Deposit Account or
Collection Account, as applicable. Borrower shall not, without obtaining the
prior written consent of Lender, further pledge, assign or grant any security
interest in any Cash Management Account, or permit any Lien to attach thereto,
or any levy to be made thereon, or any UCC Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto. This
Agreement is, among other things, intended by the parties to be a security
agreement for purposes of the UCC. Upon the occurrence and during the
continuance of an Event of Default, Lender may apply any sums in any Cash
Management Account in any order and in any manner as Lender shall elect in
Lender’s discretion without seeking the appointment of a receiver and without
adversely affecting the rights of Lender to foreclose the Lien of any Mortgage
Documents, Borrower Security Agreement or exercise its other rights under any
other Loan Documents. Provided no Event of Default exists, all interest which
accrues on the funds in the Collection Account or any Account (other than the
Tax Account and the Insurance Account) shall accrue for the benefit of Borrower
and shall be taxable to Borrower and shall be added to and disbursed in the same
manner and under the same conditions as the principal sum on which said interest
accrued. Upon repayment in full of the Debt, all remaining funds in the
Collection Account and the Accounts, if any, shall be promptly disbursed to
Borrower.
Section 8.10    Eligibility Reserve Account.
8.10.6    Deposit of Eligibility Funds. If Borrower shall be required to make a
prepayment in respect of any Property pursuant to Section 2.4.3(a) (other than
in the case of any Property that constitutes a Disqualified Property due to the
occurrence of a Voluntary Action in respect thereof), Borrower shall have an
option to deposit into an Account (the “Eligibility Reserve Account”) an amount
equal to one hundred percent (100%) of the Allocated Loan Amount for any such
Property (“Eligibility Funds”), provided that Borrower provides Lender with
written notice of any such Eligibility Funds and, no later than the due date for
the prepayment required under Section 2.4.3(a), delivers such Eligibility Funds
with Lender for deposit to the Eligibility Reserve Account.
8.10.7    Release of Eligibility Funds. Provided no Default or Event of Default
exists, Lender shall disburse the Eligibility Funds with respect to a Property
to Borrower upon (i) the sale of such Property and payment in full of the
applicable Release Amount, (ii) upon such Property becoming an Eligible Property
or (iii) upon the substitution of the applicable Disqualified Property with a
Substitute Property in accordance with the conditions of Section 2.7.
Section 8.11    Release of Reserve Funds Generally. Notwithstanding anything to
the contrary contained in this Article 6, disbursements of Reserve Funds to
Borrower shall only occur on the Reserve Release Date after receipt by Lender of
a Reserve Release Request from Borrower not less than five (5) Business Days
prior to such date; provided, that if the amount of Reserves to be released to
Borrower on any Reserve Release Date is less than the Minimum Disbursement
Amount, then such Reserves shall continue to be maintained in the Reserve
Accounts until the next Reserve Release Date on which an amount equal to or
greater than the Minimum Disbursement Amount is available for disbursement or
until the payment in full of the Obligations.
Article 9    

PERMITTED TRANSFERS
Section 9.1    Permitted Transfers. Notwithstanding anything to the contrary
contained in Section 4.2.3 but subject to compliance with Section 7.2 and, as
applicable, Lender’s determination made pursuant to Section 7.3 that all
conditions precedent thereto have been satisfied, the following Transfers
(herein, the “Permitted Transfers”) shall be permitted hereunder without
Lender’s consent:
(a)    an Eligible Lease entered into in accordance with the Loan Documents;
(b)    a Permitted Lien or any other Lien expressly permitted under the terms of
the Loan Documents;
(c)    a Transfer of a Property in compliance with Section 2.4.3(a), 2.5, 2.6 or
4.1.23;
(d)    a Substitution in compliance with Section 2.7;
(e)    except to the extent the following results in a Sponsor Change of
Control, (i) the Transfer of any direct or indirect legal or beneficial
interests in Sponsor or any Sponsor Parent Entity or (ii) a Sponsor Corporate
Transaction;
(f)    a Transfer of any direct or indirect interest in Borrower or any other
Loan Party (other than any direct interest in Borrower or any other Loan Party
which constitutes a portion of the Collateral but including, for the avoidance
of doubt, a Transfer that would result in a Sponsor Change of Control); provided
that, as determined by Lender in its sole discretion (including with respect to
the approval of any Qualified Transferee, Qualified Manager and/or Replacement
Management Agreement, as applicable), the following conditions precedent are
satisfied:
(i)    Lender shall receive notice of any Transfer described in this Section
7.1(f) not less than thirty (30) days prior to the proposed Transfer Date and
Borrower shall pay to Lender the Fannie Mae Review Fee concurrently therewith;
(ii)    after giving effect to such Transfer, a Qualified Transferee (A) shall
own not less than fifty-one percent (51%) of the direct or indirect legal and
beneficial interests in Borrower and the other Loan Parties and (B) shall
continue to Control (directly or indirectly) Borrower, each other Loan Party and
each SPC Party;
(iii)    each of Borrower, Equity Owner GP, Equity Owner, Borrower GP and each
SPC Party shall each continue to be a Special Purpose Bankruptcy Remote Entity;
(iv)    after giving effect to such Transfer (A) Borrower GP shall remain the
sole general partner of Borrower owning not less than one percent (1.0%) of the
partnership interest in Borrower, (B) Equity Owner shall remain the sole limited
partner of Borrower and the sole member of Borrower GP, (C) Equity Owner GP
shall remain the sole general partner of Equity Owner owning not less than one
percent (1.0%) of the partnership interest in Equity Owner and (D) Borrower
shall remain the sole member of any Borrower TRS;
(v)    the Properties shall continue to be managed by Existing Manager or by a
Qualified Manager pursuant to a Replacement Management Agreement;
(vi)    (A) no pledge or other encumbrance of any direct interests in any
Restricted Pledge Party (other than pledges securing the Obligations pursuant to
the Collateral Documents) shall be permitted, except that a pledge of the direct
ownership interests in the most upper-tier Restricted Pledge Party shall be
permitted if such pledge directly or indirectly secures indebtedness that is
also directly or indirectly secured by substantial assets other than the
Collateral, and (B) no Restricted Pledge Party shall issue preferred equity that
has the characteristics of mezzanine debt (such as a fixed maturity date,
regular payments of interest, a fixed rate of return and rights of the equity
holder to demand repayment of its investment); and
(vii)    Borrower shall have paid to Lender the Fannie Mae Transfer Fee.
(g)    a Transfer by Sponsor or one of its Subsidiaries of less than a 50%
indirect interest in Borrower or any other Loan Party (other than any such
interest in Borrower or any other Loan Party which constitutes a portion of the
Collateral); provided that, as determined by Lender in its sole discretion
(including with respect to the approval of any Qualified Manager and/or
Replacement Management Agreement, as applicable), the following conditions
precedent are satisfied:
(i)    Lender shall receive notice of any Transfer described in this Section
7.1(g) not less than thirty (30) days prior to the proposed Transfer Date and
Borrower shall pay to Lender the Fannie Mae Review Fee concurrently therewith;
(ii)    after giving effect to such Transfer and all prior Transfers, Sponsor
(A) shall own not less than fifty-one percent (51%) of the direct or indirect
legal and beneficial interests in Borrower and the other Loan Parties and (B)
shall continue to Control (directly or indirectly) Borrower, each other Loan
Party and each SPC Party;
(iii)    each of Borrower, Equity Owner GP, Equity Owner, Borrower GP and each
SPC Party shall each continue to be a Special Purpose Bankruptcy Remote Entity;
(iv)    after giving effect to such Transfer (A) Borrower GP shall remain the
sole general partner of Borrower owning not less than one percent (1.0%) of the
partnership interest in Borrower, (B) Equity Owner shall remain the sole limited
partner of Borrower and the sole member of Borrower GP, (C) Equity Owner GP
shall remain the sole general partner of Equity Owner owning not less than one
percent (1.0%) of the partnership interest in Equity Owner and (D) Borrower
shall remain the sole member of any Borrower TRS;
(v)    the Properties shall continue to be managed by Existing Manager or by a
Qualified Manager pursuant to a Replacement Management Agreement; and
(vi)    (A) no pledge or other encumbrance of any direct interests in any
Restricted Pledge Party (other than pledges securing the Obligations pursuant to
the Collateral Documents) shall be permitted, except that a pledge of the direct
ownership interests in the most upper-tier Restricted Pledge Party shall be
permitted if such pledge directly or indirectly secures indebtedness that is
also directly or indirectly secured by substantial assets other than the
Collateral, and (B) no Restricted Pledge Party shall issue preferred equity that
has the characteristics of mezzanine debt (such as a fixed maturity date,
regular payments of interest, a fixed rate of return and rights of the equity
holder to demand repayment of its investment).


(h)    Following a Permitted Transfer, if Existing Sponsor or if, immediately
prior to such Permitted Transfer, Sponsor is a Qualified Transferee as a result
of a prior Permitted Transfer as contemplated in the definition of Sponsor (any
such Sponsor, a “Subsequent Sponsor”), such Subsequent Sponsor no longer owns a
majority of the direct or indirect interest in Borrower or the Properties,
Existing Sponsor or Subsequent Sponsor, as applicable, shall be released from
the Sponsor Guaranty or replacement guaranty, as applicable, for all liability
accruing after the date of such Transfer; provided, that the Qualified
Transferee in respect of such Permitted Transfer shall execute and deliver to
Lender a replacement guaranty in substantially the same form and substance as
the Sponsor Guaranty covering all liability accruing from and after the date of
such Transfer (but not any which may have accrued prior thereto).
(i)    Upon a Qualified Transferee executing a replacement guaranty pursuant to
Section 7.1(h), such Qualified Transferee (and not Existing Sponsor or the
applicable Subsequent Sponsor, as the case may be) shall be the Sponsor for all
purposes of this Agreement and the other Loan Documents. Without limiting the
foregoing, such Qualified Transferee shall be solely responsible for complying
with the Sponsor Financial Covenant and the reporting obligations applicable to
Existing Sponsor or Subsequent Sponsor, as applicable (and not Existing Sponsor
or the applicable Subsequent Sponsor, as the case may be) as are set forth in
Section 4.3.1(d)(v) and Section 4.3.10.
(j)    Following a Permitted Transfer, if Existing Parent or if, immediately
prior to such Permitted Transfer, Parent is a Qualified Transferee as a result
of a prior Permitted Transfer as contemplated in the definition of Parent (any
such Parent, a “Subsequent Parent”), such Subsequent Parent no longer owns a
majority of the direct or indirect interest in Borrower or the Properties,
Existing Parent or Subsequent Parent, as applicable, shall be released from the
Parent Guaranty or replacement guaranty, as applicable, for all liability
accruing after the date of such Transfer; provided, that the Qualified
Transferee in respect of such Permitted Transfer shall execute and deliver to
Lender a replacement guaranty in substantially the same form and substance as
the Parent Guaranty covering all liability accruing from and after the date of
such Transfer (but not any which may have accrued prior thereto). Upon a
Qualified Transferee executing a replacement guaranty pursuant to this Section
7.1(j), such Qualified Transferee (and not Existing Parent or the applicable
Subsequent Parent, as the case may be) shall be the Parent for all purposes of
this Agreement and the other Loan Documents.
Section 9.2    Deliverables; Cost and Expenses.
(a)    Borrower shall furnish or cause to be furnished to Lender in such manner
and in such detail as may be requested by Lender such information, documents,
records or reports as may be requested by Lender in connection with evaluating
whether such Transfer satisfies the conditions set forth in Section 7.1, and in
any event, shall provide Lender with the following:
(i)    in connection with any proposed Transfers under Section 7.1(f) or Section
7.1(g), copies of all organizational documents and all transaction documents
relating to any Transfer, including, any certificates, financial statements and
underwriting documentation;
(ii)    in connection with any proposed Transfers under Section 7.1(f) or
Section 7.1(g), involving a Qualified Transferee, additional collateral,
guaranties or other credit support to mitigate any risks concerning the proposed
Qualified Transferee and any amendments to the Loan Documents to delete or
modify any specially negotiated terms or provisions granted for the exclusive
benefit of the original Relevant Parties and the amount of any Reserve Funds
required to be deposited;
(iii)    if, in connection with any proposed Transfers under Section 7.1(f) or
Section 7.1(g), more than forty-nine percent (49%) of the direct or indirect
interest in Borrower, any Loan Party or any SPC Party is owned by any Person and
its Affiliates that owned less than forty-nine percent (49%) of the direct or
indirect interest in Borrower, any other Loan Party or any SPC Party prior to
such Transfer, Borrower shall deliver (or cause to be delivered) to Lender a
substantive non-consolidation opinion in form and substance reasonably
satisfactory to Lender and satisfactory to each Rating Agency;
(iv)    to the extent a transferee shall own ten percent (10%) or more of the
direct or indirect ownership interests in Borrower immediately following such
transfer (provided such transferee owned less than ten percent (10%) of the
direct or indirect ownership interests in Borrower as of the Closing Date),
Borrower shall deliver (and Borrower shall be responsible for any reasonable out
of pocket costs and expenses in connection therewith), customary searches
reasonably requested by Lender in writing (including credit, judgment, lien,
litigation, bankruptcy, criminal and watch list) reasonably acceptable to Lender
with respect to such transferee.
(b)    Borrower shall pay all costs and expenses of Lender in connection with
any Transfer, whether or not such Transfer is deemed to be a Permitted Transfer,
including, without limitation, all fees and expenses of Lender’s counsel,
whether internal or outside, and the cost of any required counsel opinions
related to REMIC or other securitization or tax issues and any Rating Agency
fees.
Section 9.3    Lender Determination Lender shall review each of the conditions
required to be satisfied in connection with any proposed Transfers under Section
7.1(f) or Section 7.1(g) and shall determine whether each such condition is
satisfied by, among other things, reviewing the deliveries to be provided by
Borrower pursuant to Section 7.2. Lender shall provide written notice to
Borrower prior to the proposed date of consummation of such Transfer as to its
determination, which shall be conclusive and binding on Borrower.
Article 10    

DEFAULTS
Section 10.1    Events of Default. Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):
(i)    if (A) the Obligations are not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest or principal due under the Note
is not paid in full on the applicable Monthly Payment Date, (C) any prepayment
of principal due under this Agreement or the Note is not paid when due or
(D) the Yield Maintenance Premium is not paid when due,
(ii)    if any deposit to the Reserve Funds is not made on the required deposit
date therefor;
(iii)    if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clauses (i) and
(ii)) is not paid in full when due and payable in accordance with the provisions
of the applicable Loan Document, with such failure continuing for ten (10)
Business Days after Lender delivers written notice thereof to Borrower;
(iv)    if the Policies are not (A) delivered to Lender within five (5) days of
Lender’s written request and (B) kept in full force and effect, each in
accordance with the terms and conditions hereof;
(v)    a Transfer other than a Permitted Transfer occurs without the prior
written consent of Lender; provided that for purposes of this clause (v), the
term “Transfer” shall not include any Lease or Lien on a Property;
(vi)    if any certification, representation or warranty made by a Relevant
Party herein or any other Loan Document, other than a Property Representation,
or in any report, certificate, financial statement or other instrument,
agreement or document furnished to Lender shall have been false or misleading in
any material and adverse respect as of the date such representation or warranty
was made; provided, however, if any untrue certification, representation or
warranty made after the Closing Date is susceptible of being cured, Borrower
shall have the right to cure such certification, representation or warranty
within thirty (30) days after receipt of notice from Lender;
(vii)    if any Relevant Party shall make an assignment for the benefit of
creditors;
(viii)    if a receiver, liquidator or trustee shall be appointed for any
Relevant Party or any SPC Party or if Borrower, any Relevant Party or any SPC
Party shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, any Relevant Party or any SPC Party, or if any
proceeding for the dissolution or liquidation of Borrower, any Relevant Party or
any SPC Party shall be instituted, or if Borrower is substantively consolidated
with any other Person; provided, however, if such appointment, adjudication,
petition, proceeding or consolidation was involuntary and not consented to by
such Relevant Party, upon the same not being discharged, stayed or dismissed
within sixty (60) days following its filing;
(ix)    if any Loan Party attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
(x)    if any of the assumptions contained in the Insolvency Opinion, or in any
other non-consolidation opinion delivered to Lender in connection with the Loan,
or in any other non-consolidation opinion delivered subsequent to the closing of
the Loan, is or shall become untrue in any material respect;
(xi)    a breach of the covenants set forth in Sections 4.1.1, 4.1.2, 4.1.3,
4.1.9, 4.1.24, 4.2.1, 4.2.2, 4.2.3, 4.2.4, 4.2.5, 4.2.7, 4.2.8, 4.2.9, 4.2.13 or
4.2.18;
(xii)    if with respect to any Disqualified Property, Borrower fails to within
the time periods specified in Section 2.4.3(a) either: (A) pay the Release
Amount in respect thereof, (B) substitute such Disqualified Property with a
Substitute Property in accordance with Section 2.7 or (C) or deposit an amount
equal to one hundred percent (100%) of the Allocated Loan Amount for the
Disqualified Property in the Eligibility Reserve Account in accordance with
Section 2.4.3(a) and such failure continues for more than five (5) Business Days
after written notice thereof from Lender to Borrower;
(xiii)    if, without Lender’s prior written consent, (i) any Management
Agreement is terminated (unless simultaneously therewith, Borrower and a new
Qualified Manager enter into a Replacement Management Agreement in accordance
with Section 4.2.1), or (ii) there is a default by Borrower under any Management
Agreement beyond any applicable notice or grace period that permits such Manager
to terminate or cancel the applicable Management Agreement (unless, within
thirty (30) days after the expiration of such notice or grace period, Borrower
and a new Qualified Manager enter into a Replacement Management Agreement in
accordance with Section 4.2.1);
(xiv)    if any Loan Party or any Person owning a direct or indirect ownership
interest in any Loan Party shall be convicted of a Patriot Act Offense by a
court of competent jurisdiction;
(xv)    any material failure on the part of any Borrower to duly observe or
perform any of its covenants set forth in Section 4.1.17 or the representation
and warranty in Section 3.1.26 shall fail to be correct in respect of a Tenant
of any Property and, in each case, Borrower fails to notify Lender within five
(5) Business Days of Borrower or Manager obtaining knowledge that such Tenant is
on any of the lists described in those sections and promptly take such steps as
may be required by OFAC with respect to such Tenant;
(xvi)    if there shall be a default under any of the other Loan Documents
beyond any applicable cure periods contained in such Loan Documents, whether as
to any Relevant Party or the Properties, or if any other such event shall occur
or condition shall exist, if the effect of such event or condition is to
accelerate the maturity of any portion of the Obligations or to permit Lender to
accelerate the maturity of all or any portion of the Obligations;
(xvii)    [Reserved];
(xviii)    if any Loan Document or any Lien granted thereunder by any Relevant
Party shall (except in accordance with its terms or pursuant to Lender’s written
consent), in whole or in part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of the parties thereto or
(y) any Relevant Party or any other party shall disaffirm or contest, in
writing, in any manner such effectiveness, validity, binding nature or
enforceability (other than as a result of the occurrence of the payment in full
of the Obligations);
(xix)    one or more final judgments for the payment of Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000) or more rendered against any Loan
Party, and such amount is not covered by insurance or indemnity or not
discharged, paid or stayed within sixty (60) days after (i) the date on which
the right to appeal thereof has expired if no such appeal has commenced, or (ii)
the date on which all rights to appeal have been extinguished;
(xx)    failure to comply with the Sponsor Financial Covenant; or
(xxi)    if any Relevant Party shall continue to be in Default under any of the
other terms, covenants or conditions of this Agreement or any other Loan
Document not specified in subsections (i) to (xx) above, and such Default shall
continue for ten (10) days after notice to Borrower from Lender, in the case of
any such Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice to Borrower from Lender in the case of any other
such Default; provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such 30-day period,
and provided further that Borrower shall have commenced to cure such Default
within such 30-day period shall and thereafter diligently and expeditiously
proceed to cure the same, such 30-day period shall be extended for such time as
is reasonably necessary for Borrower in the exercise of due diligence to cure
such Default, such additional period not to exceed ninety (90) days.
Section 10.2    Remedies.
10.2.6    Acceleration. Upon the occurrence of an Event of Default (other than
an Event of Default described in clauses (vii), (viii) or (ix) of Section 8.1)
and at any time thereafter, Lender may, in addition to any other rights or
remedies available to it pursuant to this Agreement and the other Loan Documents
or at law or in equity, take such action, without notice or demand (and Borrower
hereby expressly waives any such notice or demand), that Lender deems advisable
to protect and enforce its rights against any Relevant Party and in and to the
Properties, including declaring the Obligations to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against the Relevant Parties, including all
rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (vii), (viii) or (ix) of Section 8.1, the Obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable in full, without notice or demand, and the
Loan Parties hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
10.2.7    Remedies Cumulative.
(a)    During the continuance of an Event of Default, all or any one or more of
the rights, powers, privileges and other remedies available to Lender against
each Relevant Party under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, a Relevant Party or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Obligations shall be declared due and payable, and whether
or not Lender shall have commenced any foreclosure proceeding or other action
for the enforcement of its rights and remedies under any of the Loan Documents
with respect to the Collateral. The rights, powers and remedies of Lender under
this Agreement shall be cumulative and not exclusive of any other right, power
or remedy which Lender may have against a Relevant Party pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued independently,
singly, successively, together or otherwise, at such time and in such order as
Lender may determine in its sole discretion, to the fullest extent permitted by
law, without impairing or otherwise affecting the other rights and remedies of
Lender permitted by law or contract or as set forth herein or in the other Loan
Documents or by equity. Without limiting the generality of the foregoing, if an
Event of Default is continuing (i) Lender shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Properties and
the other Collateral and each Mortgage has been foreclosed, sold and/or
otherwise realized upon in satisfaction of the Obligations or the Obligations
have been paid in full including, without limitation, any liquidation fees,
workout fees, special servicing fees and interest payable on advances made by
the Servicer with respect to delinquent debt service payments or expenses of
curing Borrower’s or any Loan Party’s defaults under the Loan Documents or other
similar fees payable to Servicer or any special servicer in connection
therewith. No delay or omission to exercise any remedy, right or power accruing
upon an Event of Default shall impair any such remedy, right or power or shall
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to a Relevant Party shall not be
construed to be a waiver of any subsequent Default or Event of Default by such
Relevant Party or to impair any remedy, right or power consequent thereon.
(b)    With respect to Borrower, the other Loan Parties and the Collateral,
nothing contained herein or in any other Loan Document shall be construed as
requiring Lender to resort to any Property or other portion of the Collateral
for the satisfaction of any of the Debt in preference or priority to any other
portion of the Collateral, and Lender may seek satisfaction out of all of the
Collateral or any part thereof, in its absolute discretion in respect of the
Debt. During the continuance of an Event of Default, Lender shall have the right
from time to time to partially foreclose any Mortgage or the Lien of any of the
other Collateral Documents in any manner and for any amounts secured by the
Collateral Documents then due and payable as determined by Lender in its sole
discretion, including the following circumstances: (i) in the event Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and interest, Lender may foreclose one or more
of the Mortgages or other Collateral Documents to recover such delinquent
payments, or (ii) in the event Lender elects to accelerate less than the entire
Outstanding Principal Balance, Lender may foreclose one or more of the Mortgages
or other Collateral Documents to recover so much of the principal balance of the
Loan as Lender may accelerate and such other sums secured by the Mortgages and
the other Collateral Documents as Lender may elect. Notwithstanding one or more
partial foreclosures, the Collateral shall remain subject to the Mortgages and
the other Collateral Documents to secure payment of the sums secured by the
Collateral Documents and not previously recovered.
10.2.8    Severance.
(a)    During the continuance of an Event of Default, Lender shall have the
right from time to time to sever the Note and the other Loan Documents into one
or more separate notes, Collateral Documents and other security documents in
such denominations as Lender shall determine in its sole discretion for purposes
of evidencing and enforcing its rights and remedies provided hereunder. The Loan
Parties shall execute and deliver to Lender from time to time, promptly after
the request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. The Loan
Parties hereby absolutely and irrevocably appoint Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until three (3) days after notice has been given to a Loan Party by Lender of
Lender’s intent to exercise its rights under such power.
(b)    During the continuance of an Event of Default, any amounts recovered from
the Collateral may be applied by Lender toward the payment of any interest
and/or principal of the Loan and/or any other amounts due under the Loan
Documents, in such order, priority and proportions as Lender in its sole
discretion shall determine.
(c)    As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.
10.2.9    Lender’s Right to Perform. If any Loan Party fails to perform any
covenant or obligation contained herein and such failure shall continue for a
period of five (5) Business Days after Borrower’s receipt of written notice
thereof from Lender, without in any way limiting Lender’s right to exercise any
of its rights, powers or remedies as provided hereunder, or under any of the
other Loan Documents, Lender may, but shall have no obligation to, perform, or
cause the performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Obligations (and to the extent permitted under applicable
laws, secured by the Mortgages and the other Collateral Documents) and shall
bear interest thereafter at the Default Rate. Notwithstanding the foregoing,
Lender shall have no obligation to send notice to Borrower of any such failure.
Article 11    

SECURITIZATION
Section 11.1    Securitization.
(a)    Lender shall have the right (i) to sell or otherwise transfer the Loan or
any portion thereof as a whole loan, (ii) to sell participation interests in the
Loan, or (iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization. (The transactions referred to in
clauses (i), (ii) and (iii) are each hereinafter referred to as a “Secondary
Market Transaction” and the transactions referred to in clause (iii) shall
hereinafter be referred to as a “Securitization”. Any certificates, notes or
other securities issued in connection with a Secondary Market Transaction are
hereinafter referred to as “Securities”). At Lender’s election, each note and/or
component comprising the Loan may be subject to one or more Secondary Market
Transactions.
(b)    If requested by Lender, the Loan Parties shall use reasonable efforts to
provide information in the possession or control of Borrower or its Affiliates,
attorneys, accountants or other agents or which may be reasonably required by
Lender in order to satisfy the market standards to which Lender customarily
adheres or which may be required in the marketplace, by prospective investors,
the Rating Agencies, applicable Legal Requirements and/or otherwise in the
marketplace in connection with any Secondary Market Transactions, including to:
(i)    (A) provide updated financial and other information with respect to the
Properties, the business operated at the Properties, Borrower, Sponsor and the
Manager, including, without limitation, the information set forth on Exhibit C
attached hereto, and (B) provide updated budgets and other information (to
extent required by investors or Rating Agencies) relating to the Properties (the
“Updated Information”) which were obtained in connection with the origination of
the Loan;
(ii)    provide (A) an updated Insolvency Opinion, and (B) updated opinions of
Borrower’s and Guarantors’ New York and Delaware counsel, substantially the same
as those delivered as of the Closing Date, which opinions shall be addressed,
for purposes or reliance thereon, to each Person acquiring any interest in the
Loan in connection with any Secondary Market Transaction (including, without
limitation, any “B Note” purchasers), or otherwise reasonably satisfactory to
Lender and the Rating Agencies;
(iii)    (A) confirm that as of the closing date of any Secondary Market
Transaction, the representations and warranties as set forth in the Loan
Documents are true, complete and correct in all material respects as of the
closing date of the Secondary Market Transaction (except to the extent that any
such representations and warranties are and can only be made as of a specific
date and the facts and circumstances upon which such representation and warranty
is based are specific solely to a certain date in which case confirmation as to
truth, completeness and correctness shall be provided as of such specific date
or to the extent such representations are no longer true and correct as a result
of subsequent events in which case Borrower shall provide an updated
representation or warranty) and (B) make such additional representations and
warranties as the Rating Agencies may customarily require; and
(iv)    execute amendments to the Loan Documents and the Loan Parties’
organizational documents requested by Lender; provided, however, that Borrower
shall not be required to modify or amend any Loan Document if such modification
or amendment would (A) cause the initial weighted average of the interest rates
for all Components in the aggregate immediately after the effective date of such
modification to exceed the weighted average interest rate of the original
Components in the aggregate immediately prior to such modification, (B) cause
the outstanding principal balance of all Components in the aggregate immediately
after the effective date of such modification to exceed the outstanding
principal balance of all Components in the aggregate immediately prior to such
modification, (C) require Borrower to make or remake any representations or
warranties, (D) require principal amortization of the Loan (other than repayment
in full on the Maturity Date), (E) change any Stated Maturity Date or (F)
otherwise increase the obligations or reduce the rights of Borrower or any
Guarantor under the Loan Documents.
(c)    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender reasonably determines that Borrower alone or Borrower and
one or more Affiliates of Borrower (including any guarantor or other Person that
is directly or indirectly committed by contract or otherwise to make payments on
all or a part of the Loan) collectively, or the Properties alone or the
Properties and Related Properties collectively, will be a Significant Obligor,
Borrower shall furnish to Lender upon request the following financial
information:
(i)    if Lender reasonably determines that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed ten percent (10%) (but less than twenty percent (20%)) of
the aggregate principal amount of all mortgage loans included or expected to be
included in the Securitization, net operating income for the Properties and the
Related Properties for the most recent Fiscal Year and interim period as
required under Item 1112(b)(1) of Regulation AB (or, if the Loan is not treated
as a non-recourse loan under Instruction 3 for Item 1101(k) of Regulation AB,
selected financial data meeting the requirements and covering the time periods
specified in Item 301 of Regulation S-K and Item 1112(b)(1) of Regulation AB),
or
(ii)    if Lender reasonably determines that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included in the Securitization,
the financial statements required under Item 1112(b)(2) of Regulation AB (which
includes, but may not be limited to, a balance sheet with respect to the entity
that Lender determines to be a Significant Obligor for the two most recent
Fiscal Years and applicable interim periods, meeting the requirements of Rule
3-01 of Regulation S-X, and statements of income and statements of cash flows
with respect to the Properties for the three most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-02 of Regulation
S-X (or if Lender determines that the Properties is the Significant Obligor and
the Properties (other than properties that are hotels, nursing homes, or other
properties that would be deemed to constitute a business and not real estate
under Regulation S-X or other legal requirements) was acquired from an
unaffiliated third party and the other conditions set forth in Rule 3-14 of
Regulation S-X have been met, the financial statements required by Rule 3-14 of
Regulation S-X)).
(d)    Further, if requested by Lender, Borrower shall, promptly upon Lender’s
request, furnish to Lender financial data or financial statements meeting the
requirements of Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender,
for any Tenant of the Properties if, in connection with a Securitization, Lender
reasonably determines there to be, as of the cutoff date for such
Securitization, a concentration with respect to such Tenant or group of
Affiliated Tenants within all of the mortgage loans included or expected to be
included in the Securitization such that such Tenant or group of Affiliated
Tenants would constitute a Significant Obligor. Borrower shall furnish to
Lender, in connection with the preparation of the Disclosure Documents and on an
ongoing basis, financial data and/or financial statements with respect to such
Tenants meeting the requirements of Item 1112(b)(1) or (2) of Regulation AB, as
specified by Lender, but only for so long as such entity or entities are a
Significant Obligor and either (x) filings pursuant to the Exchange Act in
connection with or relating to the Securitization (an “Exchange Act Filing”) are
required to be made under applicable Legal Requirements or (y) comparable
information is required to otherwise be “available” to holders of the Securities
under Regulation AB or applicable Legal Requirements.
(e)    If Lender determines that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Properties alone or the Properties
and Related Properties collectively, are a Significant Obligor, then Borrower
shall furnish to Lender, on an ongoing basis, selected financial data or
financial statements meeting the requirements of Item 1112(b)(1) or (2) of
Regulation AB, as specified by Lender, but only for so long as such entity or
entities are a Significant Obligor and either (x) Exchange Act Filings are
required to be made under applicable Legal Requirements or (y) comparable
information is required to otherwise be “available” to holders of the Securities
under Regulation AB or applicable Legal Requirements.
(f)    If reasonably requested by Lender, Borrower shall provide Lender, within
a reasonable period of time following Lender’s request therefor, with any other
or additional financial statements, or financial, statistical or operating
information, as Lender shall reasonably determine to be required pursuant to
Regulation S-K or Regulation S-X, as applicable, Regulation AB, or any
amendment, modification or replacement thereto or other Legal Requirements
relating to a Securitization or as shall otherwise be reasonably requested by
Lender.
Section 11.2    Securitization Indemnification.
(a)    Borrower understands that information provided to Lender by Borrower, any
other Relevant Party and their respective agents, counsel and representatives
may be included in preliminary and final disclosure documents in connection with
any Secondary Market Transaction, including a Securitization, including an
offering circular, a prospectus, prospectus supplement, private placement
memorandum or other offering document (each, a “Disclosure Document”) and may
also be included in filings with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and may be
made available to investors or prospective investors in the Securities,
investment banking firms, NRSROs, accounting firms, law firms and other
third-party advisory and service providers relating to any Secondary Market
Transaction, including a Securitization. Borrower also understands that the
findings and conclusions of any third-party due diligence report obtained by
Lender, Issuer or the Securitization placement agent or underwriter may be made
publicly available if required, and in the manner prescribed, by Section
15E(s)(4)(A) of the Exchange Act and any rules promulgated thereunder.
(b)    Borrower hereby agrees to indemnify Lender (and for purposes of this
Section 9.2, Lender shall include the initial lender, its successors and
assigns, and their respective officers and directors) and each Person who
controls Lender within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Lender Group”), the issuer of
the Securities (the “Issuer” and for purposes of this Section 9.2, Issuer shall
include its officers, director and each Person who controls the Issuer within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act), and any placement agent or underwriter with respect to the Securitization,
each of their respective officers and directors and each Person who controls the
placement agent or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Underwriter
Group”) for any losses, claims, damages or liabilities (collectively, the
“Liabilities”) to which Lender, Lender Group, the Issuer or the Underwriter
Group may become subject insofar as the Liabilities arise out of, or are based
upon, (A) any untrue statement or alleged untrue statement of any material fact
contained in the Covered Disclosure Information (defined below), (B) the
omission or alleged omission to state in the Covered Disclosure Information a
material fact required to be stated in such information or necessary in order to
make the statements in such information, in light of the circumstances under
which they were made, not misleading, or (C) a breach of the representations and
warranties made by any Loan Party in Section 3.1.24 of this Agreement (Full and
Accurate Disclosure). For purposes of the foregoing, the “Covered Disclosure
Information” shall mean the information provided by or on behalf of Borrower
relating to Borrower, Guarantors, Manager, Sponsor, the Properties and the Loan
which is contained in the sections of the Disclosure Documents entitled as
follows, or comparable sections thereto: “Summary of the Offering Circular,”
“Risk Factors,” “Description of the Relevant Parties and the Manager,”
“Description of the Properties”, “Description of the Management Agreement and
the Assignment and Subordination of Management Agreement,” “Description of the
Loan,” and “Certain Legal Aspects of the Loan”, which Disclosure Documents shall
be delivered for review and comment by Borrower not less than five (5) Business
Days prior to the date upon which Borrower is otherwise required to confirm such
Disclosure Documents. Borrower also agrees to reimburse Lender, Lender Group,
the Issuer and/or the Underwriter Group for any legal or other expenses
reasonably incurred by Lender, Lender Group, the Issuer and/or the Underwriter
Group in connection with investigating or defending the Liabilities. This
indemnification provision will be in addition to any liability which Borrower
may otherwise have.
(c)    In connection with any Exchange Act Filing or other reports containing
comparable information that is required to be made “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements, Borrower agrees
to (i) indemnify Lender, Lender Group, the Issuer and the Underwriter Group for
Liabilities to which Lender, Lender Group, the Issuer and/or the Underwriter
Group may become subject insofar as the Liabilities arise out of, or are based
upon any untrue statement or alleged untrue statement of any material fact in
the Covered Disclosure Information, or the omission or alleged omission to state
in the Covered Disclosure Information a material fact required to be stated
therein or necessary in order to make the statements in the Covered Disclosure
Information, in light of the circumstances under which they were made, not
misleading, and (ii) reimburse Lender, Lender Group, the Issuer and/or the
Underwriter Group for any legal or other expenses reasonably incurred by Lender,
Lender Group, the Issuer and/or the Underwriter Group in connection with
defending or investigating the Liabilities.
(d)    Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party under Section 9.2(b) or (c) except to the extent that
failure to notify causes prejudice to the indemnifying party. In the event that
any action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled, jointly with any other indemnifying party, to participate therein and,
to the extent that it (or they) may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel satisfactory to
such indemnified party. After notice from the indemnifying party to such
indemnified party pursuant to the immediately preceding sentence of this
Section 9.2(d), such indemnifying party shall pay for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation; provided, however,
if the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to the indemnifying
party. Without the prior written consent of Lender (which consent shall not be
unreasonably withheld or delayed), no indemnifying party shall settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any indemnified party is an actual or potential
party to such claim, action, suit or proceeding) unless the indemnifying party
shall have given Lender reasonable prior written notice thereof and shall have
obtained an unconditional release of each indemnified party hereunder from all
liability arising out of such claim, action, suit or proceedings, and such
settlement requires no statement as to, or an admission of, fault, culpability
or a failure to act, by or on behalf of the indemnified party.
(e)    In order to provide for just and equitable contribution in circumstances
in which the indemnity agreement provided for in Section 9.2(b) or (c) is for
any reason held to be unenforceable as to an indemnified party in respect of any
Liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 9.2(b) or (c), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liabilities (or action in respect thereof); provided, however,
that no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) the Issuer’s and Borrower’s relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances. Lender and Borrower hereby agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.
(f)    The liabilities and obligations of both Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.
Section 11.3    Severance.
11.3.6    Severance Documentation. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right, at any time (whether prior to or after any sale, participation or other
Secondary Market Transaction with respect to all or any portion of the Loan), to
require Borrower (at Lender’s expense) to execute and deliver “component” notes
(including certificating existing uncertificated “component” notes) and/or
modify the Loan or the existing “component note” structure in order to create
one or more senior and subordinate notes (i.e., an A/B or A/B/C structure)
and/or one or more additional components of the Note or Notes), or make any
other change to the Loan, the Note or Components including but not limited to:
reducing the number of Components of the Note or Notes, revising the interest
rate for each Component, reallocating the principal balances of the Notes and/or
the Components, increasing or decreasing the monthly debt service payments for
each Component or eliminating the Component structure and/or the multiple note
structure of the Loan (including the elimination of the related allocations of
principal and interest payments); provided that (A) the outstanding principal
balance of all Components in the aggregate immediately after the effective date
of such modification equals the outstanding principal balance immediately prior
to such modification, (B) the initial weighted average of the interest rates for
all Components in the aggregate immediately after the effective date of such
modification equals the weighted average interest rate of the original
Components immediately prior to such modification, (C) no principal amortization
of the Loan (or any Components thereof) shall be required (other than repayment
in full on the Maturity Date), (D) there shall be no change to any Stated
Maturity Date and (E) Borrower and Guarantors shall not be required to amend any
Loan Documents that would otherwise increase the obligations or reduce the
rights of Borrower or Guarantors under the Loan Documents. At Lender’s election,
each note comprising the Loan may be subject to one or more Secondary Market
Transactions. Lender shall have the right to modify the Note and/or Notes and
any Components in accordance with this Section 9.3 and, provided that such
modification shall comply with the terms of this Section 9.3, it shall become
immediately effective.
11.3.7    Cooperation; Execution; Delivery. Borrower shall reasonably cooperate
with all reasonable requests of Lender in connection with this Section 9.3. If
requested by Lender, Borrower shall promptly execute and deliver such documents
as shall be required by Lender and any Rating Agency in connection with any
modification pursuant to this Section 9.3, all in form and substance
satisfactory to Lender and satisfactory to any applicable Rating Agency. It
shall be an Event of Default under this Agreement, the Note, and the other Loan
Documents if Borrower fails to comply with any of the terms, covenants or
conditions of this Section 9.3 after expiration of ten (10) Business Days after
notice thereof.
Article 12    

MISCELLANEOUS
Section 12.1    Survival; Successors and Assigns. This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Note, and shall continue in
full force and effect so long as all or any of the Obligations are outstanding
and unpaid unless a longer period is expressly set forth herein or in the other
Loan Documents. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the legal representatives,
successors and assigns of such party. All covenants, promises and agreements in
this Agreement, by or on behalf of Borrower and the other Loan Parties, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.
Section 12.2    Lender’s Discretion; Rating Agency Review Waiver.
(a)    Whenever pursuant to this Agreement Lender exercises any right given to
it to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole and absolute discretion of Lender and shall be final and conclusive.
For the avoidance of doubt, the express inclusion of Lender’s right to approve
or disapprove any matter, or any arrangement or term is to be satisfactory to
Lender, and/or any of the foregoing being subject to the sole discretion (or
anything to that effect) does not prohibit the Lender from exercising such right
or such discretion in any instance where it is not otherwise expressly stated
but implied by virtue of this Section 10.2(a).
(b)    Whenever, pursuant to this Agreement or any other Loan Documents, the
affirmation described in clause (ii) of the definition of “Required Parties’
Approval” is required, in the event that any applicable Rating Agency “declines
review”, “waives review” or otherwise indicates to Lender’s or Servicer’s
satisfaction that no such affirmation will or needs to be issued with respect to
the matter in question (each, a “Review Waiver”), then the requirement to obtain
an affirmation from such Rating Agency shall not apply with respect to such
matter. It is expressly agreed and understood, however, that receipt of a Review
Waiver (i) from any one Rating Agency shall not be binding or apply with respect
to any other Rating Agency and (ii) with respect to one matter shall not apply
or be deemed to apply to any subsequent matter for which the Required Parties’
Approval is required.
Section 12.3    Governing Law.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER AND ACCEPTED BY BORROWER, GUARANTORS AND EACH OTHER RELEVANT PARTY IN THE
STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (PURSUANT TO SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, PROVIDED HOWEVER, THAT WITH RESPECT TO THE CREATION, PERFECTION,
PRIORITY AND ENFORCEMENT OF ANY LIENS ON “PROPERTY” AS DEFINED HEREIN AND THE
DETERMINATION OF DEFICIENCY JUDGMENTS WITH RESPECT THERETO, THE LAWS OF THE
STATE WHERE SUCH “PROPERTY” IS LOCATED SHALL APPLY TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER, GUARANTORS AND EACH OTHER RELEVANT PARTY HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, BORROWER, GUARANTORS
OR ANY RELEVANT PARTY ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND BORROWER AND EACH GUARANTOR WAIVE ANY OBJECTIONS WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND BORROWER AND EACH GUARANTOR HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER AGREES THAT SERVICE OF PROCESS UPON BORROWER AT THE ADDRESS
FOR BORROWER SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK, AND EACH GUARANTOR AGREES THAT SERVICE OF
PROCESS UPON SUCH GUARANTOR AT THE ADDRESS FOR SUCH GUARANTOR SET FORTH HEREIN
AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO SUCH GUARANTOR IN THE
MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF
NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE IN THE
ADDRESS FOR BORROWER SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE AN AUTHORIZED AGENT OF BORROWER WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF
BORROWER CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK. EACH GUARANTOR (I)
SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE IN THE ADDRESS FOR SUCH
GUARANTOR SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
AN AUTHORIZED AGENT OF SUCH GUARANTOR WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF
SUCH GUARANTOR CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
BORROWER IN ANY OTHER JURISDICTION.
Section 12.4    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party or parties against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. In addition, Lender shall not waive the requirement
that the Closing Date GRC Certificate and the Closing Date OSN Certificate be
delivered on or prior to the making of the Loan. Except as otherwise expressly
provided herein, no notice to, or demand on, any Loan Party shall entitle any
Loan Party to any other or future notice or demand in the same, similar or other
circumstances. Neither any failure nor any delay on the part of Lender in
insisting upon strict performance of any term, condition, covenant or agreement,
or exercising any right, power, remedy or privilege hereunder or under any other
Loan Document, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement or any other Loan Document, Lender shall not be
deemed to have waived any right either to require prompt payment when due of all
other amounts due under this Agreement or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Lender shall have the right to waive or reduce any time periods that Lender is
entitled to under the Loan Documents in its sole and absolute discretion.
Section 12.5    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by facsimile
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 10.5. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by facsimile if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:
If to Lender:
Wells Fargo Bank, National Association

2010 Corporate Ridge, Suite 1000
McLean, Virginia 22102
Attention: Servicing Department
Telecopy No.: 866-359-6885


with a copy to:
Midland Loan Services, a Division of PNC Bank, National Association

10851 Mastin Street, Suite 300
Overland Park, KS 66210
Attention: Executive Vice President – Division Head
Facsimile No. (913) 253-9001


with a copy to:
Andrascik & Tita LLC

1425 Locust Street, Suite 26B
Philadelphia, PA 19102
Attention: Stephanie M. Tita
Email: Stephanie@kanlegal.com


If to a Loan Party:
[INSERT NAME OF LOAN PARTY]
c/o Invitation Homes

1717 Main Street, Suite 2000
Dallas, TX 75201
Attention: General Counsel
Facsimile No. (972) 892-0382


With a copy to:
[INSERT NAME OF LOAN PARTY]
c/o Invitation Homes

1717 Main Street, Suite 2000
Dallas, TX 75201
Attention: Chief Financial Officer
Facsimile No. (972) 892-0382


Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.5. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrower shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender.
Notwithstanding anything to the contrary set forth in this Agreement, so long as
the Directing Certificateholder is Fannie Mae, any Notice required to be
delivered to Lender hereunder or under any other Loan Document shall be also
delivered to the asset manager of the Directing Certificateholder addressed as
follows (or to such other address as Directing Certificateholder provided by the
Directing Certificateholder with ten (10) days prior written notice to each
party to this Agreement in accordance with the provisions of this Section 10.5):
Wells Fargo Bank, National Association
5080 Spectrum Drive
Addison, TX  75001
MAC Code:  T9000-041
Attn:  Denise Wall
Email: IH20171@wellsfargo.com


Section 12.6    Waiver of Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.
Section 12.7    Headings, Schedules and Exhibits. The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The Schedules and Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.
Section 12.8    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 12.9    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the Obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.
Section 12.10    Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower. Except as specifically
and expressly provided for in the Loan Documents, Guarantors and Sponsor shall
not be entitled to any notices of any nature whatsoever from Lender under this
Agreement or the other Loan Documents, and each Guarantor hereby expressly
waives the right to receive any notice from Lender with respect to any matter
for which this Agreement or the other Loan Documents do not specifically and
expressly provide for the giving of notice by Lender to such Guarantor.
Section 12.11    Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where, by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, neither Lender nor its agents shall be liable for
any monetary damages and Borrower’s sole remedy shall be limited to commencing
an action seeking injunctive relief or declaratory judgment. Any action or
proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment.
Section 12.12    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.
Section 12.13    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in any Property other than that of beneficiary or
lender.
(b)    The Loan Documents are solely for the benefit of Lender and Borrower and
nothing contained in any Loan Document shall be deemed to confer upon anyone
other than Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained therein.
Section 12.14    Publicity. All news releases, publicity or advertising by
Borrower or any of its Affiliates through any media intended to reach the
general public which refers to the Loan Documents or the financing evidenced by
the Loan Documents, to Lender (with respect to the Loan and the Securitization
of the Loan only), the Affiliate of Lender that acts as the issuer with respect
to a Securitization or any of their other Affiliates (in each case, with respect
to the Loan and the Securitization of the Loan only) (a) shall be prohibited
prior to the final Securitization of the Loan and (b) after the final
Securitization of the Loan, shall be subject to the prior written approval of
Lender. Lender shall have the right to publicly describe the Loan in general
terms advertising and public communications of all kinds, including press
releases, direct mail, newspapers, magazines, journals, e-mail, or internet
advertising or communications. Notwithstanding the foregoing, Borrower’s
approval shall not be required for the publication by Lender of notice of the
Loan and the Securitization of the Loan by means of a customary tombstone
advertisement, which, for the avoidance of doubt, may include the amount of the
Loan, the amount of securities sold, the number of Properties as of the Closing
Date, the settlement date and the parties involved in the transactions
contemplated hereby and the Securitization.
Section 12.15    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s members or
partners, as applicable, and others with interests in Borrower, and of the
Collateral, and shall not assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Collateral for the collection of the Obligations
without any prior or different resort for collection, or of the right of Lender
to the payment of the Obligations out of the net proceeds of the Collateral in
preference to every other claimant whatsoever.
Section 12.16    Certain Waivers. Borrower hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or its agents or otherwise to offset any
obligations to make the payments required by the Loan Documents. No failure by
Lender to perform any of its obligations hereunder shall be a valid defense to,
or result in any offset against, any payments which Borrower is obligated to
make under any of the Loan Documents. Without limiting any of the other
provisions contained herein, Borrower hereby unconditionally and irrevocably
waives, to the maximum extent not prohibited by applicable law, any rights it
may have to claim or recover against Lender in any legal action or proceeding
any special, exemplary, punitive or consequential damages. 
Section 12.17    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control, except to the extent
any Collateral Document states that any Obligations are not secured by such
Collateral Document, in which case such delineated exclusion shall control over
any statement to the contrary herein. The parties hereto acknowledge that they
were represented by competent counsel in connection with the negotiation,
drafting and execution of the Loan Documents and that such Loan Documents shall
not be subject to the principle of construing their meaning against the party
which drafted same. Borrower acknowledges that, with respect to the Loan,
Borrower shall rely solely on its own judgment and advisors in entering into the
Loan, without relying in any manner on any statements, representations or
recommendations of Lender or any parent, subsidiary or affiliate of Lender.
Lender shall not be subject to any limitation whatsoever in the exercise of any
rights or remedies available to it under any of the Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse to
or competitive with the business of Borrower or its Affiliates.
Section 12.18    Brokers and Financial Advisors. Borrower hereby represents that
neither Borrower or any other Loan Party has dealt with any financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower shall indemnify,
defend and hold Lender harmless from and against any and all claims,
liabilities, losses, costs and expenses of any kind (including Lender’s
attorneys’ fees and expenses) in any way relating to or arising out of a claim
by any Person that such Person acted on behalf of Borrower, any Loan Party or
Lender in connection with the transactions contemplated herein. The provisions
of this Section 10.18 shall survive the expiration and termination of this
Agreement and the payment of the Obligations.
Section 12.19    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto and their
respective affiliates in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, including any
confidentiality agreements or any similar agreements between or among any such
parties, whether oral or written, are superseded by the terms of this Agreement
and the other Loan Documents.
Section 12.20    Servicer. At the option of Lender, the Loan may be serviced by
a servicer or special servicer (the “Servicer”) selected by Lender and Lender
may delegate all or any portion of its responsibilities under this Agreement and
the other Loan Documents to the Servicer pursuant to the trust and servicing
agreement or pooling and servicing agreement (the “Servicing Agreement”)
governing the Securitization. Borrower shall not be responsible for any set-up
fees or any other initial costs relating to or arising under the Servicing
Agreement. Borrower shall not be responsible for payment of the monthly master
servicing fee due to the Servicer under the Servicing Agreement. Notwithstanding
the foregoing, Borrower shall pay all Trust Fund Expenses. For the avoidance of
doubt, this Section 10.20 shall not be deemed to limit Borrower’s obligations
under Section 4.1.20.
Section 12.21    Joint and Several Liability. If more than one Person has
executed this Agreement as “Borrower,” the representations, covenants,
warranties and obligations of all such Persons hereunder shall be joint and
several.
Section 12.22    Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Note, the Mortgage Documents or any
of the other Loan Documents, Lender may at any time create a security interest
in all or any portion of its rights under this Agreement, the Note, the Mortgage
Documents and any other Loan Document (including the advances owing to it) in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System.
Section 12.23    Assignments and Participations. In addition to the right to
securitize the Loan under Section 9.1, to sever the interests in the Loan into
“component” notes under Section 9.3 and any other rights of Lender hereunder,
the Loan, the Note, the Loan Documents and/or Lender’s rights, title,
obligations and interests therein may be sold, assigned, participated or
otherwise transferred by Lender and any of its successors and assigns to any
Person at any time in its sole and absolute discretion, in whole or in part,
whether by operation of law (pursuant to a merger or other successor in
interest) or otherwise without notice to or consent from Borrower or any other
Person. Upon such assignment, all references to Lender in this Agreement and in
any Loan Document shall be deemed to refer to such assignee or successor in
interest and such assignee or successor in interest shall thereafter stand in
the place of Lender in all respects (subject to the requirements and limitations
therein, including the requirements under Section 2.10.6). Borrower agrees that
each beneficial owner of the Securities or component notes issued pursuant to
Sections 9.1 and 9.3 shall be entitled to the benefits of Section 2.10 (subject
to the requirements and limitations therein, including the requirements under
Section 2.10.6). Each participant shall be entitled to the benefits of Section
2.10 (subject to the requirements and limitations therein, including the
requirements under Section 2.10.6, it being understood that the documentation
required under Section 2.10.6 shall be delivered to the participating Lender) to
the same extent as if it were a Lender and had acquired its interest by
assignment; provided that such participant shall not be entitled to receive any
greater payment pursuant to Section 2.10 than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a change in law that occurs after the participant
acquired the applicable participation. The Borrower may not assign or transfer
any of its rights or obligations under this Agreement or any other Loan
Document.
Section 12.24    Register and Participant Register. Lender or its designee (the
“Registrar”), as a non-fiduciary agent of Borrower, shall maintain a record that
identifies each owner (including successors and assignees) of an interest in the
Loan, any Securities or any component notes, including the name and address of
the owner, and each owner’s rights to principal and stated interest (the
“Register”), and shall record all transfers of an interest in the Loan, any
Securities or any component notes, including each assignment, in the Register.
Transfers of interests in the Loan (including assignments), any Securities or
any component notes shall be subject to the applicable conditions set forth in
the Loan Documents with respect thereto and the Registrar will update the
Register to reflect the transfer. The Register shall be available for inspection
by Borrower, at any reasonable time and from time to time upon reasonable prior
notice. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. Furthermore,
each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts and stated
interest of each participant’s interest in the Loan or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any participant or any information
relating to a participant’s interest) except to the extent that such disclosure
is necessary to establish that such Loan or other obligation is in registered
form under Section 5f.103-1(c) of the U.S. Department of Treasury regulations.
The entries in the Register and Participant Register shall be conclusive absent
manifest error. Borrower, Lender and any of its successors and assigns, and the
Registrar shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement and the participating Lender shall treat each Person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement. Failure to make any
such recordation, or any error in such recordation, however, shall not affect
Borrower’s obligations in respect of the Loan.
Section 12.25    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
Section 12.26    Set-Off. In addition to any rights and remedies of Lender
provided by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.
Section 12.27    Cross-Default; Cross-Collateralization; Waiver of Marshalling
of Assets.
(a)    Borrower acknowledge that Lender has made the Loan to Borrower upon,
among other things, the security of its collective interest in the Properties
and in reliance upon the aggregate of the Properties taken together being of
greater value as collateral security than the sum of each Property taken
separately. Borrower agrees that the Mortgages are and will be
cross-collateralized and cross-defaulted with each other so that (i) an Event of
Default under any of the Mortgages shall constitute an Event of Default under
each of the other Mortgages which secure the Note; (ii) an Event of Default
under the Note or this Agreement shall constitute an Event of Default under each
Mortgage; (iii) each Mortgage shall constitute security for the Note as if a
single blanket lien were placed on all of the Properties as security for the
Note; and (iv) such cross-collateralization shall in no event be deemed to
constitute a fraudulent conveyance.
(b)    To the fullest extent permitted by law, Borrower for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners or members and of the Properties, or to a sale in
inverse order of alienation in the event of foreclosure of all or any of the
Mortgages, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Properties for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Properties in preference to
every other claimant whatsoever. In addition, Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Mortgages, any equitable right otherwise available to Borrower which would
require the separate sale of the Properties or require Lender to exhaust its
remedies against any Property or any combination of the Properties before
proceeding against any other Property or combination of Properties; and further
in the event of such foreclosure Borrower does hereby expressly consents to and
authorizes, at the option of Lender, the foreclosure and sale either separately
or together of any combination of the Properties
Section 12.28    Certificated Interests.
(a)    If any ownership interest in an Equity Interest is represented by a
certificate (each, an “Equity Certificate”) that has been pledged and delivered
to Lender and such Equity Certificate is lost, stolen or destroyed, then, upon
the written request of Lender to the applicable Loan Party, such Loan Party
shall issue to Lender a new Equity Certificate in place of the Equity
Certificate that was lost, stolen or destroyed, provided such Lender: (i) makes
proof by written, notarized affidavit, in form and substance reasonably
satisfactory to the applicable Loan Party that such previously issued Equity
Certificate has been lost, stolen or destroyed and has not been assigned,
endorsed, transferred or hypothecated, (ii) delivers a written indemnity (in
form and substance and from an indemnitor reasonably satisfactory to the
applicable Loan Party) to the extent required by any title company proposing to
provide title insurance with respect to such Equity Certificate and
(iii) requests the issuance of a new Equity Certificate before the Loan party
has notice that such previously issued Equity Certificate has been acquired by a
purchaser for value in good faith and without notice of an adverse claim.
(b)    Upon repayment in full of the Loan, in the event Lender fails to return
to a Loan Party an Equity Certificate previously delivered by such Loan Party to
Lender in connection with the Loan, Lender shall deliver to the applicable Loan
Party, within ten (10) days of such Loan Party’s demand, (i) a written,
notarized affidavit, in form and substance reasonably satisfactory to the
applicable Loan Party that such previously issued Equity Certificate has been
lost, stolen or destroyed and has not been assigned, endorsed, transferred or
hypothecated and (ii) a written indemnity (in form and substance and from an
indemnitor reasonably satisfactory to the applicable Loan Party) to the extent
required by any title company proposing to provide title insurance with respect
to such Equity Certificate.
Section 12.29    Exculpation of Lender. Lender neither undertakes nor assumes
any responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Broker Price
Opinions of the Properties or other Collateral, (b) any environmental report, or
(c) any other matters or items, including property inspections that are
contemplated in the Loan Documents. Any such selection, review, inspection,
examination and the like, and any other due diligence conducted by Lender, is
solely for the purpose of protecting Lender’s rights under the Loan Documents,
and shall not render Lender liable to Borrower or any third party for the
existence, sufficiency, accuracy, completeness or legality thereof.
Section 12.30    No Fiduciary Duty.
(a)    Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its affiliates and their respective equityholders and employees
(for purposes of this Section, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Sponsor, Borrower or any other Person or any of their respective
affiliates or to advise or opine on any related solvency or viability issues.
(b)    It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor, (ii)
the Transaction is an arm’s-length commercial transaction between the Lending
Parties, on the one hand, and Borrower, on the other, (iii) each Lending Party
is acting solely as principal and not as the agent or fiduciary of Borrower,
Sponsor or their respective affiliates, stockholders, employees or creditors or
any other Person and (iv) nothing in this Agreement, the other Loan Documents,
the Transaction or otherwise shall be deemed to create (A) a fiduciary duty (or
other implied duty) on the party of any Lending Party to Sponsor, Borrower, any
of their respective affiliates, stockholders, employees or creditors, or any
other Person or (B) a fiduciary or agency relationship between Sponsor, Borrower
or any of their respective affiliates, stockholders, employees or creditors, on
the one hand, and the Lending Parties, on the other. Borrower agrees that
neither it nor Sponsor nor any of their respective affiliates shall make, and
hereby waives, any claim against the Lending Parties based on an assertion that
any Lending Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to Borrower, Sponsor or their respective
affiliates, stockholders, employees or creditors. Nothing in this Agreement or
the other Loan Documents is intended to confer upon any other Person (including
affiliates, stockholders, employees or creditors of Borrower and Sponsor) any
rights or remedies by reason of any fiduciary or similar duty.
(c)    Borrower acknowledges that it has been advised that the Lending Parties
are a full service financial services firm engaged, either directly or through
affiliates in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including loans) for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities and/or instruments. Such investment and other activities may
involve securities and instruments of affiliates of Borrower, including Sponsor,
as well as of other Persons that may (i) be involved in transactions arising
from or relating to the Transaction, (ii) be customers or competitors of
Borrower, Sponsor and/or their respective affiliates, or (iii) have other
relationships with Borrower, Sponsor and/or their respective affiliates. In
addition, the Lending Parties may provide investment banking, underwriting and
financial advisory services to such other Persons. The Lending Parties may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of affiliates of Borrower, including Sponsor, or such other Persons.
The Transaction may have a direct or indirect impact on the investments,
securities or instruments referred to in this Section 10.30(c). Although the
Lending Parties in the course of such other activities and relationships may
acquire information about the Transaction or other Persons that may be the
subject of the Transaction, the Lending Parties shall have no obligation to
disclose such information, or the fact that the Lending Parties are in
possession of such information, to Borrower, Sponsor or any of their respective
affiliates or to use such information on behalf of Borrower, Sponsor or any of
their respective affiliates.
(d)    Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.
Section 12.31    Arizona Provision. Anything to the contrary herein or elsewhere
notwithstanding, in no event shall Borrower have any liability or other
obligation under or with respect to the Sponsor Guaranty, the Equity Owner
Guaranty or the Borrower GP Guaranty. The following Arizona provision does not
limit the express choice of New York law as set forth in Section 10.3 of this
Agreement and the other Loan Documents. If and to the extent that,
notwithstanding the choice of law provisions contained in this Agreement and the
other Loan Documents, Arizona law is held to govern this Agreement, any Mortgage
Document encumbering a Property located in Arizona or any other Loan Document:
(a)    Waiver of Surety Defenses. Each Loan Party hereby expressly waives, to
the extent permitted by law, any and all defenses and discharges available to a
surety, guarantor or accommodation co-obligor, including, without limitation,
the benefits of Arizona Revised Statutes Sections 12-1641 through 12-1646 and
Rule 17(f) of the Arizona Rules of Civil Procedure, and, to the extent permitted
by law, the benefits, if any, of Arizona Revised Statutes Section 33-814, in
each case as amended, and any successor statutes or rules, or any similar
statute. 
(b)    Anything to the contrary herein or elsewhere notwithstanding, the Equity
Owner Guaranty and the Sponsor Guaranty and all obligations arising under any of
them are not and shall not be secured in any manner whatsoever, including by any
Mortgage or by any lien encumbering any Property; provided, however, that any
environmental indemnity provisions set forth in this Agreement or any
Environmental Indemnity shall be so secured, except as to the obligations of
Sponsor and the Equity Owner and subject to the rights of Lender to proceed on
an unsecured basis thereunder pursuant to applicable law.
Section 12.32    California Provision. Anything to the contrary herein or
elsewhere notwithstanding, in no event shall Borrower have any liability or
other obligation under or with respect to, the Sponsor Guaranty, the Parent
Guaranty, the Equity Owner Guaranty, the Equity GP Owner Security Agreement or
the Borrower GP Guaranty or the Borrower GP Security Agreement. The following
California provisions do not limit the express choice of New York law as set
forth in Section 10.3 of this Agreement and the other Loan Documents. If and to
the extent that, notwithstanding the choice of law provisions contained in this
Agreement and the other Loan Documents, California law is held to govern this
Agreement, any Mortgage Document encumbering a Property located in California or
any other Loan Document:
(a)    Waiver of Offset. Notwithstanding anything contained herein to the
contrary, no portion of any of the Obligations shall be or be deemed to be
offset or compensated by all or any part of any claim, cause of action,
counterclaim, or cross-claim, whether liquidated or unliquidated, that Borrower
may have or claim to have against any other Relevant Party. Borrower hereby
waives, to the fullest extent permitted by applicable law, the benefits of
California Code of Civil Procedure Section 431.70.
(b)    Insurance Notice.     Lender hereby notifies Borrower of the provisions
of Section 2955.5(a) of the California Civil Code, which reads as follows:
“No lender shall require a borrower, as a condition of receiving or maintaining
a loan secured by real property, to provide hazard insurance coverage against
risks to the improvements on that real property in an amount exceeding the
replacement value of the improvements on the property.”


This disclosure is being made by Lender to Borrower pursuant to Section
2955.5(b) of the California Civil Code. Borrower hereby acknowledges receipt of
this disclosure and acknowledges that this disclosure has been made by Lender
before execution of the Note.


(c)    Environmental Provisions. The provisions contained in Section 3.2.18 of
this Agreement are intended by the parties to constitute “environmental
provisions” as defined in California Code of Civil Procedure Section 736, and
Lender shall have all rights and remedies provided in such section.
(d)    Access to Properties. Lender’s rights under Section 4.1.4 of this
Agreement shall be deemed to include, without limitation, its rights under
California Civil Code Section 2929.5, as such provisions may be amended from
time to time.
Section 12.33    Florida Provision. The following Florida provision does not
limit the express choice of New York law as set forth in Section 10.3 of this
Agreement and the other Loan Documents. If and to the extent that,
notwithstanding the choice of law provisions contained in this Agreement and the
other Loan Documents, Florida law is held to govern this Agreement, any Mortgage
Document encumbering a Property located in Florida or any other Loan Document:
(a)    Interest on Judgments. The parties acknowledge and agree that the Default
Rate provided for herein shall also be the rate of interest payable on any
judgments entered in favor of Lender in connection with the loan evidenced
hereby.
Section 12.34    Georgia Provision. The following Georgia provision does not
limit the express choice of New York law as set forth in Section 10.3 of this
Agreement and the other Loan Documents. If and to the extent that,
notwithstanding the choice of law provisions contained in this Agreement and the
other Loan Documents, Georgia law is held to govern this Agreement, any Mortgage
Document encumbering a Property located in Georgia or any other Loan Document:
(a)    Attorney’s Fees. Notwithstanding anything contained in this Agreement or
any other Loan Document, in any instance where Borrower or any other Relevant
Party is required to reimburse Lender for any legal fees or expenses incurred by
Lender or Servicer, (i) “reasonable attorneys’ fees,” “reasonable counsel’s
fees,” “attorneys’ fees” and other words of similar import, are not, and shall
not be statutory attorneys’ fees under O.C.G.A. § 13-1-11, (ii) if, under any
circumstances a Relevant Party is required to pay any or all of Lender’s or
Servicer’s attorneys’ fees and expenses, howsoever described or referenced, such
Relevant Party shall be responsible only for reasonable legal fees and out of
pocket expenses actually incurred by Lender or Servicer at customary hourly
rates actually charged to Lender or Servicer for the work done, and (iii) no
Relevant Party shall be liable under any circumstances for additional attorneys’
fees or expenses, howsoever described or referenced, under O.C.G.A. § 13-1-11.
Section 12.35    Minnesota Provisions. The following Minnesota provisions do not
limit the express choice of New York law as set forth in Section 10.3 of this
Agreement and the other Loan Documents. If and to the extent that,
notwithstanding the choice of law provisions contained in this Agreement and the
other Loan Documents, Minnesota law is held to govern this Agreement, any
Mortgage Document encumbering a Property located in Minnesota or any other Loan
Document:
(a)    Anything to the contrary herein or elsewhere notwithstanding, in no event
shall Borrower have any liability or other obligation under or with respect to
the Sponsor Guaranty or the Equity Owner Guaranty or any guaranty executed and
delivered by a Borrower TRS in accordance with Section 4.1.23 and neither such
guaranties nor the Environmental Indemnity shall be deemed to be secured by any
Mortgage encumbering any Property in Minnesota.
(b)    The phrase “attorneys’ fees”, when used herein or in the other Loan
Documents shall include any and all attorneys’, paralegals’ and law clerks’ fees
and disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Lender in protecting
its interest in the Property, or any part thereof and enforcing its rights
hereunder.
(c)    IT IS EXPRESSLY AGREED AND UNDERSTOOD BY BORROWER THAT THIS AGREEMENT
INCLUDES INDEMNIFICATION PROVISIONS WHICH, IN CERTAIN CIRCUMSTANCES, INCLUDE AN
INDEMNIFICATION BY BORROWER OF AN INDEMNIFIED PERSON FROM CLAIMS OR LOSSES
ARISING AS A RESULT OF SUCH INDEMNIFIED PERSON’S SOLE NEGLIGENCE.
(d)    THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, ARE THE FINAL
EXPRESSION OF THE AGREEMENT BETWEEN THE LENDER AND THE BORROWER AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT BETWEEN
LENDER AND BORROWER. THE PARTIES HEREBY ACKNOWLEDGE AND AFFIRM THAT NO UNWRITTEN
ORAL CREDIT AGREEMENT BETWEEN THE PARTIES EXISTS.


Section 12.36    Nevada Provisions. The following Nevada provisions do not limit
the express choice of New York law as set forth in Section 10.3 of this
Agreement and the other Loan Documents. If and to the extent that,
notwithstanding the choice of law provisions contained in this Agreement and the
other Loan Documents, Nevada law is held to govern this Agreement, any Mortgage
Document encumbering a Property located in Nevada or any other Loan Document:
(a)    Waiver of Offset. Notwithstanding anything contained herein to the
contrary, no portion of any of the Obligations shall be or be deemed to be
offset or compensated by all or any part of any claim, cause of action,
counterclaim, or cross-claim, whether liquidated or unliquidated, that Borrower
may have or claim to have against any other Loan Party.
(b)    Waiver of Prepayment. Borrower hereby expressly (i) waives, to the extent
permitted by law, any right it may have to prepay any Loan in whole or in part,
without penalty, upon acceleration of the Maturity Date; and (ii) agrees that if
a prepayment of any or all of any Loan is made, Borrower shall be obligated to
pay, concurrently therewith, any fees applicable thereto.  By initialing this
provision in the space provided below, the Loan Parties hereby declare that
Lender’s agreement to make the subject Loan at the Interest Rate and for the
term set forth herein constitutes adequate consideration, given individual
weight by the undersigned, for this waiver and agreement.
(c)    BORROWER’S INITIALS AS TO SECTION 10.36(b):  ___________


Section 12.37    North Carolina Provision. The following North Carolina
provision does not limit the express choice of New York law as set forth in
Section 10.3 of this Agreement and the other Loan Documents. If and to the
extent that, notwithstanding the choice of law provisions contained in this
Agreement and the other Loan Documents, North Carolina law is held to govern
this Agreement, any Mortgage Document encumbering a Property located in North
Carolina or any other Loan Document:
(a)    Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse Lender for any legal fees or expenses incurred by Lender or
Servicer, (i) “reasonable attorneys’ fees,” “reasonable counsel’s fees,”
“attorneys’ fees” and other words of similar import, are not, and shall not be
statutory attorneys’ fees under NCGS § 6.21.2, (ii) if, under any circumstances
a Relevant Party is required to pay any or all of Lender’s or Servicer’s
attorneys’ fees and expenses, howsoever described or referenced, such Relevant
Party shall be responsible only for reasonable legal fees and out of pocket
expenses actually incurred by Lender or Servicer at customary hourly rates
actually charged to Lender or Servicer for the work done, and (iii) no Relevant
Party shall be liable under any circumstances for additional attorneys’ fees or
expenses, howsoever described or referenced, under NCGS § 6.21.2.


Section 12.38    South Carolina Provisions. The following South Carolina
provisions do not limit the express choice of New York law as set forth in
Section 10.3 of this Agreement and the other Loan Documents. If and to the
extent that, notwithstanding the choice of law provisions contained in this
Agreement and the other Loan Documents, South Carolina law is held to govern
this Agreement, any Mortgage Document encumbering a Property located in South
Carolina or any other Loan Document:
(a)    The laws of South Carolina provide that in any real estate foreclosure
proceeding a defendant against whom a personal judgment is taken or asked may
within thirty (30) days after the sale of the mortgaged property apply to the
court for an order of appraisal. The statutory appraisal value as approved by
the court would be substituted for the high bid and may decrease the amount of
any deficiency owing in connection with the transaction. THE UNDERSIGNED HEREBY
WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH MEANS THE HIGH BID
AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT REGARDLESS OF ANY
APPRAISED VALUE OF THE PROPERTY.
(b)    THE UNDERSIGNED ACKNOWLEDGES AND AFFIRMS THAT IT RECEIVED WRITTEN
NOTIFICATION BEFORE THE TRANSACTION THAT A WAIVER OF APPRAISAL RIGHTS WAS
REQUIRED IN ACCORDANCE WITH THE PROVISIONS OF S.C. CODE ANN. SECTION 29-3-680.
BORROWER:
________________________________________


Section 12.39    Washington Provisions. The following Washington provisions do
not limit the express choice of New York law as set forth in Section 10.3 of
this Agreement and the other Loan Documents. If and to the extent that,
notwithstanding the choice of law provisions contained in this Agreement and the
other Loan Documents, Washington law is held to govern this Agreement, any
Mortgage Document encumbering a Property located in Washington or any other Loan
Document:
(a)    NOTICE REGARDING ORAL COMMITMENTS: ORAL AGREEMENTS OR ORAL COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT, MODIFY LOAN TERMS OR TO FORBEAR FROM ENFORCING
REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
(b)    Notwithstanding anything herein to the contrary, Borrower hereby agrees,
to the fullest extent permitted by law that Lender may determine to proceed
against any collateral securing any of the Obligations by way of judicial or
non-judicial foreclosure or any other lawful remedy for the enforcement of its
rights, and the obligations of Borrower under this Agreement shall survive
Lender’s exercise of any such right or remedy. Borrower understands that
Lender’s exercise of its rights and remedies including a non-judicial
foreclosure of a deed of trust encumbering Property in Washington State could
impair, eliminate or destroy subrogation, reimbursement, contribution,
indemnification and other rights Borrower may have against others for amounts
paid by such them under the Loan Documents. Nevertheless, Borrower hereby waives
and relinquishes any claim or defense based upon the loss of any such rights,
election of remedies, discharge and satisfaction of the Obligations and, to the
fullest extent permitted by Washington State law following a non-judicial
foreclosure of any deed of trust encumbering Property in Washington State, any
other claim or defense which may arise under applicable Washington State law.
[No Further Text on This Page]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION




By:
/s/ Christian Adrian    

Name: Christian Adrian
Title: Managing Director


BORROWER:


2017-1 IH BORROWER L.P.,
a Delaware limited partnership


By: 2017-1 IH Borrower G.P. LLC,
a Delaware limited liability company
its General Partner




By:
/s/ Jonathan Olsen    

Name: Jonathan Olsen
Title: Senior Vice President and Managing Director















ACTIVE 219581617v.25